


Exhibit 10.10

 

EXECUTION COPY

 

 

 

CREDIT AGREEMENT

 

among

 

BRISTOL WEST HOLDINGS, INC.,

 

The Several Lenders

 

from Time to Time Parties Hereto,

 

CREDIT SUISSE FIRST BOSTON,
acting through its Cayman Islands branch,

 

as Administrative Agent,

 

 

ING CAPITAL LLC,

 

as Syndication Agent

 

and

 

BEAR STEARNS CORPORATE LENDING INC.

 

and

 

UBS SECURITIES LLC,

 

as Co-Documentation Agents

 

 

Dated as of February 18, 2004

 

 

 

 

CREDIT SUISSE FIRST BOSTON,
acting through its Cayman Islands branch,
and ING CAPITAL LLC

 

as Joint Bookrunners and Joint Lead Arrangers

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

DEFINITIONS

 

SECTION 2.

AMOUNT AND TERMS OF CREDIT

 

 

2.1

Commitments

 

 

2.2

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

 

 

2.3

Notice of Borrowing

 

 

2.4

Disbursement of Funds

 

 

2.5

Repayment of Loans; Evidence of Debt

 

 

2.6

Conversions and Continuations

 

 

2.7

Pro Rata Borrowings

 

 

2.8

Interest

 

 

2.9

Interest Periods

 

 

2.10

Increased Costs, Illegality, etc

 

 

2.11

Compensation

 

 

2.12

Change of Lending Office

 

 

2.13

Notice of Certain Costs

 

SECTION 3.

LETTERS OF CREDIT

 

 

3.1

Letters of Credit

 

 

3.2

Letter of Credit Requests

 

 

3.3

Letter of Credit Participations

 

 

3.4

Agreement to Repay Letter of Credit Drawings

 

 

3.5

Increased Costs

 

 

3.6

Successor Letter of Credit Issuer

 

SECTION 4.

FEES; COMMITMENTS

 

 

4.1

Fees

 

 

4.2

Voluntary Reduction of Revolving Credit Commitments

 

 

4.3

Mandatory Termination of Commitments

 

SECTION 5.

PAYMENTS

 

 

5.1

Voluntary Prepayments

 

 

5.2

Mandatory Prepayments

 

 

5.3

Method and Place of Payment

 

 

i

--------------------------------------------------------------------------------


 

 

5.4

Net Payments

 

 

5.5

Computations of Interest and Fees

 

SECTION 6.

CONDITIONS PRECEDENT TO INITIAL BORROWING

 

 

6.1

Credit Documents

 

 

6.2

Closing Certificate

 

 

6.3

Corporate Proceedings of Each Credit Party

 

 

6.4

Corporate Documents

 

 

6.5

No Material Adverse Change

 

 

6.6

Fees

 

 

6.7

Offering

 

 

6.8

Refinancing

 

 

6.9

Other Indebtedness

 

 

6.10

Closing Date Balance Sheet

 

 

6.11

Solvency Certificate

 

 

6.12

Required Approvals

 

 

6.13

Legal Opinions

 

SECTION 7.

CONDITIONS PRECEDENT TO ALL CREDIT EVENTS

 

 

7.1

No Default; Representations and Warranties

 

 

7.2

Notice of Borrowing; Letter of Credit Request

 

SECTION 8.

REPRESENTATIONS, WARRANTIES AND AGREEMENTS

 

 

8.1

Corporate Status

 

 

8.2

Corporate Power and Authority

 

 

8.3

No Violation

 

 

8.4

Litigation

 

 

8.5

Margin Regulations

 

 

8.6

Governmental Approvals

 

 

8.7

Investment Company Act

 

 

8.8

True and Complete Disclosure

 

 

8.9

Financial Condition; Financial Statements

 

 

8.10

Tax Returns and Payments

 

 

ii

--------------------------------------------------------------------------------


 

 

8.11

Compliance with ERISA

 

 

8.12

Subsidiaries

 

 

8.13

Intellectual Property, etc

 

 

8.14

Environmental Laws

 

 

8.15

Properties

 

SECTION 9.

AFFIRMATIVE COVENANTS

 

 

9.1

Information Covenants

 

 

9.2

Books, Records and Inspections

 

 

9.3

Maintenance of Insurance

 

 

9.4

Payment of Taxes

 

 

9.5

Consolidated Corporate Franchises

 

 

9.6

Compliance with Statutes, etc

 

 

9.7

ERISA

 

 

9.8

Good Repair

 

 

9.9

Transactions with Affiliates

 

 

9.10

End of Fiscal Years; Fiscal Quarters

 

 

9.11

Additional Guarantors

 

 

9.12

Pledges of Additional Stock and Evidence of Indebtedness

 

 

9.13

Use of Proceeds

 

 

9.14

Changes in Business

 

 

9.15

Maintenance of License and Permits

 

 

9.16

Rating of Facilities

 

 

9.17

Legal Opinions

 

SECTION 10.

NEGATIVE COVENANTS

 

 

10.1

Limitation on Indebtedness

 

 

10.2

Limitation on Liens

 

 

10.3

Limitation on Fundamental Changes

 

 

10.4

Limitation on Sale of Assets

 

 

10.5

Limitation on Investments

 

 

10.6

Limitation on Dividends

 

 

iii

--------------------------------------------------------------------------------


 

 

10.7

Limitations on Debt Payments and Amendments

 

 

10.8

Consolidated Total Debt to Consolidated Total Capitalization Ratio

 

 

10.9

Cash Flow to Consolidated Interest Expense Ratio

 

 

10.10

Cash Flow to Consolidated Fixed Charges Ratio

 

 

10.11

Minimum Risk-Based Capital Ratio

 

 

10.12

Capital Expenditures

 

SECTION 11.

EVENTS OF DEFAULT

 

 

11.1

Payments

 

 

11.2

Representations, etc

 

 

11.3

Covenants

 

 

11.4

Default Under Other Agreements

 

 

11.5

Bankruptcy, etc

 

 

11.6

ERISA

 

 

11.7

Guaranty

 

 

11.8

Pledge Agreement

 

 

11.9

Judgments

 

 

11.10

Change of Control

 

SECTION 12.

THE ADMINISTRATIVE AGENT

 

 

12.1

Appointment

 

 

12.2

Delegation of Duties

 

 

12.3

Exculpatory Provisions

 

 

12.4

Reliance by Administrative Agent

 

 

12.5

Notice of Default

 

 

12.6

Non-Reliance on Administrative Agent and Other Lenders

 

 

12.7

Indemnification

 

 

12.8

Administrative Agent in Its Individual Capacity

 

 

12.9

Successor Agent

 

SECTION 13.

MISCELLANEOUS

 

 

13.1

Amendments and Waivers

 

 

13.2

Notices

 

 

iv

--------------------------------------------------------------------------------


 

 

13.3

No Waiver; Cumulative Remedies

 

 

13.4

Survival of Representations and Warranties

 

 

13.5

Payment of Expenses and Taxes

 

 

13.6

Successors and Assigns; Participations and Assignments

 

 

13.7

Replacements of Lenders under Certain Circumstances

 

 

13.8

Adjustments; Set-off

 

 

13.9

Counterparts

 

 

13.10

Severability

 

 

13.11

Integration

 

 

13.12

GOVERNING LAW

 

 

13.13

Submission to Jurisdiction; Waivers

 

 

13.14

Acknowledgments

 

 

13.15

WAIVERS OF JURY TRIAL

 

 

13.16

Confidentiality

 

 

 

 

 

SCHEDULES

 

 

 

 

 

 

Schedule 1.1

Commitments and Addresses of Lenders

 

Schedule 8.12

Subsidiaries

 

Schedule 9.9

Affiliate Transactions

 

Schedule 10.1

Other Indebtedness

 

Schedule 10.2

Other Liens

 

Schedule 13.2

Notice Addresses

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

Exhibit A

Form of Guaranty

 

Exhibit B

Form of Pledge Agreement

 

Exhibit C

Form of Notice of Borrowing

 

Exhibit D-1

Form of Promissory Note (A Term Loans)

 

Exhibit D-2

Form of Promissory Note (B Term Loans)

 

Exhibit D-3

Form of Promissory Note (Revolving Credit Loans)

 

Exhibit E

Form of Letter of Credit Request

 

Exhibit F-1

Form of Legal Opinion of Simpson Thacher & Bartlett

 

Exhibit F-2

Form of Legal Opinion of Sonnenschein, Nath and Rosenthal LLP (California)

 

 

v

--------------------------------------------------------------------------------


 

Exhibit F-3

Form of Legal Opinion of Sonnenschein, Nath and Rosenthal LLP (Florida)

 

Exhibit F-4

Form of Legal Opinion of Alexis Oster, Esq.

 

Exhibit F-5

Form of Legal Opinion of George O’Brien, Esq.

 

Exhibit G

Form of Assignment and Assumption

 

Exhibit H

Form of Closing Certificate

 

Exhibit I

Form of Solvency Certificate

 

Exhibit J

Form of Confidentiality Agreement

 

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of February 18, 2004, among BRISTOL WEST HOLDINGS,
INC., a Delaware corporation (the “Borrower”), the lending institutions from
time to time parties hereto (each a “Lender” and, collectively, the “Lenders”),
CREDIT SUISSE FIRST BOSTON, acting through its Cayman Islands branch, as
Administrative Agent, ING CAPITAL LLC, as Syndication Agent, and BEAR STEARNS
CORPORATE LENDING INC and UBS SECURITIES LLC, as Co-Documentation Agents (such
term and each other capitalized term used but not defined in this introductory
statement having the meaning provided in Section 1).

 

The Borrower has requested the Lenders to extend credit in the form of (a) Term
Loans, in an aggregate principal amount not in excess of $75,000,000, and
(b) Revolving Credit Loans at any time and from time to time after the Closing
Date and prior to the Revolving Credit Maturity Date, in an aggregate principal
amount at any time outstanding not in excess of $50,000,000 less the aggregate
Letter of Credit Outstandings at such time.  The Borrower has requested the
Letter of Credit Issuer to issue Letters of Credit at any time and from time to
time after the Closing Date and prior to the L/C Maturity Date, in an aggregate
face amount at any time outstanding not in excess of $15,000,000.

 

The proceeds of the Term Loans will be used by the Borrower solely (a) to
consummate the Refinancing, (b) to pay the Refinancing Expenses and
(c) following the completion of (a) and (b) above, for general corporate
purposes.  Proceeds of Revolving Credit Loans may be used by the Borrower solely
for working capital requirements and other general corporate purposes (including
Permitted Acquisitions), and Letters of Credit will be used by the Borrower for
general corporate purposes.

 

The parties hereto hereby agree as follows:

 

SECTION 1.           Definitions.  As used herein, the following terms shall
have the meanings specified in this Section 1 unless the context otherwise
requires (it being understood that defined terms in this Agreement shall include
in the singular number the plural and in the plural the singular):

 

“A Repayment Amount” shall have the meaning provided in Section 2.5(b).

 

“A Repayment Date” shall have the meaning provided in Section 2.5(b).

 

“A Term Loan” shall have the meaning provided in Section 2.1(a).

 

“A Term Loan Commitment” shall mean, (a) in the case of each Lender that is a
Lender on the date hereof, the amount set forth opposite such Lender’s name on
Schedule 1.1 as such Lender’s “A Term Loan Commitment” and (b) in the case of
any Lender that becomes a Lender after the date hereof, the amount specified as
such Lender’s “A Term Loan Commitment” in the Assignment and Acceptance pursuant
to which such Lender assumed a portion of the Total A Term Loan Commitment, in
each case as the same may be changed from time to time pursuant to the terms
hereof.

 

“A Term Loan Maturity Date” shall mean the sixth anniversary of the Closing
Date, or, if such date is not a Business Day, the next preceding Business Day.

 

--------------------------------------------------------------------------------


 

“ABR” shall mean, for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day, and (b) the Federal Funds Effective Rate in effect on such day plus
1/2 of 1%.  Any change in the ABR due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective as of the opening of business on
the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.

 

“ABR Loan” shall mean each Loan bearing interest at the rate provided in
Section 2.8(a).

 

“ABR Revolving Credit Loan” shall mean any Revolving Credit Loan bearing
interest at a rate determined by reference to the ABR.

 

“Acquired Cash Flow” shall mean, with respect to any Acquired Entity or Business
or any Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma
Entity”), for any Test Period, the Cash Flow of such Pro Forma Entity for such
Test Period (determined as if such Pro Forma Entity was a Regulated Insurance
Company or an Unregulated Subsidiary for such entire Test Period).

 

“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Adjusted EBITDA”.

 

“Acquired Surplus” shall mean, with respect to any Acquired Entity or Business
or Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”),
at any time, the Surplus of such Pro Forma Entity at such time (determined as if
such Pro Forma Entity was a Regulated Insurance Company at such time).

 

“Adjusted EBITDA” shall mean, for any period, the consolidated net income from
continuing operations before income taxes and extraordinary items of the
Borrower and its Restricted Subsidiaries (excluding net income (or loss) before
taxes and extraordinary items of the Regulated Insurance Subsidiaries) for such
period, all determined in accordance with GAAP,  plus (a) to the extent deducted
in determining such net income, and without duplication, the sum of the amounts
for such period of (i) interest expense, (ii) depreciation expense, (iii)
amortization expense, including amortization of deferred financing fees, (iv)
non-recurring charges, (v) non-cash charges, (provided that in the case of
non-cash charges on account of future cash expenditures, any such cash
expenditures, when actually paid by the Borrower or a Restricted Subsidiary,
shall be deducted from Adjusted EBITDA to the extent (i) such cash expenditure
does not otherwise have the effect of reducing Adjusted EBITDA and (ii) the
non-cash charge in respect of such cash expenditure was previously added to
consolidated net income in determining Adjusted EBITDA pursuant to this clause
(v)), (vi) losses on asset sales, (vii) restructuring charges, (viii)
Refinancing Expenses, (ix) any expenses or charges incurred in connection with
any issuance of debt or equity securities, (x) any fees and expenses related to
Permitted Acquisitions and (xi) any deduction for minority interest expense,
less (b) to the extent included in determining such net income and without
duplication, the sum of the amounts for such period of (i) non-recurring gains,
(ii) non-cash gains and (iii) gains on asset sales, all as determined on a

 

2

--------------------------------------------------------------------------------


 

consolidated basis for the Borrower and the Unregulated Subsidiaries in
accordance with GAAP, provided that (i) except as provided in clause (ii) below,
there shall be excluded from Adjusted EBITDA the earnings or net income of all
Unrestricted Subsidiaries for such period to the extent otherwise included in
such amount, except to the extent actually received in cash by the Borrower or
its Restricted Subsidiaries during such period through dividends or other
distributions and (ii) there shall be included in determining Adjusted EBITDA
for any period (x) the Acquired Cash Flow of any Person, property, business or
asset (other than an Unrestricted Subsidiary) acquired to the extent not
subsequently sold, transferred or otherwise disposed of (but not including the
Acquired Cash Flow of any related Person, property, business or assets to the
extent not so acquired) by the Borrower or any Restricted Subsidiary during such
period (each such Person, property, business or asset acquired and not
subsequently so disposed of, an “Acquired Entity or Business”), and the Acquired
Cash Flow of an Unrestricted Subsidiary that is converted into a Restricted
Subsidiary during such period (each a “Converted Restricted Subsidiary”), in
each case based on the actual Acquired Cash Flow of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition or conversion) and (y) an
adjustment with respect to each Acquired Entity or Business equal to the amount
of the Pro Forma Adjustment with respect to such Acquired Entity or Business for
such period (including the portion thereof occurring prior to such acquisition
or conversion) as specified in the Pro Forma Adjustment Certificate delivered to
the Lenders and the Administrative Agent.

 

“Adjusted Surplus” shall mean, at any time, Surplus at such time, provided that
(i) except as provided in clause (ii) below, there shall be excluded from
Adjusted Surplus the Surplus of all Unrestricted Subsidiaries to the extent
otherwise included in such amount, and (ii) there shall be included in
determining Adjusted Surplus at any time the Acquired Surplus of any Person,
property, business or asset (other than an Unrestricted Subsidiary) acquired to
the extent not subsequently sold, transferred or otherwise disposed of (but not
including the Acquired Surplus of any related Person, property, business or
assets to the extent not so acquired) by the Borrower or any Restricted
Subsidiary during such period (each such Person, property, business or asset
acquired and not subsequently so disposed of, an “Acquired Entity or Business”),
and the Acquired Surplus of an Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each a “Converted Restricted
Subsidiary”), in each case based on the actual Acquired Surplus of such Acquired
Entity or Business or Converted Restricted Subsidiary as of the relevant date.

 

“Adjusted Total Revolving Credit Commitment” shall mean at any time the Total
Revolving Credit Commitment less the aggregate Revolving Credit Commitments of
all Defaulting Lenders.

 

“Administrative Agent” shall mean CSFB, together with its affiliates, as the
arranger of the Commitments and as the administrative agent for the Lenders
under this Agreement and the other Credit Documents, or any successor appointed
pursuant to Section 12.9.

 

3

--------------------------------------------------------------------------------


 

“Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at Eleven Madison Avenue, New York, New York 10010-3629, or such
other office in New York City as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto.

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person.  A Person shall be deemed to control a corporation if
such Person possesses, directly or indirectly, the power (a) to vote 10% or more
of the securities having ordinary voting power for the election of directors of
such corporation or (b) to direct or cause the direction of the management and
policies of such corporation, whether through the ownership of voting
securities, by contract or otherwise.

 

“Aggregate Revolving Credit Outstandings” shall have the meaning provided in
Section 5.2(b).

 

“Agreement” shall mean this Credit Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Applicable ABR Margin” shall mean, with respect to each ABR Loan at any date,
the applicable percentage per annum set forth below based upon (a) whether such
loan is a Revolving Credit Loan, an A Term Loan or a B Term Loan and (b) the
Status in effect on such date:

 

Loan

 

Status

 

Applicable ABR
Margin

 

 

 

 

 

 

 

Revolving Credit Loans

 

Level I Status

 

0.50

%

and A Term Loans

 

Level II Status

 

0.25

%

 

 

Level III Status

 

0.00

%

 

 

Level IV Status

 

0.00

%

 

 

 

 

 

 

B Term Loans

 

Level I Status

 

1.00

%

 

 

Level II Status

 

0.75

%

 

 

Level III Status

 

0.50

%

 

 

Level IV Status

 

0.25

%

 

“Applicable Eurodollar Margin” shall mean, with respect to each Eurodollar Term
Loan and Eurodollar Revolving Credit Loan at any date, the applicable percentage
per annum set forth below based upon (a) whether such loan is a Revolving Credit
Loan, an A Term Loan or a B Term Loan and (b) the Status in effect on such date:

 

Loan

 

Status

 

Applicable Eurodollar
Margin

 

 

 

 

 

 

 

Revolving Credit Loans

 

Level I Status

 

1.75

%

and A Term Loans

 

Level II Status

 

1.50

%

 

 

Level III Status

 

1.25

%

 

 

Level IV Status

 

1.00

%

 

 

 

 

 

 

B Term Loans

 

Level I Status

 

2.25

%

 

 

Level II Status

 

2.00

%

 

 

Level III Status

 

1.75

%

 

 

Level IV Status

 

1.50

%

 

4

--------------------------------------------------------------------------------


 

“Applicable Insurance Regulatory Authority” shall mean, when used with respect
to any Regulated Insurance Company, the insurance department or similar
administrative authority or agency located in (a) each state in which such
Regulated Insurance Company is domiciled or (b) to the extent asserting
regulatory jurisdiction over such Regulated Insurance Company, the insurance
department, authority or agency in each state in which such Regulated Insurance
Company is licensed, and shall include any Federal insurance regulatory
department, authority or agency that may be created and that asserts regulatory
jurisdiction over such Regulated Insurance Company.

 

“Approved Fund” shall mean, with respect to any Lender that is a fund that
invests in commercial loans, the investment advisor thereof or any other fund
that invests in commercial loans and that is managed or advised by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

 

“Asset Sale Prepayment Event” shall mean any sale, transfer or other disposition
of any business units, assets or other properties of the Borrower or any of the
Restricted Subsidiaries not in the ordinary course of business.  Notwithstanding
the foregoing, the term “Asset Sale Prepayment Event” shall not include any
transaction permitted by Section 10.4 (other than Section 10.4(b)).

 

“Authorized Control Level” shall mean “Authorized Control Level Risk-Based
Capital” as defined by the NAIC as of December 31, 1994, as such definition has
been amended from time to time, and as applied in the context of the Risk-Based
Capital Guidelines promulgated by the NAIC.

 

“Authorized Officer” shall mean the Chairman of the Board, the President, the
Chief Financial Officer, the Treasurer or any other senior officer of the
Borrower designated as such in writing to the Administrative Agent by the
Borrower.

 

“Available Amount” shall mean, on any date (the “Reference Date”), an amount
equal to (a) the sum of (i) $10,000,000, (ii) 50% of the cumulative amount of
Excess Cash Flow for all fiscal years completed after the Closing Date but prior
to the Reference Date, (iii)  the amount of any common or preferred capital
contributions (other than any equity contribution made in accordance with
Section 10.5(c)(i)) made in cash to the Borrower from and including the Business
Day immediately following the Closing Date through and including the Reference
Date, (iv) an amount equal to the Net Cash Proceeds received by the Borrower on
or prior to the Reference Date from any issuance of common or preferred equity
securities by the Borrower, (v) the aggregate amount of all cash dividends and
other cash distributions received by the Borrower or any Guarantor

 

5

--------------------------------------------------------------------------------


 

from any Minority Investments or Unrestricted Subsidiaries on or prior to the
Reference Date (other than the portion of any such dividends and other
distributions that is used by the Borrower or any Guarantor to pay taxes),
(vi) the aggregate amount of all cash repayments of principal received by the
Borrower or any Guarantor from any Minority Investments or Unrestricted
Subsidiaries on or prior to the Reference Date in respect of loans made by the
Borrower or any Guarantor to such Minority Investments or Unrestricted
Subsidiaries and (vii) the aggregate amount of all net cash proceeds received by
the Borrower or any Guarantor in connection with the sale, transfer or other
disposition of its ownership interest in any Minority Investment or Unrestricted
Subsidiary on or prior to the Reference Date minus (b) the sum of (i) the
aggregate amount of any investments (including loans) made by the Borrower or
any Restricted Subsidiary pursuant to Section 10.5(l)(ii) on or prior to the
Reference Date, (ii) cash dividends paid on Permitted Preferred Stock on or
prior to the Reference Date (to the extent that the proceeds of such Permitted
Preferred Stock were used to make an investment in an Unrestricted Subsidiary
pursuant to Section 10.5(l)(ii)), and (iii) the aggregate amount of Capital
Expenditures made by the Borrower and its Restricted Subsidiaries in any fiscal
year pursuant to Section 10.12 in excess of the sum of (x) $10,000,000 and (y)
the amount carried forward pursuant to the proviso therein.

 

“Available Commitment” shall mean an amount equal to the excess, if any, of
(a) the amount of the Total Revolving Credit Commitment over (b) the sum of
(i) the aggregate principal amount of all Revolving Credit Loans then
outstanding and (ii) the aggregate Letter of Credit Outstandings at such time.

 

“B Repayment Amount” shall have the meaning provided in Section 2.5(c).

 

“B Repayment Date” shall have the meaning provided in Section 2.5(c).

 

“B Term Loan” shall have the meaning provided in Section 2.1(b).

 

“B Term Loan Commitment” shall mean, (a) in the case of each Lender that is a
Lender on the date hereof, the amount set forth opposite such Lender’s name on
Schedule 1.1 as such Lender’s “B Term Loan Commitment” and (b) in the case of
any Lender that becomes a Lender after the date hereof, the amount specified as
such Lender’s “B Term Loan Commitment” in the Assignment and Acceptance pursuant
to which such Lender assumed a portion of the Total B Term Loan Commitment, in
each case as the same may be changed from time to time pursuant to the terms
hereof.

 

“B Term Loan Maturity Date” shall mean the seventh anniversary of the Closing
Date, or, if such Date is not a Business Day, the next preceding Business Day.

 

“Bankruptcy Code” shall have the meaning provided in Section 11.5.

 

“Benefited Lender” shall have the meaning provided in Section 13.8.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

 

6

--------------------------------------------------------------------------------


 

“Borrower” shall have the meaning provided in the preamble to this Agreement.

 

“Borrower Common Stock” shall mean any class of outstanding common stock of the
Borrower after the Transaction.

 

“Borrowing” shall mean and include (a) the incurrence of one Type of Term Loan
of a single Facility on the Closing Date (or resulting from conversions on a
given date after the Closing Date) having, in the case of Eurodollar Term Loans,
the same Interest Period (provided that ABR Loans incurred pursuant to
Section 2.10(b) shall be considered part of any related Borrowing of Eurodollar
Term Loans) and (b) the incurrence of one Type of Revolving Credit Loan on a
given date (or resulting from conversions on a given date) having, in the case
of Eurodollar Revolving Credit Loans, the same Interest Period (provided that
ABR Loans incurred pursuant to Section 2.10(b) shall be considered part of any
related Borrowing of Eurodollar Revolving Credit Loans).

 

“Business Day” shall mean (a) for all purposes other than as covered by clause
(b) below, any day excluding Saturday, Sunday and any day that shall be in The
City of New York a legal holiday or a day on which banking institutions are
authorized by law or other governmental actions to close and (b) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Loans, any day that is a Business Day described in
clause (a) and which is also a day for trading by and between banks in Dollar
deposits in the relevant interbank Eurodollar market.

 

“BWCIC” shall mean Bristol West Casualty Insurance Company.

 

“BWIC” shall mean Bristol West Insurance Company.

 

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases, but
excluding any amount representing capitalized interest) by the Borrower and the
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as additions during such period to property, plant
or equipment reflected in the consolidated balance sheet of the Borrower and its
Subsidiaries, provided that the term “Capital Expenditures” shall not include
(a) expenditures made in connection with the replacement, substitution or
restoration of assets (i) to the extent financed from insurance proceeds paid on
account of the loss of or damage to the assets being replaced or restored or
(ii) with awards of compensation arising from the taking by eminent domain or
condemnation of the assets being replaced, (b) the purchase price of equipment
that is purchased simultaneously with the trade-in of existing equipment to the
extent that the gross amount of such purchase price is reduced by the credit
granted by the seller of such equipment for the equipment being traded in at
such time or (c) the purchase of plant, property or equipment made within one
year of the sale of any asset to the extent purchased with the proceeds of such
sale.

 

7

--------------------------------------------------------------------------------


 

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP.

 

“Capital Lease”, as applied to any Person, shall mean any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person.

 

“Cash Flow” shall mean, for any Test Period, the sum, without duplication, of
(a) the greater of (i) Combined Statutory Pre-Tax Earnings for all Regulated
Insurance Companies for such Test Period and (ii) the sum of 10% of Adjusted
Surplus as of the last day of the fiscal year most recently ended prior to the
end of such Test Period plus all tax sharing payments made by Regulated
Insurance Companies to the Borrower during such Test Period and (b) Adjusted
EBITDA for such Test Period.

 

“Cash Flow Available for Fixed Charges” shall mean, for any Test Period, the
sum, without duplication, of (a) the greater of (i) Combined Statutory Pre-Tax
Earnings for all Regulated Insurance Companies for such Test Period and (ii) the
sum of 10% of Adjusted Surplus as of the last day of the fiscal year most
recently ended prior to the end of such Test Period plus all tax sharing
payments made by Regulated Insurance Companies to the Borrower during such Test
Period and (b) Adjusted EBITDA for such Test Period less (i) Capital
Expenditures made by the Borrower and its Restricted Subsidiaries (other than
Regulated Insurance Companies) for such Test Period and (ii) provisions for
taxes based on income of the Borrower and its Restricted Subsidiaries (other
than Regulated Insurance Companies) for such Test Period.

 

“Cash Flow to Consolidated Fixed Charges Ratio” shall mean, for any Test Period,
the ratio of (a) Cash Flow Available for Fixed Charges for such Test Period to
(b) Consolidated Fixed Charges for such Test Period.

 

“Cash Flow to Consolidated Interest Expense Ratio” shall mean, for any Test
Period, the ratio of (a) Cash Flow for such Test Period to (b) Consolidated
Interest Expense for such Test Period.

 

“Change of Control” shall mean and be deemed to have occurred if (a) (i) any
person, entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended) (other than KKR, its Affiliates and
the Management Group, collectively) shall at any time have acquired direct or
indirect beneficial ownership of more than 35% of the outstanding Voting Stock
of the Borrower and (ii) KKR, its Affiliates and the Management Group
beneficially own, in the aggregate, a lesser percentage of the outstanding
Voting Stock of the Borrower than the person, entity or “group” referred to in
clause (i) above, unless, in the case of either clause (i) or (ii) above, KKR,
its Affiliates and the Management Group have, at such time, the right or the
ability by voting power, contract or otherwise to elect or designate for
election a majority of the Board of Directors of the Borrower; and/or (b) at any
time Continuing Directors shall not constitute a majority of the Board of
Directors of the Borrower.

 

8

--------------------------------------------------------------------------------


 

“Closing Date” shall mean the date on or before February 18, 2004 on which the
initial Borrowing is made hereunder.

 

“Coast” shall mean Coast National Insurance Company.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.  Section
references to the Code are to the Code, as in effect at the date of this
Agreement, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

 

“Co-Documentation Agents” shall mean Bear Stearns Corporate Lending Inc. and UBS
Securities LLC, together with their respective affiliates, as the
co-documentation agents for the Lenders under this Agreement and the other
Credit Documents.

 

“Collateral” shall have the meaning provided in the Pledge Agreement.

 

“Combined” shall mean, when used with reference to any amount or financial
statement, such amount as determined, or financial statement as prepared, on a
combined basis for all of the specified entities and their respective
Subsidiaries; provided that any such amount or financial statement determined or
prepared for any specified entity and its Subsidiaries separately shall be
determined or prepared on a consolidated basis in accordance with SAP or GAAP,
as applicable.

 

“Combined Risk-Based Capital Ratio” shall mean the ratio (expressed as a
percentage), at any time, of (i) the sum, without duplication, of the Total
Adjusted Capital of each Regulated Insurance Company to (ii) the sum, without
duplication, of the Authorized Control Level of each Regulated Insurance
Company.

 

“Commitment Fee Rate” shall mean, with respect to the Available Commitment on
any day, the rate per annum set forth below opposite the Status in effect on
such day:

 

Status

 

Commitment
Fee Rate

 

 

 

 

 

Level I Status

 

0.500

%

Level II Status

 

0.500

%

Level III Status

 

0.375

%

Level IV Status

 

0.300

%

 

“Commitments” shall mean, with respect to each Lender, such Lender’s A Term Loan
Commitment, B Term Loan Commitment and Revolving Credit Commitment.

 

“Confidential Information” shall have the meaning provided in Section 13.16.

 

“Consolidated Fixed Charges” shall mean, for any period, the sum, without
duplication, of (i) Consolidated Interest Expense, (ii) scheduled payments made
by the

 

9

--------------------------------------------------------------------------------


 

Borrower and the Restricted Subsidiaries during such period on account of
principal of funded Indebtedness (including, without limitation, scheduled
principal payments in respect of the Term Loans, but excluding any principal
payments of Revolving Credit Loans, if any) and (iii)  Dividends paid by the
Borrower and its Restricted Subsidiaries during such period other than Dividends
described in Section 10.6(b); provided that (a) except as provided in clause (b)
below, there shall be excluded from Consolidated Fixed Charges for any period,
items that would otherwise fall within clauses (ii)-(iii) above of all
Unrestricted Subsidiaries for such period to the extent otherwise included in
Consolidated Fixed Charges and (b) for purposes of the definition of the term
“Permitted Acquisition” and Sections 10.3 and 10.10, there shall be included in
determining Consolidated Fixed Charges for any period the scheduled payments on
account of principal of funded Indebtedness made by any Acquired Entity or
Business acquired during such period and of any Converted Restricted Subsidiary
converted during such period (including the portion thereof occurring prior to
such acquisition or conversion) assuming any Indebtedness incurred or repaid in
connection with any such acquisition or conversion had been incurred or prepaid
on the first day of such period.

 

“Consolidated Interest Expense” shall mean, for any period, the sum of (i) cash
interest expense (including that attributable to Capital Leases in accordance
with GAAP), net of cash interest income, of the Borrower and the Restricted
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of the Borrower and the Restricted Subsidiaries, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Hedge Agreements (other than currency swap agreements, currency future or
option contracts and other similar agreements), but excluding, however,
amortization of deferred financing costs and any other amounts of non-cash
interest, all as calculated on a consolidated basis in accordance with GAAP, and
(ii) cash dividends paid on Permitted Preferred Stock during such period;
provided that (a) except as provided in clause (b) below, there shall be
excluded from Consolidated Interest Expense for any period the cash interest
expense (or income to the extent excluded from Cash Flow) of all Unrestricted
Subsidiaries for such period to the extent otherwise included in Consolidated
Interest Expense and (b) for purposes of the definition of the term “Permitted
Acquisition” and Sections 10.3 and 10.9, there shall be included in determining
Consolidated Interest Expense for any period the cash interest expense (or
income to the extent excluded from Acquired Cash Flow) of any Acquired Entity or
Business acquired during such period and of any Converted Restricted Subsidiary
converted during such period, in each case based on such cash interest expense
(or income) of such Acquired Entity or Business or Converted Restricted
Subsidiary for such period (including the portion thereof occurring prior to
such acquisition or conversion) assuming any Indebtedness incurred or repaid in
connection with any such acquisition or conversion had been incurred or prepaid
on the first day of such period.

 

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Borrower and the Restricted Subsidiaries, determined on
a consolidated basis in accordance with GAAP.

 

10

--------------------------------------------------------------------------------


 

“Consolidated Net Worth” shall mean the Net Worth of the Borrower and its
Restricted Subsidiaries determined on a consolidated basis.

 

“Consolidated Total Capitalization” shall mean, as of any date of determination,
the sum of (i) Consolidated Total Debt and (ii) Consolidated Net Worth.

 

“Consolidated Total Debt” shall mean, as of any date of determination, (a) the
sum of (i) all Indebtedness of the Borrower and the Restricted Subsidiaries for
borrowed money outstanding on such date, (ii) all net liabilities of the
Borrower and the Restricted Subsidiaries under Financial Reinsurance Agreements
and (iii) all Capitalized Lease Obligations of the Borrower and the Restricted
Subsidiaries outstanding on such date, all calculated on a consolidated basis in
accordance with GAAP minus (b) the aggregate amount of cash included in the cash
account on the balance sheet of the Borrower (on a stand-alone basis), to the
extent held by or for the account of the Borrower and deposited with the
Administrative Agent or any Lender domiciled in the United States as at such
date and to the extent that the use thereof for application to payment of
Indebtedness is not prohibited by law or any contract to which the Borrower is a
party.

 

“Consolidated Total Debt to Consolidated Total Capitalization Ratio” shall mean,
as of any date of determination, the ratio of (a) Consolidated Total Debt to
(b) Consolidated Total Capitalization.

 

“Consolidated Working Capital” shall mean, at any date, the excess of (a) the
sum of all amounts (other than cash, cash equivalents and bank overdrafts) that
would, in conformity with GAAP, be set forth opposite the caption “total current
assets” (or any like caption) on a consolidated balance sheet of the Borrower
and the Restricted Subsidiaries at such date over (b) the sum of all amounts
that would, in conformity with GAAP, be set forth opposite the caption “total
current liabilities” (or any like caption) on a consolidated balance sheet of
the Borrower and the Restricted Subsidiaries on such date, but excluding (i) the
current portion of any funded Indebtedness, (ii) without duplication of clause
(i) above, all Indebtedness consisting of Loans and Letter of Credit Exposure to
the extent otherwise included therein and (iii) the current portion of deferred
income taxes.

 

“Continuing Director” shall mean, at any date, an individual (a) who is a member
of the Board of Directors of the Borrower on the date hereof, (b) who, as at
such date, has been a member of such Board of Directors for at least the 12
preceding months, (c) who has been nominated to be a member of such Board of
Directors, directly or indirectly, by KKR or Persons nominated by KKR or (d) who
has been nominated to be a member of such Board of Directors by a majority of
the other Continuing Directors then in office.

 

“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Adjusted EBITDA”.

 

“Credit Documents” shall mean this Agreement, the Guaranty, the Pledge Agreement
and any promissory notes issued by the Borrower hereunder.

 

11

--------------------------------------------------------------------------------


 

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.

 

“Credit Party” shall mean each of the Borrower and the Guarantors.

 

“CSFB” shall mean Credit Suisse First Boston, acting through its Cayman Islands
branch, and any successor thereto by merger, consolidation or otherwise.

 

“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness (excluding
any Indebtedness permitted to be issued or incurred under Section 10.1).

 

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Dividends” shall have the meaning provided in Section 10.6.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States, any state or territory thereof,
or the District of Columbia.

 

“Drawing” shall have the meaning provided in Section 3.4(b).

 

“EDGAR” shall have the meaning provided in Section 9.1(a).

 

“Electronic Settlement System” shall have the meaning provided in Section
13.6(a).

 

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Approved Fund of any Lender; and (ii) (a) a commercial bank organized under the
laws of the United States or any state thereof or the District of Columbia;
(b) a savings and loan association or savings bank organized under the laws of
the United States or any state thereof or the District of Columbia; (c) a
commercial bank organized under the laws of any other country or a political
subdivision thereof; provided that (1) such bank is acting through a branch or
agency located in the United States or (2) such bank is organized under the laws
of a country that is a member of the Organization for Economic Cooperation and
Development or a political subdivision of such country; and (d) any other entity
that is an “accredited investor” (as defined in Regulation D under the
Securities Act) that extends credit or buys loans as one of its businesses
including insurance companies, mutual funds and lease financing companies that,
in each case, have at least $2,000,000 in net assets; provided that neither
(x) the Company nor (y) any

 

12

--------------------------------------------------------------------------------


 

Person known to the assigning Lender to be a competitor of the Company shall be
an Eligible Assignee.

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigations (other than internal reports prepared
by the Borrower or any of its Subsidiaries (a) in the ordinary course of such
Person’s business or (b) as required in connection with a financing transaction
or an acquisition or disposition of real estate) or proceedings relating in any
way to any Environmental Law or any permit issued, or any approval given, under
any such Environmental Law (hereinafter, “Claims”), including, without
limitation, (i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to health, safety or the environment.

 

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the environment,
human health or safety or Hazardous Materials.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.  Section references to ERISA are to ERISA as in
effect at the date of this Agreement and any subsequent provisions of ERISA
amendatory thereof, supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

 

“Eurodollar Loan” shall mean any Eurodollar Term Loan or Eurodollar Revolving
Credit Loan.

 

“Eurodollar Rate” means, for any Interest Period for a Eurodollar Loan, the rate
per annum obtained by dividing (i) (A) the rate per annum determined by the
Administrative Agent at approximately 11:00 A.M. (London time) on the date that
is two Business Days prior to the beginning of such Interest Period by reference
to the British Bankers’ Association Interest Settlement Rates for deposits in
Dollars (as set forth by any service selected by the Administrative Agent that
has been nominated by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying such rates) for a period equal
to such Interest Period, or (B) if an interest rate is not ascertainable
pursuant to the foregoing provisions of this definition, the rate per annum

 

13

--------------------------------------------------------------------------------


 

determined by the Administrative Agent to be the average of the rates per annum
at which deposits in Dollars are offered for such Interest Period to major banks
in the London interbank market in London, England, by the Administrative Agent
at approximately 11:00 A.M. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period by (ii) a percentage equal to
100% minus the stated maximum rate of all reserve requirements (including any
marginal, emergency, supplemental, special or other reserves) applicable on such
Interest Rate Determination Date to any member bank of the Federal Reserve
System in respect of “Eurocurrency Liabilities” as defined in Regulation D (or
any successor category of liabilities under Regulation D).  Each determination
by the Administrative Agent pursuant to this definition shall be conclusive
absent manifest error.

 

“Eurodollar Revolving Credit Loan” shall mean any Revolving Credit Loan bearing
interest at a rate determined by reference to the Eurodollar Rate.

 

“Eurodollar Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Eurodollar Rate.

 

“Event of Default” shall have the meaning provided in Section 11.

 

“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of
(a) the sum, without duplication, of (i) dividends actually paid to the Borrower
by Regulated Insurance Companies during such period, (ii) the portion of the
aggregate amount of cash tax allocation payments made during such period by the
Regulated Insurance Companies to the Borrower or its Unregulated Restricted
Subsidiaries that is not treated as intercompany obligations under the
applicable tax allocation agreements, (iii) consolidated net income before taxes
from continuing operations of the Borrower and its Restricted Subsidiaries
(excluding net income (or loss) before taxes of the Regulated Insurance
Companies), all determined in accordance with GAAP (“Unregulated Earnings”),
(iv) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Unregulated Earnings, (v) decreases in Consolidated
Working Capital of the Borrower and its Restricted Subsidiaries (excluding
Regulated Insurance Companies) for such period and (vi) an amount equal to the
aggregate net non-cash loss on the sale, lease, transfer or other disposition of
assets by the Borrower and the Restricted Subsidiaries during such period (other
than sales in the ordinary course of business) to the extent deducted in
arriving at such Unregulated Earnings over (b) the sum, without duplication, of
(i) cash taxes paid or payable in respect of the income of the Borrower and its
Restricted Subsidiaries for or during such period (excluding such taxes that are
separately assessed on the income of and paid directly by any Regulated
Insurance Company), (ii) an amount equal to the amount of all non-cash credits
included in arriving at such Unregulated Earnings, (iii) the aggregate amount
actually paid by the Borrower and the Unregulated Subsidiaries in cash during
such period on account of Capital Expenditures to the extent not deducted in
determining such Unregulated Earnings (excluding the principal amount of
Indebtedness incurred in connection with such Capital Expenditures, whether
incurred in such period or in a subsequent period), (iv) the aggregate amount of
all scheduled principal payments of Indebtedness of the Borrower or the
Unregulated Subsidiaries (including, without

 

14

--------------------------------------------------------------------------------


 

limitation, any Term Loans and the principal component of payments in respect of
Capitalized Lease Obligations but excluding Revolving Credit Loans) made during
such period (other than in respect of any revolving credit facility to the
extent there is not an equivalent permanent reduction in commitments
thereunder), (v) an amount equal to the aggregate net non-cash gain on the sale,
lease, transfer or other disposition of assets (other than sales in the ordinary
course of business) by the Borrower and the Unregulated Subsidiaries during such
period to the extent included in arriving at such Unregulated Earnings, (vi)
increases in Consolidated Working Capital of the Borrower and its Restricted
Subsidiaries (excluding Regulated Insurance Subsidiaries) for such period, (vii)
payments by the Borrower and the Unregulated Subsidiaries during such period in
respect of long-term liabilities of the Borrower and the Restricted Subsidiaries
other than Indebtedness, (viii) the amount of investments, loans and advances
made during such period pursuant to Sections 10.5(a), (c), (i), (j) and (k) to
the extent that such investments were financed with internally generated cash
flow of the Borrower and the Unregulated Subsidiaries and/or dividends by
Regulated Insurance Companies included in clause (a)(i) above, (ix) the amount
of dividends paid during such period pursuant to clause (b) of the proviso to
Section 10.6, (x) the aggregate amount of expenditures actually made by the
Borrower and the Unregulated Subsidiaries in cash during such period (including,
without limitation, expenditures for the payment of financing fees) to the
extent that such expenditures are not expensed during such period, (xi) the
aggregate amount of any premium, make-whole or penalty payments actually paid in
cash by the Borrower and the Unregulated Subsidiaries during such period that
are required to be made in connection with any prepayment of Indebtedness and
that are accounted for as extraordinary items, (xii) cash tax allocation
payments made during such period by the Borrower or any Unregulated Restricted
Subsidiary to any Regulated Insurance Company and (xiii) payments applied during
such period in respect of reserves (to the extent not included in Consolidated
Working Capital for such period) created by the Borrower or any Unregulated
Restricted Subsidiary in a period prior to such period.

 

“Existing Credit Agreement” shall mean that certain Credit Agreement, dated as
of July 10, 1998, among Bristol West Holdings, Inc. (formerly known as BRW
Acquisition, Inc.), the lending institutions from time to time parties thereto,
The Chase Manhattan Bank, as administrative agent and The Bank of New York, as
syndication agent, as amended by that certain First Amendment to Credit
Agreement, dated as of July 31, 1999.

 

“Facility” shall mean any of the credit facilities established under this
Agreement, i.e., the credit facilities providing for A Term Loans, B Term Loans
or Revolving Credit Loans.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day of such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

 

15

--------------------------------------------------------------------------------


 

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

 

“Final Date” shall mean the date on which the Revolving Credit Commitments shall
have terminated, no Revolving Credit Loans shall be outstanding and the Letter
of Credit Outstandings shall have been reduced to zero.

 

“Financial Reinsurance Agreement” shall mean a reinsurance agreement covering
any transaction in which any Regulated Insurance Company cedes business that
does not meet the conditions for reinsurance accounting as provided by the
Financial Accounting Standards Board in Statement of Financial Accounting
Standards No. 113, as the same may be revised, replaced, or supplemented from
time to time.

 

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

 

“Fronting Fee” shall have the meaning provided in Section 4.1(c).

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time; provided, however, that if there
occurs after the date hereof any change in GAAP that affects in any respect the
calculation of any covenant contained in Section 10, the Lenders and the
Borrower shall negotiate in good faith amendments to the provisions of this
Agreement that relate to the calculation of such covenant with the intent of
having the respective positions of the Lenders and the Borrower after such
change in GAAP conform as nearly as possible to their respective positions as of
the date of this Agreement and, until any such amendments have been agreed upon,
the covenants in Section 10 shall be calculated as if no such change in GAAP has
occurred.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including, without limitation, any Applicable Insurance Regulatory Authority).

 

“Granting Lender” has the meaning specified in Section 13.6.

 

“Guarantor” shall mean each Domestic Subsidiary of the Borrower that is a
Restricted Subsidiary (excluding any Regulated Insurance Company) and that is or
becomes a party to the Guaranty.

 

“Guaranty” shall mean and include the Guaranty, made by each Guarantor in favor
of the Administrative Agent for the benefit of the Lenders, substantially in the
form of Exhibit A, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Guaranty Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of such Person, whether or not
contingent, (a) to purchase any

 

16

--------------------------------------------------------------------------------


 

such Indebtedness or any property constituting direct or indirect security
therefor, (b) to advance or supply funds (i) for the purchase or payment of any
such Indebtedness or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such Indebtedness of the ability of the
primary obligor to make payment of such Indebtedness or (d) otherwise to assure
or hold harmless the owner of such Indebtedness against loss in respect thereof;
provided, however, that the term “Guaranty Obligations” shall not include (x)
endorsements of instruments for deposit or collection in the ordinary course of
business or (y) obligations of Regulated Insurance Companies under Insurance
Contracts, Reinsurance Agreements or Retrocession Agreements.  The amount of any
Guaranty Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guaranty
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
exposure to which is prohibited, limited or regulated by any Governmental
Authority.

 

“Hedge Agreements” shall mean interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other similar agreements entered into by the
Borrower in order to protect the Borrower or any of the Restricted Subsidiaries
against fluctuations in interest rates or currency exchange rates or against
other risks to which the Borrower and its Restricted Subsidiaries may be subject
in the ordinary course of business.

 

“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) the deferred purchase price of assets or services that in
accordance with GAAP would be shown on the liability side of the balance sheet
of such Person, (c) the face amount of all letters of credit issued for the
account of such Person and, without duplication, all drafts drawn thereunder,
(d) all Indebtedness of a second Person secured by any Lien on any property
owned by such first Person, whether or not such Indebtedness has been assumed,
(e) all Capitalized Lease Obligations of such Person, (f) all net liabilities of
such Person under interest rate swap, cap or collar agreements, interest rate
future or option contracts, currency swap agreements, currency future or option
contracts, credit derivative contracts and other similar agreements, (g) all
obligations of such Person under Financial Reinsurance Agreements and (h)
without duplication, all Guaranty Obligations of such Person, provided that
Indebtedness shall not

 

17

--------------------------------------------------------------------------------


 

include trade payables and accrued expenses, in each case arising in the
ordinary course of business.

 

“Insurance Business” shall mean one or more aspects of the business of selling,
issuing or underwriting insurance or reinsurance.

 

“Insurance Contract” shall mean any insurance contract or policy issued by a
Regulated Insurance Company but shall not include any Reinsurance Agreement or
Retrocession Agreement.

 

“Interest Period” shall mean, with respect to any Term Loan or Revolving Credit
Loan, the interest period applicable thereto, as determined pursuant to
Section 2.9.

 

“KKR” shall mean each of Kohlberg Kravis Roberts & Co., L.P. and KKR
Associates, L.P.

 

“L/C Maturity Date” shall mean the date that is five Business Days prior to the
Revolving Credit Maturity Date.

 

“L/C Participant” shall have the meaning provided in Section 3.3(a).

 

“L/C Participation” shall have the meaning provided in Section 3.3(a).

 

“Lender” shall have the meaning provided in the preamble to this Agreement.

 

“Lender Default” shall mean (a) the failure (which has not been cured) of a
Lender to make available its portion of any Borrowing or to fund its portion of
any unreimbursed payment under Section 3.3 or (b) a Lender having notified the
Administrative Agent and/or the Borrower that it does not intend to comply with
the obligations under Section 2.1(c) or 3.3, in the case of either clause (a) or
clause (b) above, as a result of the appointment of a receiver or conservator
with respect to such Lender at the direction or request of any regulatory agency
or authority.

 

“Letter of Credit” shall mean each standby letter of credit issued pursuant to
Section 3.1.

 

“Letter of Credit Commitment” shall mean $15,000,000, as the same may be reduced
from time to time pursuant to Section 3.1.

 

“Letter of Credit Exposure” shall mean, with respect to any Lender, such
Lender’s Revolving Credit Commitment Percentage of the Letter of Credit
Outstandings.

 

“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).

 

“Letter of Credit Issuer” shall mean CSFB, any of its Affiliates or any
successor pursuant to Section 3.6.

 

18

--------------------------------------------------------------------------------


 

“Letter of Credit Outstandings” shall mean, at any time, the sum of, without
duplication, (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the aggregate amount of all Unpaid Drawings in respect of all
Letters of Credit.

 

“Letter of Credit Request” shall have the meaning provided in Section 3.2.

 

“Level I Status” shall mean, on any date, the then applicable Consolidated Total
Debt to Consolidated Total Capitalization Ratio is greater than 0.30:1.00.

 

“Level II Status” shall mean, on any date, the circumstance that Level I Status
does not exist and the then applicable Consolidated Total Debt to Consolidated
Total Capitalization Ratio is greater than 0.15:1.00.

 

“Level III Status” shall mean, on any date, the circumstance that neither
Level I Status nor Level II Status exists and the then applicable Consolidated
Total Debt to Consolidated Total Capitalization Ratio is greater than 0.10:1.00.

 

“Level IV Status” shall mean, on any date, the circumstance that the then
applicable Consolidated Total Debt to Consolidated Total Capitalization Ratio is
less than or equal to 0.10:1.00.

 

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, lien (statutory or other) or similar encumbrance (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof).

 

“Loan” shall mean any Revolving Credit Loan or Term Loan made by any Lender
hereunder.

 

“Management Group” shall mean, at any time, the Chairman of the Board, the
President, any Executive Vice President or Vice President, the Treasurer and the
Secretary of the Borrower at such time and James R. Fisher, Jeffrey J. Dailey,
Randy Sutton and any officers of the Borrower from time to time holding offices
corresponding to those of the foregoing individuals as of the Closing Date.

 

“Margin Stock” shall have the meaning provided in Regulation U.

 

“Material Adverse Change” shall mean any material adverse change in the
business, operations, property or financial condition of the Borrower and its
Subsidiaries taken as a whole.

 

“Material Adverse Effect” shall mean any material adverse effect on the
business, operations, property or financial condition of the Borrower and its
Subsidiaries taken as a whole.

 

“Material Subsidiary” shall mean, at any date of determination, any Restricted
Subsidiary of the Borrower (a) whose total assets at the last day of the Test
Period ending on the last day of the most recent fiscal period for which
Section 9.1 Financials have been

 

19

--------------------------------------------------------------------------------


 

delivered were equal to or greater than 5% of the consolidated total assets of
the Borrower and the Restricted Subsidiaries at such date, (b) whose gross
revenues for such Test Period were equal to or greater than 5% of the
consolidated gross revenues of the Borrower and the Restricted Subsidiaries for
such period, or (c) whose Cash Flow for such Test Period was equal to or greater
than 5% of the Cash Flow of Borrower and the Restricted Subsidiaries for such
period, in each case determined in accordance with GAAP.

 

“Maturity Date” shall mean the A Term Loan Maturity Date, the B Term Loan
Maturity Date or the Revolving Credit Maturity Date.

 

“Minimum Borrowing Amount” shall mean, with respect to a Borrowing of Term Loans
or Revolving Credit Loans, $1,000,000.

 

“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns capital stock or other equity
interests.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor by merger
or consolidation to its business.

 

“NAIC” shall mean the National Association of Insurance Commissioners or any
successor organization thereto.

 

“Net Cash Proceeds” shall mean, with respect to any Prepayment Event or any
issuance by the Borrower of equity securities, (a) the gross cash proceeds
(including payments from time to time in respect of installment obligations, if
applicable) received by or on behalf of the Borrower or any of the Restricted
Subsidiaries in respect of such Prepayment Event or issuance, as the case may
be, less (b) the sum of:

 

(i)            in the case of any Prepayment Event, the amount, if any, of all
taxes paid or estimated to be payable by the Borrower or any of the Restricted
Subsidiaries in connection with such Prepayment Event,

 

(ii)           in the case of any Prepayment Event, the amount of any reasonable
reserve established in accordance with GAAP against any liabilities (other than
any taxes deducted pursuant to clause (i) above) (A) associated with the assets
that are the subject of such Prepayment Event and (B) retained by the Borrower
or any of the Restricted Subsidiaries, provided that the amount of any
subsequent reduction of such reserve (other than in connection with a payment in
respect of any such liability) shall be deemed to be Net Cash Proceeds of such a
Prepayment Event occurring on the date of such reduction,

 

(iii)          in the case of any Prepayment Event, the amount of any
Indebtedness secured by a Lien on the assets that are the subject of such
Prepayment Event to the extent that the instrument creating or evidencing such
Indebtedness requires that such Indebtedness be repaid upon consummation of such
Prepayment Event,

 

20

--------------------------------------------------------------------------------


 

(iv)          in the case of any Asset Sale Prepayment Event, the amount of any
proceeds of such Asset Sale Prepayment Event that the Borrower has reinvested
(or intends to reinvest within one year of the date of such Asset Sale
Prepayment Event) in the business (including by contribution to or retention as
surplus of any Regulated Insurance Company) of the Borrower or any of the
Restricted Subsidiaries (subject to Section 9.14), provided that any portion of
such proceeds that has not been so reinvested within such one-year period shall
(x) be deemed to be Net Cash Proceeds of an Asset Sale Prepayment Event
occurring on the last day of such one-year period and (y) be applied to the
repayment of Term Loans in accordance with Section 5.2(a), and

 

(v)           in the case of any Prepayment Event or any issuance by the
Borrower of equity securities, reasonable and customary fees, commissions,
expenses, issuance costs, discounts and other costs paid by the Borrower or any
of the Restricted Subsidiaries in connection with such Prepayment Event or
issuance, as the case may be (other than those payable to the Borrower or any
Subsidiary of the Borrower), in each case only to the extent not already
deducted in arriving at the amount referred to in clause (a) above.

 

“Net Worth” shall mean, as to any Person, the sum of its capital stock
(including, without limitation, Permitted Preferred Stock), capital in excess of
par or stated value of shares of its capital stock, retained earnings and any
other account which, in accordance with GAAP, constitutes stockholders equity,
excluding any treasury stock.

 

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

 

“Non-Excluded Taxes” shall have the meaning provided in Section 5.4(a).

 

“Notice of Borrowing” shall have the meaning provided in Section 2.3.

 

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6.

 

“Obligations” shall mean all monetary amounts of every type or description at
any time owing to the Administrative Agent, any Lender or, in the case of Hedge
Agreements, any affiliate of a Lender pursuant to the terms of this Agreement,
any other Credit Document or any Hedge Agreement.

 

“Offering” shall mean the initial public offering of the common stock of the
Borrower as described in the Registration Statement.

 

“Participant” shall have the meaning provided in Section 13.6(a)(ii).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

21

--------------------------------------------------------------------------------


 

“Permitted Acquisition” shall mean the acquisition, by merger or otherwise, by
the Borrower or any of the Restricted Subsidiaries of assets or capital stock or
other equity interests, so long as (a) such acquisition and all transactions
related thereto shall be consummated in accordance with applicable law; (b) such
acquisition shall, in the case of the acquisition of capital stock or other
equity interests by the Borrower or any Restricted Subsidiary, result in the
issuer of such capital stock or other equity interests becoming a Restricted
Domestic Subsidiary and a direct Restricted Domestic Subsidiary in the case of
such an acquisition by the Borrower; (c) after giving effect to such
acquisition, no Default or Event of Default shall have occurred and be
continuing; and (d) the Borrower shall be in compliance, on a pro forma basis
after giving effect to such acquisition (including any Indebtedness assumed or
permitted to exist or incurred pursuant to Sections 10.1(i) and 10.1(j),
respectively, and any related Pro Forma Adjustment), with the covenants set
forth in Sections 10.8, 10.9, 10.10 and 10.11, as such covenants are recomputed
as at the last day of the most recently ended Test Period under such Sections as
if such acquisition had occurred on the first day of such Test Period.

 

“Permitted Investments” shall mean (a) securities issued or unconditionally
guaranteed by the United States government or any agency or instrumentality
thereof, in each case having maturities of not more than 24 months from the date
of acquisition thereof; (b) securities issued by any state of the United States
of America or any political subdivision of any such state or any public
instrumentality thereof or any political subdivision of any such state or any
public instrumentality thereof having maturities of not more than 24 months from
the date of acquisition thereof and, at the time of acquisition, having an
investment grade rating generally obtainable from either S&P or Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, then from
another nationally recognized rating service); (c) commercial paper issued by
any Lender or any bank holding company owning any Lender; (d) commercial paper
maturing no more than 12 months after the date of creation thereof and, at the
time of acquisition, having a rating of at least A-2 or P-2 from either S&P or
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized rating
service); (e) domestic and eurodollar certificates of deposit or bankers’
acceptances maturing no more than two years after the date of acquisition
thereof issued by any Lender or any other bank having combined capital and
surplus of not less than $250,000,000 in the case of domestic banks and
$100,000,000 (or the dollar equivalent thereof) in the case of foreign banks;
(f) repurchase agreements with a term of not more than 30 days for underlying
securities of the type described in clauses (a), (b) and (e) above entered into
with any bank meeting the qualifications specified in clause (e) above or
securities dealers of recognized national standing; (g) shares of investment
companies that are registered under the Investment Company Act of 1940 and
invest solely in one or more of the types of securities described in clauses (a)
through (f) above; and (h) in the case of investments by any Restricted Foreign
Subsidiary, other customarily utilized high-quality investments in the country
where such Restricted Foreign Subsidiary is located.

 

“Permitted Liens” shall mean (a) Liens for taxes, assessments or governmental
charges or claims not yet due or which are being contested in good faith and by
appropriate proceedings for which appropriate reserves have been established in

 

22

--------------------------------------------------------------------------------


 

accordance with GAAP; (b) Liens in respect of property or assets of the Borrower
or any of its Subsidiaries imposed by law, such as carriers’, warehousemen’s and
mechanics’ Liens and other similar Liens arising in the ordinary course of
business, in each case so long as such Liens arise in the ordinary course of
business and do not individually or in the aggregate have a Material Adverse
Effect; (c) Liens arising from judgments or decrees in circumstances not
constituting an Event of Default under Section 11.9; (d) Liens incurred or
deposits made in connection with workers’ compensation, unemployment insurance
and other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, performance and return-of-money bonds and other similar obligations
incurred in the ordinary course of business; (e) ground leases in respect of
real property on which facilities owned or leased by the Borrower or any of its
Subsidiaries are located; (f) easements, rights-of-way, restrictions, minor
defects or irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the business of the Borrower and its
Subsidiaries taken as a whole; (g) any interest or title of a lessor or secured
by a lessor’s interest under any lease permitted by this Agreement; (h) Liens in
favor of customs and revenue authorities arising as a matter of law to secure
payment of customs duties in connection with the importation of goods; (i) Liens
on goods the purchase price of which is financed by a documentary letter of
credit issued for the account of the Borrower or any of its Subsidiaries,
provided that such Lien secures only the obligations of the Borrower or such
Subsidiaries in respect of such letter of credit to the extent permitted under
Section 10.1; (j) leases or subleases granted to others not interfering in any
material respect with the business of the Borrower and its Subsidiaries, taken
as a whole; and (k) any assignment or transfer permitted by the other applicable
terms of this Agreement.

 

“Permitted Preferred Stock” shall mean any preferred stock of the Borrower which
is not subject to any mandatory redemption, put, repayment, sinking fund or
similar requirement (other than customary change of control put rights, provided
that such requirement states that payments in respect thereof may not be made to
the extent that such payments would constitute a Default or Event of Default)
prior to the eighth anniversary of the Closing Date.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

 

“Plan” shall mean any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA and subject to Title IV of ERISA, that is or was within
any of the preceding five plan years maintained or contributed to by (or to
which there is or was an obligation to contribute or to make payments of) the
Borrower, a Subsidiary or an ERISA Affiliate.

 

“Pledge Agreement” shall mean and include the Pledge Agreement entered into by
the Borrower, the other pledgors party thereto and the Administrative Agent for
the benefit of the Lenders, substantially in the form of Exhibit B, as the same
may be amended, supplemented or otherwise modified from time to time.

 

23

--------------------------------------------------------------------------------


 

“Prepayment Event” shall mean any Asset Sale Prepayment Event or Debt Incurrence
Prepayment Event.

 

“Prime Rate” shall mean the rate that Credit Suisse First Boston announces from
time to time as its prime lending rate, as in effect from time to time.  The
Prime Rate is a reference rate and does not necessarily represent the lowest or
best rate actually charged to any customer.  Credit Suisse First Boston or any
other Lender may make commercial loans or other loans at rates of interest at,
above or below the Prime Rate.

 

“Pro Forma Adjustment” shall mean, for any test period that includes any of the
four fiscal quarters first following any Permitted Acquisition, with respect to
the Acquired Cash Flow of the applicable Acquired Entity or Business, the pro
forma increase or decrease in such Acquired Cash Flow projected by the Borrower
in good faith as a result of reasonably identifiable and supportable net cost
savings or additional net costs, as the case may be, realizable during such
period by combining the operations of such Acquired Entity or Business with the
operations of the Borrower and its Subsidiaries, provided that so long as such
net cost savings or additional net costs will be realizable at any time during
such period, it may be assumed, for purposes of projecting such pro forma
increase or decrease to such Acquired Cash Flow, that such net cost savings or
additional net costs will be realizable during the entire such period, provided
further that any such pro forma increase or decrease to such Acquired Cash Flow
shall be without duplication for net cost savings or additional net costs
actually realized during such period and already included in such Acquired Cash
Flow.

 

“Pro Forma Adjustment Certificate” shall mean any certificate of an Authorized
Officer of the Borrower delivered pursuant to Section 9.1(g) or setting forth
the information described in clause (iii) to Section 9.1(d).

 

“Reference Lender” shall mean CSFB.

 

“Refinancing” shall mean the payment in full of all outstanding Indebtedness
under the Existing Credit Agreement, the termination of the “Commitments” (as
defined in the Existing Credit Agreement), the cancellation of all outstanding
“Letters of Credit” (as defined in the Existing Credit Agreement) and the
termination of all Liens on the stock or assets of the Borrower and its
Subsidiaries that secure or purport to secure the obligations under the Existing
Credit Agreement or under of the “Credit Documents” (as defined in the Existing
Credit Agreement).

 

“Refinancing Expense” shall mean any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries in connection with the Refinancing, the
entering into of the Credit Documents and the incurrence of Loans on the Closing
Date.

 

“Register” shall have the meaning provided in Section 13.6(d).

 

“Registration Statement” shall mean the Registration Statement filed by the
Borrower with the SEC on December 17, 2003, together with all amendments
thereto, copies of which have been delivered to the Administrative Agent on or
prior to the Closing Date.

 

24

--------------------------------------------------------------------------------


 

“Regulated Insurance Company” shall mean any Subsidiary of the Borrower, whether
now owned or hereafter acquired, that is authorized or admitted to carry on or
transact Insurance Business in any jurisdiction and is regulated by the
insurance department or similar regulatory authority of such jurisdiction.

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Reinsurance Agreement” shall mean any agreement, contract, treaty or other
arrangement whereby one or more insurers, as reinsurers, assume liabilities
under insurance policies or agreements issued by another insurance or
reinsurance company or companies.

 

“Repayment Amounts” shall mean, collectively, (a) the A Repayment Amounts and
(b) the B Repayment Amounts.

 

“Repayment Date” shall mean, collectively, (a) each A Repayment Date and
(b) each B Repayment Date.

 

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder.

 

“Required A Term Loan Lenders” shall mean, at any date, Non-Defaulting Lenders
having or holding a majority of the outstanding principal amount of the A Term
Loans (excluding the A Term Loans held by Defaulting Lenders) in the aggregate
at such date.

 

Required A Term/Revolving Credit Lenders” shall mean, at any date,
Non-Defaulting Lenders having or holding 66-2/3% or more of the sum of (a) the
outstanding principal amount of the A Terms Loans (excluding the A Term Loans
held by Defaulting Lenders) in the aggregate at such date and (b)(i) the
Adjusted Total Revolving Credit Commitment at such date or (ii) if the Total
Revolving Credit Commitment has been terminated, the outstanding principal
amount of the Revolving Credit Loans and Letter of Credit Exposures (excluding
the Loans and Letter of Credit Exposures of Defaulting Lenders) in the aggregate
on such date.

 

“Required B Term Loan Lenders” shall mean, at any date, Non-Defaulting Lenders
having or holding a majority of the outstanding principal amount of the B Term

 

25

--------------------------------------------------------------------------------


 

Loans (excluding the B Term Loans held by Defaulting Lenders) in the aggregate
at such date.

 

“Required B Term Loan Supermajority Lenders” shall mean, at any date,
Non-Defaulting Lenders having or holding 66-2/3% or more of the sum of the
outstanding principal amount of the B Term Loans (excluding the B Term Loans
held by Defaulting Lenders) in the aggregate at such date.

 

“Required Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding a majority of the sum of (i) the Adjusted Total Revolving Credit
Commitment at such date and (ii) the outstanding principal amount of the Term
Loans (excluding the Term Loans held by Defaulting Lenders) at such date or
(b) if the Total Revolving Credit Commitment has been terminated or for the
purposes of acceleration pursuant to Section 11, the holders (excluding
Defaulting Lenders) of a majority of the outstanding principal amount of the
Loans and Letter of Credit Exposures (excluding the Loans and Letter of Credit
Exposures of Defaulting Lenders) in the aggregate at such date.

 

“Required Revolving Credit Lenders” shall mean, at any date, (a) Non-Defaulting
Lenders having or holding a majority of the Adjusted Total Revolving Credit
Commitment at such date or (b) if the Total Revolving Credit Commitment has been
terminated, the holders (excluding Defaulting Lenders) of a majority of the
outstanding principal amount of the Revolving Credit Loans and Letter of Credit
Exposures (excluding the Loans and Letter of Credit Exposures of Defaulting
Lenders) in the aggregate at such date.

 

“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

 

“Restricted Domestic Subsidiary” shall mean each Restricted Subsidiary that is
also a Domestic Subsidiary.

 

“Restricted Foreign Subsidiary” shall mean each Foreign Subsidiary that is also
a Restricted Subsidiary.

 

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Retrocession Agreement” shall mean any agreement, contract, treaty or other
arrangement whereby one or more insurers or reinsurers, as retrocessionaires,
assume liabilities of reinsurers under a Reinsurance Agreement or other
retrocessionaires under another Retrocession Agreement.

 

“Revolving Credit Commitment” shall mean, (a) with respect to each Lender that
is a Lender on the date hereof, the amount set forth opposite such Lender’s name
on

 

26

--------------------------------------------------------------------------------


 

Schedule 1.1 as such Lender’s “Revolving Credit Commitment” and (b) in the case
of any Lender that becomes a Lender after the date hereof, the amount specified
as such Lender’s “Revolving Credit Commitment” in the Assignment and Assumption
pursuant to which such Lender assumed a portion of the Total Revolving Credit
Commitment, in each case as the same may be changed from time to time pursuant
to the terms hereof.

 

“Revolving Credit Commitment Percentage” shall mean at any time, for each
Lender, the percentage obtained by dividing such Lender’s Revolving Credit
Commitment by the Total Revolving Credit Commitment, provided that at any time
when the Total Revolving Credit Commitment shall have been terminated, each
Lender’s Revolving Credit Commitment Percentage shall be its Revolving Credit
Commitment Percentage as in effect immediately prior to such termination.

 

“Revolving Credit Loan” shall have the meaning provided in Section 2.1(c).

 

“Revolving Credit Maturity Date” shall mean the fifth anniversary of the Closing
Date, or, if such date is not a Business Day, the next preceding Business Day.

 

“Risk-Based Capital Ratio” shall mean, for any Regulated Insurance Company, the
ratio (expressed as a percentage), at any time, of the Total Adjusted Capital of
such Regulated Insurance Company to the Authorized Control Level of such
Regulated Insurance Company.

 

“SAP” shall mean, with respect to any Regulated Insurance Company, the
accounting procedures and practices prescribed or permitted by the Applicable
Insurance Regulatory Authority of the state in which such Regulated Insurance
Company is domiciled.

 

“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc., or any successor by merger or consolidation to its business.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Section 9.1 Financials” shall mean the GAAP financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a)(i) or (b)(i) together with
the accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(d).

 

“Service Company” shall mean Bristol West Insurance Services of California,
Inc., a California corporation, and any successor entity thereto.

 

“SNIC” shall mean Security National Insurance Company.

 

“SPC” has the meaning specified in Section 13.6.

 

“Specified Subsidiary” shall mean, at any date of determination, (a) any
Material Subsidiary; and (b) any Unrestricted Subsidiary (i) whose total assets
at the last day of

 

27

--------------------------------------------------------------------------------


 

the Test Period ending on the last day of the most recent fiscal period for
which Section 9.1 Financials have been delivered were equal to or greater than
15% of the consolidated total assets of the Borrower and its Subsidiaries at
such date or (ii) whose gross revenues for such Test Period were equal to or
greater than 15% of the consolidated gross revenues of the Borrower and its
Subsidiaries for such period, in each case determined in accordance with GAAP.

 

“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met.

 

“Status” shall mean, as to the Borrower as of any date, the existence of Level I
Status, Level II Status, Level III Status or Level IV Status, as the case may
be, on such date.  Changes in Status shall be determined based on the
Consolidated Total Debt to Consolidated Total Capitalization Ratio as of the
last day of each fiscal quarter and shall be effective on the date on which
(a) Section 9.1 Financials are delivered to the Lenders under Section 9.1 in
respect of such fiscal quarter and (b) an officer’s certificate is delivered by
the Borrower to the Lenders setting forth, with respect to such Section 9.1
Financials, the then-applicable Status, and shall remain in effect until the
next change to be effected pursuant to this definition, provided that (i) if the
Borrower fails to deliver Section 9.1 Financials when required under Section 9.1
or an Event of Default exists, then until such Section 9.1 Financials are so
delivered and/or such Event of Default no longer exists, the Status of the
Borrower for the purposes of this Agreement shall be Level I Status and
(ii) notwithstanding the foregoing, for the period from and including the
Closing Date to but excluding the day that is 180 days following the Closing
Date, the Status of the Borrower for the purposes of this Agreement shall be
Level II Status.

 

“Statutory Pre-Tax Earnings” shall mean, for any period, for any Regulated
Insurance Company, net income determined in accordance with SAP plus (a) to the
extent deducted in determining such net income and without duplication, the sum
of the amounts for such period of (i) provision for taxes (including, without
limitation, payments under tax sharing agreements), (ii) interest expense, (iii)
depreciation expense, (iv) amortization expense, including amortization of
deferred financing fees, (v) non-recurring charges, (vi) non-cash charges, (vii)
losses on asset sales, (viii) restructuring charges, (ix) Refinancing Expenses,
(x) any expenses or charges incurred in connection with any issuance of debt or
equity securities, (xi) any fees and expenses related to Permitted Acquisitions
and (xii) any deduction for minority interest expense, less (b) to the extent
included in determining such net income and without duplication, the sum of the
amounts for such period of (i) non-recurring gains, (ii) non-cash gains and
(iii) gains on asset sales, all as determined on a Combined basis for the
Regulated Insurance Companies in accordance with SAP, provided that (i) except
as provided in clause (ii) below, there shall be excluded from the amounts
determined above for any period the earnings or net income of all Unrestricted
Subsidiaries for such period to the extent otherwise included in such amount,
except to the extent actually received in cash by the Borrower or its Restricted
Subsidiaries during such period through dividends or other distributions, and
(ii) there shall be included in determining Statutory Pre-Tax Earnings for any
period (x) the Acquired Cash Flow of any Person, property, business or asset

 

28

--------------------------------------------------------------------------------


 

(other than an Unrestricted Subsidiary) acquired to the extent not subsequently
sold, transferred or otherwise disposed of (but not including the Acquired Cash
Flow of any related Person, property, business or assets to the extent not so
acquired) by the Borrower or any Restricted Subsidiary during such period (each
such Person, property, business or asset acquired and not subsequently so
disposed of, an “Acquired Entity or Business”), and the Acquired Cash Flow of an
Unrestricted Subsidiary that is converted into a Restricted Subsidiary during
such period (each a “Converted Restricted Subsidiary”), in each case based on
the actual Acquired Cash Flow of such Acquired Entity or Business or Converted
Restricted Subsidiary for such period (including the portion thereof occurring
prior to such acquisition or conversion) and (y) an adjustment with respect of
each Acquired Entity or Business equal to the amount of the Pro Forma Adjustment
with respect to such Acquired Entity or Business for such period (including the
portion thereof occurring prior to such acquisition or conversion) as specified
in the Pro Forma Adjustment Certificate delivered to the Lenders and the
Administrative Agent.

 

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any partnership, association, joint
venture or other entity in which such Person directly or indirectly through
Subsidiaries has more than a 50% equity interest at the time.  Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower.

 

“Surplus” shall mean, as of any date of determination, the surplus of all
Regulated Insurance Companies as of such date determined on a Combined basis in
accordance with SAP.

 

“Syndication Agent” shall mean ING Capital LLC, together with its affiliates, as
the syndication agent for the Lenders under this Agreement and the other Credit
Documents.

 

“Term Loans” shall mean, collectively, (a) the A Term Loans and (b) the B Term
Loans.

 

“Test Period” shall mean, for any date of determination, the four consecutive
fiscal quarters of the Borrower then last ended.

 

“Texas Credit Parties” shall have the meaning set forth in Section 9.17.

 

“Total A Term Loan Commitment” shall mean the sum of the A Term Loan Commitments
of all the Lenders.

 

“Total Adjusted Capital” shall mean “Total Adjusted Capital” as defined by the
NAIC as of December 31, 1994, as such definition has been amended from time to
time,

 

29

--------------------------------------------------------------------------------


 

and as applied in the context of the Risk-Based Capital Guidelines promulgated
by the NAIC.

 

“Total B Term Loan Commitment” shall mean the sum of the B Term Loan Commitments
of all the Lenders.

 

“Total Commitment” shall mean the sum of the Total Term Loan Commitment and the
Total Revolving Credit Commitment.

 

“Total Credit Exposure” shall mean, at any date, the sum of (a) the Total
Revolving Credit Commitment at such date, (b) the Total Term Loan Commitment at
such date and (c) the outstanding principal amount of all Term Loans at such
date.

 

“Total Revolving Credit Commitment” shall mean the sum of the Revolving Credit
Commitments of all the Lenders.

 

“Total Term Loan Commitment” shall mean the sum of the A Term Loan Commitments
and the B Term Loan Commitments of all Lenders.

 

“Transaction” shall mean, collectively, (a) the Offering, (b) the Refinancing
and (c) the entering into of the Credit Documents and the incurrence of Loans on
the Closing Date.

 

“Transferee” shall have the meaning provided in Section 13.6(f).

 

“Type” shall mean (a) as to any Term Loan, its nature as an ABR Loan or a
Eurodollar Term Loan and (b) as to any Revolving Credit Loan, its nature as an
ABR Loan or a Eurodollar Revolving Credit Loan.

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the present value of the accrued benefits under the Plan as of the close of its
most recent plan year, determined in accordance with Statement of Financial
Accounting Standards No. 87 as in effect on the date hereof, based upon the
actuarial assumptions that would be used by the Plan’s actuary in a termination
of the Plan, exceeds the fair market value of the assets allocable thereto.

 

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

 

“Unregulated Restricted Subsidiary” shall mean any Restricted Subsidiary that is
also an Unregulated Subsidiary.

 

“Unregulated Subsidiary” shall mean any Subsidiary of the Borrower, whether now
owned or hereafter acquired, other than a Regulated Insurance Company.

 

“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
formed or acquired after the Closing Date, provided that at such time (or
promptly thereafter) the Borrower designates such Subsidiary an Unrestricted
Subsidiary in a written notice to the Administrative Agent, (b) any Restricted
Subsidiary on the Closing

 

30

--------------------------------------------------------------------------------


 

Date subsequently re-designated as an Unrestricted Subsidiary by the Borrower in
a written notice to the Administrative Agent, provided that such re-designation
shall be deemed to be an investment on the date of such re-designation in an
Unrestricted Subsidiary in an amount equal to the sum of (i) the greater of (A)
the net worth of such re-designated Restricted Subsidiary immediately prior to
such re-designation (such net worth to be calculated without regard to any
Guaranty provided by such re-designated Restricted Subsidiary) and (B) the
amount actually invested by the Borrower and its Restricted Subsidiaries in such
re-designated Restricted Subsidiary between the Closing Date and the date of
such re-designation and not returned to the Borrower or any Restricted
Subsidiary prior to the date of such re-designation and (ii) the aggregate
principal amount of any Indebtedness owed by such re-designated Restricted
Subsidiary to the Borrower or any other Restricted Subsidiary immediately prior
to such re-designation, all calculated, except as set forth in the parenthetical
to clause (i), on a consolidated basis in accordance with GAAP, and (c) each
Subsidiary of an Unrestricted Subsidiary; provided, however, that (i) at the
time of any written re-designation by the Borrower to the Administrative Agent
of any Unrestricted Subsidiary as a Restricted Subsidiary, the Unrestricted
Subsidiary so re-designated shall no longer constitute an Unrestricted
Subsidiary, (ii) no Unrestricted Subsidiary may be re-designated as a Restricted
Subsidiary if a Default or Event of Default would result from such
re-designation and (iii) no Restricted Subsidiary may be re-designated as an
Unrestricted Subsidiary if a Default or Event of Default would result from such
re-designation.  On or promptly after the date of its formation, acquisition or
re-designation, as applicable, each Unrestricted Subsidiary shall have entered
into a tax sharing agreement containing terms that, in the reasonable judgment
of the Administrative Agent, provide for an appropriate allocation of tax
liabilities and benefits.

 

“Voting Stock” shall mean, with respect to any Person, shares of such Person’s
capital stock having the right to vote for the election of directors of such
Person under ordinary circumstances.

 

SECTION 2.           Amount and Terms of Credit.

 

2.1           Commitments.  (a)   Subject to and upon the terms and conditions
herein set forth, each Lender having an A Term Loan Commitment severally agrees
to make a loan or loans (each an “A Term Loan” and, collectively, the “A Term
Loans”) to the Borrower, which A Term Loans (i) shall be made on the Closing
Date, (ii) may, at the option of the Borrower, be incurred and maintained as,
and/or converted into, ABR Loans or Eurodollar Term Loans, provided that all A
Term Loans made by each of the Lenders pursuant to the same Borrowing shall,
unless otherwise specifically provided herein, consist entirely of A Term Loans
of the same Type, (iii) may be repaid in accordance with the provisions hereof,
but once repaid, may not be reborrowed, (iv) shall not exceed for any such
Lender the A Term Loan Commitment of such Lender and (v) shall not exceed in the
aggregate the Total A Term Loan Commitment.  On the A Term Loan Maturity Date,
all A Term Loans shall be repaid in full.

 

(b)           Subject to and upon the terms and conditions herein set forth,
each Lender having a B Term Loan Commitment severally agrees to make a loan or
loans (each a “B Term Loan” and, collectively, the “B Term Loans”) to the
Borrower, which B Term Loans (i) shall be

 

31

--------------------------------------------------------------------------------


 

made on the Closing Date, (ii) may, at the option of the Borrower, be incurred
and maintained as, and/or converted into, ABR Loans or Eurodollar Term Loans,
provided that all B Term Loans made by each of the Lenders pursuant to the same
Borrowing shall, unless otherwise specifically provided herein, consist entirely
of B Term Loans of the same Type, (iii) may be repaid in accordance with the
provisions hereof, but once repaid, may not be reborrowed, (iv) shall not exceed
for any such Lender the B Term Loan Commitment of such Lender and (v) shall not
exceed in the aggregate the Total B Term Loan Commitment.  On the B Term Loan
Maturity Date, all B Term Loans shall be repaid in full.

 

(c)           Subject to and upon the terms and conditions herein set forth,
each Lender having a Revolving Credit Commitment severally agrees to make a loan
or loans (each a “Revolving Credit Loan” and, collectively, the “Revolving
Credit Loans”) to the Borrower, which Revolving Credit Loans (i) shall be made
at any time and from time to time after the Closing Date and prior to the
Revolving Credit Maturity Date, provided that no Revolving Credit Loans may be
incurred on the Closing Date, (ii) may, at the option of the Borrower, be
incurred and maintained as, and/or converted into, ABR Loans or Eurodollar
Revolving Credit Loans, provided that all Revolving Credit Loans made by each of
the Lenders pursuant to the same Borrowing shall, unless otherwise specifically
provided herein, consist entirely of Revolving Credit Loans of the same Type,
(iii) may be repaid and reborrowed in accordance with the provisions hereof,
(iv) shall not exceed for any such Lender at any time outstanding that aggregate
principal amount which, when added to the product of (x) such Lender’s Revolving
Credit Commitment Percentage and (y) the aggregate Letter of Credit Outstandings
at such time, equals the Revolving Credit Commitment of such Lender at such time
and (v) shall not, after giving effect thereto and to the application of the
proceeds thereof, exceed for all Lenders at any time outstanding the aggregate
principal amount that, when added to the aggregate Letter of Credit Outstandings
at such time, equals the Total Revolving Credit Commitment then in effect.  On
the Revolving Credit Maturity Date, all Revolving Credit Loans shall be repaid
in full.

 

2.2           Minimum Amount of Each Borrowing; Maximum Number of Borrowings. 
The aggregate principal amount of each Borrowing of Term Loans or Revolving
Credit Loans shall be in a multiple of $100,000 and shall not be less than the
Minimum Borrowing Amount with respect thereto.  More than one Borrowing may be
incurred on any date, provided that at no time shall there be outstanding more
than 12 Borrowings of Eurodollar Loans under this Agreement.

 

2.3           Notice of Borrowing.  (a)  The Borrower shall give the
Administrative Agent at the Administrative Agent’s Office (i) prior to 12:00
Noon (New York time) at least three Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) of the Borrowing of Term Loans
if all or any of such Term Loans are to be Eurodollar Loans and (ii) prior
written notice (or telephonic notice promptly confirmed in writing) prior to
12:00 Noon. (New York time) on the date of the Borrowing of Term Loans if all
such Term Loans are to be ABR Loans.  Such notice (together with each notice of
a Borrowing of Revolving Credit Loans pursuant to Section 2.3(b), a “Notice of
Borrowing”) shall be in substantially the form attached hereto as Exhibit C,
shall be irrevocable and shall specify (i) the aggregate principal amount of the
Term Loans to be made and the Facilities pursuant to which such Term Loans are
to be made, (ii) the date of the borrowing (which shall be a Business Day and,
in the case of the initial borrowing, shall be the Closing Date), (iii) whether
the Term Loans of each Facility shall consist

 

32

--------------------------------------------------------------------------------


 

of ABR Loans and/or Eurodollar Term Loans and, if the Term Loans of any Facility
are to include Eurodollar Term Loans, the Interest Period to be initially
applicable thereto and (iv) any instructions for the remittance of funds.  The
Administrative Agent shall promptly give each Lender written notice (or
telephonic notice promptly confirmed in writing) of each proposed Borrowing of
Term Loans, of such Lender’s proportionate share thereof and of the other
matters covered by the related Notice of Borrowing.

 

(b)           Whenever the Borrower desires to incur Revolving Credit Loans
hereunder (other than borrowings to repay Unpaid Drawings), it shall give the
Administrative Agent at the Administrative Agent’s Office (i) prior to 12:00
Noon (New York time) at least three Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) of each Borrowing of Eurodollar
Revolving Credit Loans and (ii) prior to 12:00 Noon (New York time) at least one
Business Day’s prior written notice (or telephonic notice promptly confirmed in
writing) of each Borrowing of ABR Loans.  Each such Notice of Borrowing, except
as otherwise expressly provided in Section 2.10, shall be irrevocable and shall
specify (i) the aggregate principal amount of the Revolving Credit Loans to be
made pursuant to such Borrowing, (ii) the date of Borrowing (which shall be a
Business Day), (iii) whether the respective Borrowing shall consist of ABR Loans
or Eurodollar Revolving Credit Loans and, if Eurodollar Revolving Credit Loans,
the Interest Period to be initially applicable thereto and (iv) any instructions
for the remittance of funds.  The Administrative Agent shall promptly give each
Lender written notice (or telephonic notice promptly confirmed in writing) of
each proposed Borrowing of Revolving Credit Loans, of such Lender’s
proportionate share thereof and of the other matters covered by the related
Notice of Borrowing.

 

(c)           Borrowings to reimburse Unpaid Drawings shall be made upon the
notice specified in Section 3.4(c).

 

(d)           Without in any way limiting the obligation of the Borrower to
confirm in writing any notice it may give hereunder by telephone, the
Administrative Agent may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
Borrower.  In each such case the Borrower hereby waives the right to dispute the
Administrative Agent’s record of the terms of any such telephonic notice.

 

2.4           Disbursement of Funds.  (a)  No later than 12:00 Noon (New York
time) on the date specified in each Notice of Borrowing, each Lender will make
available its pro rata portion, if any, of each Borrowing requested to be made
on such date in the manner provided below.

 

(b)           Each Lender shall make available all amounts it is to fund under
any Borrowing in Dollars and immediately available funds to the Administrative
Agent at the Administrative Agent’s Office and the Administrative Agent will
(except in the case of Borrowings to repay Unpaid Drawings) make available to
the Borrower by depositing to the Borrower’s account as specified in the Notice
of Borrowing the aggregate of the amounts so made available in Dollars and the
type of funds received.  Unless the Administrative Agent shall have been
notified by any Lender prior to the date of any such Borrowing that such Lender
does not intend to make available to the Administrative Agent its portion of the
Borrowing or

 

33

--------------------------------------------------------------------------------


 

Borrowings to be made on such date, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date of Borrowing, and the Administrative Agent, in reliance upon such
assumption, may (in its sole discretion and without any obligation to do so)
make available to the Borrower a corresponding amount.  If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made available same to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender.  If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower, and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent.  The Administrative Agent
shall also be entitled to recover from such Lender or the Borrower, as the case
may be, interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by the Administrative Agent to
the Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Federal Funds Effective Rate or (ii) if paid by the Borrower, the
then-applicable rate of interest, calculated in accordance with Section 2.8, for
the respective Loans.

 

(c)           Nothing in this Section 2.4 shall be deemed to relieve any Lender
from its obligation to fulfill its commitments hereunder or to prejudice any
rights that the Borrower may have against any Lender as a result of any default
by such Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

 

2.5           Repayment of Loans; Evidence of Debt.  (a)   The Borrower shall
repay to the Administrative Agent, for the benefit of the Lenders, (i) on the A
Term Loan Maturity Date, the then-unpaid A Term Loans, (ii) on the B Term Loan
Maturity Date, the then-unpaid B Term Loans, and (iii) on the Revolving Credit
Maturity Date, the then-unpaid Revolving Credit Loans.

 

(b)           The Borrower shall repay to the Administrative Agent, for the
benefit of the Lenders of A Term Loans, on each date set forth below (each an “A
Repayment Date”), the principal amount of the A Term Loans set forth below
opposite such A Repayment Date (each an “A Repayment Amount”):

 

A Repayment Date

 

A Repayment Amount

 

 

 

 

 

June 30, 2004

 

$

437,500

 

September 30, 2004

 

$

437,500

 

December 31, 2004

 

$

437,500

 

March 31, 2005

 

$

437,500

 

June 30, 2005

 

$

875,000

 

September 30, 2005

 

$

875,000

 

December 31, 2005

 

$

875,000

 

March 31, 2006

 

$

875,000

 

June 30, 2006

 

$

875,000

 

September 30, 2006

 

$

875,000

 

December 31, 2006

 

$

875,000

 

March 31, 2007

 

$

875,000

 

 

34

--------------------------------------------------------------------------------


 

A Repayment Date

 

A Repayment Amount

 

 

 

 

 

June 30, 2007

 

$

875,000

 

September 30, 2007

 

$

875,000

 

December 31, 2007

 

$

875,000

 

March 31, 2008

 

$

875,000

 

June 30, 2008

 

$

1,312,500

 

September 30, 2008

 

$

1,312,500

 

December 31, 2008

 

$

1,312,500

 

March 31, 2009

 

$

1,312,500

 

June 30, 2009

 

$

4,375,000

 

September 30, 2009

 

$

4,375,000

 

December 31, 2009

 

$

4,375,000

 

A Term Loan Maturity Date

 

$

4,375,000

 

 

(c)           The Borrower shall repay to the Administrative Agent, for the
benefit of the Lenders of B Term Loans, on each date set forth below (each a “B
Repayment Date”), the principal amount of the B Term Loans set forth below
opposite such B Repayment Date (each a “B Repayment Amount”):

 

B Repayment Date

 

B Repayment Amount

 

 

 

 

 

June 30, 2004

 

$

100,000

 

September 30, 2004

 

$

100,000

 

December 31, 2004

 

$

100,000

 

March 31, 2005

 

$

100,000

 

June 30, 2005

 

$

100,000

 

September 30, 2005

 

$

100,000

 

December 31, 2005

 

$

100,000

 

March 31, 2006

 

$

100,000

 

June 30, 2006

 

$

100,000

 

September 30, 2006

 

$

100,000

 

December 31, 2006

 

$

100,000

 

March 31, 2007

 

$

100,000

 

June 30, 2007

 

$

100,000

 

September 30, 2007

 

$

100,000

 

December 31, 2007

 

$

100,000

 

March 31, 2008

 

$

100,000

 

June 30, 2008

 

$

100,000

 

September 30, 2008

 

$

100,000

 

December 31, 2008

 

$

100,000

 

March 31, 2009

 

$

100,000

 

June 30, 2009

 

$

100,000

 

September 30, 2009

 

$

100,000

 

December 31, 2009

 

$

100,000

 

March 31, 2010

 

$

100,000

 

June 30, 2010

 

$

9,400,000

 

 

35

--------------------------------------------------------------------------------


 

 

 

 

 

September 30, 2010

 

$

9,400,000

 

December 31, 2010

 

$

9,400,000

 

B Term Loan Maturity Date

 

$

9,400,000

 

 

(d)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.

 

(e)           The Administrative Agent shall maintain the Register pursuant to
Section 13.6, and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, whether such Loan is an A Term Loan, a B Term Loan or a Revolving
Credit Loan, the Type of each Loan made and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Agent hereunder from the Borrower and each
Lender’s share thereof.

 

(f)            The entries made in the Register and accounts and subaccounts
maintained pursuant to paragraphs (d) and (e) of this Section 2.5 shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain such
account, such Register or such subaccount, as applicable, or any error therein,
shall not in any manner affect the obligation of the Borrower to repay (with
applicable interest) the Loans made to the Borrower by such Lender in accordance
with the terms of this Agreement.

 

2.6           Conversions and Continuations.  (a)   The Borrower shall have the
option on any Business Day to convert all or a portion equal to at least the
Minimum Borrowing Amount of the outstanding principal amount of Loans pursuant
to a single Facility of one Type into a Borrowing or Borrowings of another Type
under such Facility or to continue the outstanding principal amount of any
Eurodollar Term Loans or Eurodollar Revolving Credit Loans as Eurodollar Term
Loans or Eurodollar Revolving Credit Loans, as the case may be, for an
additional Interest Period, provided that (i) no partial conversion of
Eurodollar Term Loans or Eurodollar Revolving Credit Loans shall reduce the
outstanding principal amount of Eurodollar Term Loans or Eurodollar Revolving
Credit Loans made pursuant to a single Borrowing to less than the Minimum
Borrowing Amount, (ii) ABR Loans may not be converted into Eurodollar Term Loans
or Eurodollar Revolving Credit Loans if a Default or Event of Default is in
existence on the date of the conversion and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such conversion, (iii) Eurodollar Loans may not be continued as Eurodollar Term
Loans or Eurodollar Revolving Credit Loans for an additional Interest Period if
a Default or Event of Default is in existence on the date of the proposed
continuation and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuation and
(iv) Borrowings resulting from conversions pursuant to this Section 2.6 shall be
limited in number as provided in Section 2.2.  Each such conversion or
continuation shall be effected by

 

36

--------------------------------------------------------------------------------


 

the Borrower by giving the Administrative Agent at the Administrative Agent’s
Office prior to 12:00 Noon (New York time) at least three Business Days’ (or one
Business Day’s notice in the case of a conversion into ABR Loans) prior written
notice (or telephonic notice promptly confirmed in writing) (each a “Notice of
Conversion or Continuation”) specifying the A Term Loans, B Term Loans or
Revolving Credit Loans to be so converted or continued, the Type of Term Loans
or Revolving Credit Loans to be converted or continued into and, if such Term
Loans or Revolving Credit Loans are to be converted into or continued as
Eurodollar Term Loans or Eurodollar Revolving Credit Loans, the Interest Period
to be initially applicable thereto.  The Administrative Agent shall give each
Lender notice as promptly as practicable of any such proposed conversion or
continuation affecting any of its Term Loans or Revolving Credit Loans.

 

(b)           If any Default or Event of Default is in existence at the time of
any proposed continuation of any Eurodollar Term Loans or Eurodollar Revolving
Credit Loans and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuation, such
Eurodollar Term Loans or Eurodollar Revolving Credit Loans shall be
automatically converted on the last day of the current Interest Period into ABR
Loans.  If upon the expiration of any Interest Period in respect of Eurodollar
Term Loans or Eurodollar Revolving Credit Loans, the Borrower has failed to
elect a new Interest Period to be applicable thereto as provided in
paragraph (a) above, the Borrower shall be deemed to have elected to convert
such Borrowing of Eurodollar Term Loans or Eurodollar Revolving Credit Loans, as
the case may be, into a Borrowing of ABR Loans effective as of the expiration
date of such current Interest Period.

 

2.7           Pro Rata Borrowings.  Each Borrowing of A Term Loans, B Term Loans
or Revolving Credit Loans under this Agreement shall be granted by the Lenders
pro rata on the basis of their then-applicable Commitments.  It is understood
that no Lender shall be responsible for any default by any other Lender in its
obligation to make Loans hereunder and that each Lender shall be obligated to
make the Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to fulfill its commitments hereunder.

 

2.8           Interest.  (a)  The unpaid principal amount of each ABR Loan shall
bear interest from the date of the Borrowing thereof until maturity (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable ABR Margin plus the ABR in effect from time to time.

 

(b)           The unpaid principal amount of each Eurodollar Term Loan or
Eurodollar Revolving Credit Loan shall bear interest from the date of the
Borrowing thereof until maturity thereof (whether by acceleration or otherwise)
at a rate per annum that shall at all times be the Applicable Eurodollar Margin
in effect from time to time plus the relevant Eurodollar Rate.

 

(c)           If all or a portion of (i) the principal amount of any Loan or
(ii) any interest payable thereon shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum that is (x) in the case of overdue principal, the
rate that would otherwise be applicable thereto plus 2% or (y) in the case of
any overdue interest, to the extent permitted by applicable law, the rate
described in Section 2.8(a) plus 2% from and including the date of such
non-payment to but excluding the date on which such amount is paid in full
(after as well as before judgment).

 

37

--------------------------------------------------------------------------------


 

(d)           Interest on each Loan shall accrue from and including the date of
any Borrowing to but excluding the date of any repayment thereof and shall be
payable (i) in respect of each ABR Loan, quarterly in arrears on the last
Business day of each March, June, September and December, (ii) in respect of
each Eurodollar Term Loan or Eurodollar Revolving Credit Loan, on the last day
of each Interest Period applicable thereto and, in the case of an Interest
Period in excess of three months, on each date occurring at three-month
intervals after the first day of such Interest Period, (iii) in respect of each
Loan (except, in the case of prepayments, any ABR Loan), on any prepayment (on
the amount prepaid), at maturity (whether by acceleration or otherwise) and,
after such maturity, on demand.

 

(e)           All computations of interest hereunder shall be made in accordance
with Section 5.5.

 

(f)            The Administrative Agent, upon determining the interest rate for
any Borrowing of Eurodollar Loans, shall promptly notify the Borrower and the
relevant Lenders thereof.  Each such determination shall, absent clearly
demonstrable error, be final and conclusive and binding on all parties hereto.

 

2.9           Interest Periods.  At the time the Borrower gives a Notice of
Borrowing or Notice of Conversion or Continuation in respect of the making of,
or conversion into or continuation as, a Borrowing of Eurodollar Term Loans or
Eurodollar Revolving Credit Loans (in the case of the initial Interest Period
applicable thereto) or prior to 12:00 Noon. (New York time) on the third
Business Day prior to the expiration of an Interest Period applicable to a
Borrowing of Eurodollar Term Loans or Eurodollar Revolving Credit Loans, the
Borrower shall have the right to elect by giving the Administrative Agent
written notice (or telephonic notice promptly confirmed in writing) the Interest
Period applicable to such Borrowing, which Interest Period shall, at the option
of the Borrower, be a one, two, three, six or (if available to all the Lenders
making such loans as determined by such Lenders in good faith based on
prevailing market conditions) a nine or twelve month period.  Notwithstanding
anything to the contrary contained above:

 

(a)           the initial Interest Period for any Borrowing of Eurodollar Term
Loans or Eurodollar Revolving Credit Loans shall commence on the date of such
Borrowing (including the date of any conversion from a Borrowing of ABR Loans)
and each Interest Period occurring thereafter in respect of such Borrowing shall
commence on the day on which the next preceding Interest Period expires;

 

(b)           if any Interest Period relating to a Borrowing of Eurodollar Term
Loans or Eurodollar Revolving Credit Loans begins on the last Business Day of a
calendar month or begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Business Day of the calendar month at the
end of such Interest Period;

 

(c)           if any Interest Period would otherwise expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day, provided that if any Interest Period in respect of a Eurodollar
Term Loan or Eurodollar Revolving Credit Loan would otherwise expire on a day
that is not a Business Day but is a day of the month after

 

38

--------------------------------------------------------------------------------


 

which no further Business Day occurs in such month, such Interest Period shall
expire on the next preceding Business Day; and

 

(d)           the Borrower shall not be entitled to elect any Interest Period in
respect of any Eurodollar Term Loan or Eurodollar Revolving Credit Loan if such
Interest Period would extend beyond the applicable Maturity Date of such Loan;

 

2.10         Increased Costs, Illegality, etc.  (a)   In the event that (x) in
the case of clause (i) below, the Administrative Agent or (y) in the case of
clauses (ii) and (iii) below, any Lender shall have reasonably determined (which
determination shall, absent clearly demonstrable error, be final and conclusive
and binding upon all parties hereto):

 

(i)            on any date for determining the Eurodollar Rate for any Interest
Period that, by reason of any changes arising on or after the Closing Date
affecting the interbank Eurodollar market, adequate and fair means do not exist
for ascertaining the applicable interest rate on the basis provided for in the
definition of Eurodollar Rate; or

 

(ii)           at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Eurodollar Loans (other than any such increase or reduction attributable to
taxes) because of (x) any change since the date hereof in any applicable law,
governmental rule, regulation, guideline or order (or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, guideline or order), such as, for example, but
not limited to, a change in official reserve requirements, and/or (y) other
circumstances affecting the interbank Eurodollar market or the position of such
Lender in such market; or

 

(iii)          at any time, that the making or continuance of any Eurodollar
Loan has become unlawful by compliance by such Lender in good faith with any
law, governmental rule, regulation, guideline or order (or would conflict with
any such governmental rule, regulation, guideline or order not having the force
of law even though the failure to comply therewith would not be unlawful), or
has become impracticable as a result of a contingency occurring after the date
hereof that materially and adversely affects the interbank Eurodollar market;

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone confirmed in writing) to the Borrower and to the Administrative
Agent of such determination (which notice the Administrative Agent shall
promptly transmit to each of the other Lenders).  Thereafter (x) in the case of
clause (i) above, Eurodollar Term Loans and Eurodollar Revolving Credit Loans
shall no longer be available until such time as the Administrative Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice by the Administrative Agent no longer exist (which notice the
Administrative Agent agrees to give at such time when such circumstances no
longer exist), and any Notice of Borrowing or Notice of Conversion given by the
Borrower with respect to Eurodollar Term Loans or Eurodollar Revolving Credit
Loans that have not yet been incurred shall be deemed rescinded by the Borrower,
(y) in the case of clause (ii) above, the Borrower shall pay to such Lender,
promptly after receipt of written

 

39

--------------------------------------------------------------------------------


 

demand therefor, such additional amounts (in the form of an increased rate of,
or a different method of calculating, interest or otherwise as such Lender in
its reasonable discretion shall determine) as shall be required to compensate
such Lender for such increased costs or reductions in amounts receivable
hereunder (it being agreed that a written notice as to the additional amounts
owed to such Lender, showing in reasonable detail the basis for the calculation
thereof, submitted to the Borrower by such Lender shall, absent clearly
demonstrable error, be final and conclusive and binding upon all parties hereto)
and (z) in the case of clause (iii) above, the Borrower shall take one of the
actions specified in Section 2.10(b) as promptly as possible and, in any event,
within the time period required by law.

 

(b)           At any time that any Eurodollar Loan is affected by the
circumstances described in Section 2.10(a)(ii) or (iii), the Borrower may (and
in the case of a Eurodollar Loan affected pursuant to Section 2.10(a)(iii)
shall) either (i) if the affected Eurodollar Loan is then being made pursuant to
a Borrowing, cancel said Borrowing by giving the Administrative Agent telephonic
notice (confirmed promptly in writing) thereof on the same date that the
Borrower was notified by a Lender pursuant to Section 2.10(a)(ii) or (iii) or
(ii) if the affected Eurodollar Loan is then outstanding, upon at least three
Business Days’ notice to the Administrative Agent, require the affected Lender
to convert each such Eurodollar Revolving Credit Loan and Eurodollar Term Loan
into an ABR Loan, provided that if more than one Lender is affected at any time,
then all affected Lenders must be treated in the same manner pursuant to this
Section 2.10(b).

 

(c)           If, after the date hereof, the adoption of any applicable law,
rule or regulation regarding capital adequacy, or any change therein, or any
change in the interpretation or administration thereof by any governmental
authority, the NAIC, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by a Lender or its
parent with any request or directive made or adopted after the date hereof
regarding capital adequacy (whether or not having the force of law) of any such
authority, association, central bank or comparable agency, has or would have the
effect of reducing the rate of return on such Lender’s or its parent’s capital
or assets as a consequence of such Lender’s commitments or obligations hereunder
to a level below that which such Lender or its parent could have achieved but
for such adoption, effectiveness, change or compliance (taking into
consideration such Lender’s or its parent’s policies with respect to capital
adequacy), then from time to time, promptly after demand by such Lender (with a
copy to the Administrative Agent), the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or its parent for
such reduction, it being understood and agreed, however, that a Lender shall not
be entitled to such compensation as a result of such Lender’s compliance with,
or pursuant to any request or directive to comply with, any such law, rule or
regulation as in effect on the date hereof.  Each Lender, upon determining in
good faith that any additional amounts will be payable pursuant to this Section
2.10(c), will give prompt written notice thereof to the Borrower, which notice
shall set forth in reasonable detail the basis of the calculation of such
additional amounts, although the failure to give any such notice shall not,
subject to Section 2.13, release or diminish any of the Borrower’s obligations
to pay additional amounts pursuant to this Section 2.10(c) upon receipt of such
notice.

 

2.11         Compensation.  If (a) any payment of principal of any Eurodollar
Term Loan or Eurodollar Revolving Credit Loan is made by the Borrower to or for
the account of a

 

40

--------------------------------------------------------------------------------


 

Lender other than on the last day of the Interest Period for such Eurodollar
Loan as a result of a payment or conversion pursuant to Section 2.5, 2.6, 2.10,
5.1, 5.2 or 13.7, as a result of acceleration of the maturity of the Loans
pursuant to Section 11 or for any other reason, (b)  any Borrowing of Eurodollar
Term Loans or Eurodollar Revolving Credit Loans is not made as a result of a
withdrawn Notice of Borrowing, (c)  any ABR Loan is not converted into a
Eurodollar Term Loan or Eurodollar Revolving Credit Loan as a result of a
withdrawn Notice of Conversion or Continuation, (d)  any Eurodollar Loan is not
continued as a Eurodollar Term Loan or Eurodollar Revolving Credit Loan as a
result of a withdrawn Notice of Conversion or Continuation or (e) any prepayment
of principal of any Eurodollar Term Loan or Eurodollar Revolving Credit Loan is
not made as a result of a withdrawn notice of prepayment pursuant to Section 5.1
or 5.2, the Borrower shall, after receipt of a written request by such Lender
(which request shall set forth in reasonable detail the basis for requesting
such amount), pay to the Administrative Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses that such Lender may reasonably incur as a result of such payment,
failure to convert, failure to continue or failure to prepay, including, without
limitation, any loss, cost or expense (excluding loss of anticipated profits)
actually incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such Eurodollar Loan.

 

2.12         Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.10(a)(ii),
2.10(a)(iii), 2.10(b), 3.5 or 5.4 with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event, provided that such designation is made on such terms
that such Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of any such Section. Nothing in this Section 2.12 shall
affect or postpone any of the obligations of the Borrower or the right of any
Lender provided in Section 2.10, 3.5 or 5.4.

 

2.13         Notice of Certain Costs.  Notwithstanding anything in this
Agreement to the contrary, to the extent any notice required by Section 2.10,
2.11, 3.5 or 5.4 is given by any Lender more than 180 days after such Lender has
knowledge (or should have had knowledge) of the occurrence of the event giving
rise to the additional cost, reduction in amounts, loss, tax or other additional
amounts described in such Sections, such Lender shall not be entitled to
compensation under Section 2.10, 2.11, 3.5 or 5.4, as the case may be, for any
such amounts incurred or accruing prior to the giving of such notice to the
Borrower.

 

SECTION 3.           Letters of Credit.

 

3.1           Letters of Credit.  (a)  Subject to and upon the terms and
conditions herein set forth, the Borrower, at any time and from time to time on
or after the Closing Date and on or prior to the date that is thirty (30) days
prior to the Revolving Credit Maturity Date, may request that the Letter of
Credit Issuer issue, for the account of the Borrower, a standby letter of credit
or letters of credit in such form as may be approved by the Letter of Credit
Issuer in its reasonable discretion.

 

41

--------------------------------------------------------------------------------


 

(b)           Notwithstanding the foregoing, (i) no Letter of Credit shall be
issued the Stated Amount of which, when added to the Letter of Credit
Outstandings at such time, would exceed the Letter of Credit Commitment then in
effect; (ii) no Letter of Credit shall be issued the Stated Amount of which,
when added to the sum of (x) the Letter of Credit Outstandings at such time and
(y) the aggregate principal of all Revolving Credit Loans then outstanding,
would exceed the Total Revolving Credit Commitment then in effect; (iii) each
Letter of Credit shall have an expiration date occurring no later than one year
after the date of issuance thereof unless otherwise agreed upon by the
Administrative Agent and the Letter of Credit Issuer and, if renewable, may be
renewed for successive periods not to exceed one year, unless otherwise agreed
upon by the Administrative Agent and the Letter of Credit Issuer, provided that
in no event shall such expiration date (after giving effect to all renewals)
occur later than the L/C Maturity Date; (iv) each Letter of Credit shall be
denominated in Dollars; and (v) no Letter of Credit shall be issued by the
Letter of Credit Issuer after it has received a written notice from the Borrower
or any Lender stating that a Default or Event of Default has occurred and is
continuing until such time as the Letter of Credit Issuer shall have received a
written notice of (x) rescission of such notice from the party or parties
originally delivering such notice or (y) the waiver of such Default or Event of
Default in accordance with the provisions of Section 13.1.

 

(c)           Upon at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent and
the Letter of Credit Issuer (which notice the Administrative Agent shall
promptly transmit to each of the Lenders), the Borrower shall have the right, on
any day, permanently to terminate or reduce the Letter of Credit Commitment in
whole or in part, provided that, after giving effect to such termination or
reduction, the Letter of Credit Outstandings shall not exceed the Letter of
Credit Commitment.

 

3.2           Letter of Credit Requests.  (a)  Whenever the Borrower desires
that a Letter of Credit be issued for its account, it shall give the
Administrative Agent and the Letter of Credit Issuer at least five (or such
lesser number as may be agreed upon by the Administrative Agent and the Letter
of Credit Issuer) Business Days’ written notice thereof.  Each notice shall be
executed by the Borrower and shall be in the form of Exhibit E (each a “Letter
of Credit Request”).  Upon notice by the Letter of Credit Issuer, the
Administrative Agent shall promptly notify each Lender of each Letter of Credit
issued.

 

(b)           The making of each Letter of Credit Request shall be deemed to be
a representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of, Section
3.1(b).

 

3.3           Letter of Credit Participations.  (a)  Immediately upon the
issuance by the Letter of Credit Issuer of any Letter of Credit, the Letter of
Credit Issuer shall be deemed to have sold and transferred to each other Lender
that has a Revolving Credit Commitment (each such other Lender, in its capacity
under this Section 3.3, an “L/C Participant”), and each such L/C Participant
shall be deemed irrevocably and unconditionally to have purchased and received
from the Letter of Credit Issuer, without recourse or warranty, an undivided
interest and participation (each an “L/C Participation”), to the extent of such
L/C Participant’s Revolving Credit Commitment Percentage, in such Letter of
Credit, each substitute letter of credit, each drawing made thereunder and the
obligations of the Borrower under this Agreement with respect thereto, and any
security therefor or guaranty pertaining thereto (although Letter of Credit Fees

 

42

--------------------------------------------------------------------------------


 

will be paid directly to the Administrative Agent for the ratable account of the
L/C Participants as provided in Section 4.1(b) and the L/C Participants shall
have no right to receive any portion of any Fronting Fees).

 

(b)           In determining whether to pay under any Letter of Credit, the
Letter of Credit Issuer shall have no obligation relative to the L/C
Participants other than to confirm that any documents required to be delivered
under such Letter of Credit have been delivered and that they appear to comply
on their face with the requirements of such Letter of Credit.  Any action taken
or omitted to be taken by the Letter of Credit Issuer under or in connection
with any Letter of Credit issued by it, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not create for the Letter of
Credit Issuer any resulting liability.

 

(c)           In the event that the Letter of Credit Issuer makes any payment
under any Letter of Credit issued by it and the Borrower shall not have repaid
such amount in full to the Letter of Credit Issuer pursuant to Section 3.4(a),
the Letter of Credit Issuer shall promptly notify the Administrative Agent and
each L/C Participant of such failure, and each L/C Participant shall promptly
and unconditionally pay to the Administrative Agent, for the account of the
Letter of Credit Issuer, the amount of such L/C Participant’s Revolving Credit
Commitment Percentage of such unreimbursed payment in Dollars and in same day
funds; provided, however, that no L/C Participant shall be obligated to pay to
the Administrative Agent for the account of the Letter of Credit Issuer its
Revolving Credit Commitment Percentage of such unreimbursed amount arising from
any wrongful payment made by the Letter of Credit Issuer under a Letter of
Credit as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of the Letter of Credit Issuer.  If the Letter of Credit
Issuer so notifies, prior to 11:00 A.M. (New York time) on any Business Day, any
L/C Participant required to fund a payment under a Letter of Credit, such L/C
Participant shall make available to the Administrative Agent for the account of
the Letter of Credit Issuer such L/C Participant’s Revolving Credit Commitment
Percentage of the amount of such payment on such Business Day in same day
funds.  If and to the extent such L/C Participant shall not have so made its
Revolving Credit Commitment Percentage of the amount of such payment available
to the Administrative Agent for the account of the Letter of Credit Issuer, such
L/C Participant agrees to pay to the Administrative Agent for the account of the
Letter of Credit Issuer, forthwith on demand, such amount, together with
interest thereon for each day from such date until the date such amount is paid
to the Administrative Agent for the account of the Letter of Credit Issuer at
the Federal Funds Effective Rate.  The failure of any L/C Participant to make
available to the Administrative Agent for the account of the Letter of Credit
Issuer its Revolving Credit Commitment Percentage of any payment under any
Letter of Credit shall not relieve any other L/C Participant of its obligation
hereunder to make available to the Administrative Agent for the account of the
Letter of Credit Issuer its Revolving Credit Commitment Percentage of any
payment under such Letter of Credit on the date required, as specified above,
but no L/C Participant shall be responsible for the failure of any other L/C
Participant to make available to the Administrative Agent such other L/C
Participant’s Revolving Credit Commitment Percentage of any such payment.

 

(d)           Whenever the Letter of Credit Issuer receives a payment in respect
of an unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of the Letter of Credit Issuer any payments from the
L/C Participants pursuant to paragraph (c) above, the Letter of Credit Issuer
shall pay to the Administrative Agent and the

 

43

--------------------------------------------------------------------------------


 

Administrative Agent shall promptly pay to each L/C Participant that has paid
its Revolving Credit Commitment Percentage of such reimbursement obligation, in
Dollars and in same day funds, an amount equal to such L/C Participant’s share
(based upon the proportionate aggregate amount originally funded by such L/C
Participant to the aggregate amount funded by all L/C Participants) of the
principal amount of such reimbursement obligation and interest thereon accruing
after the purchase of the respective L/C Participations.

 

(e)           The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of the Letter of Credit Issuer with respect
to Letters of Credit shall be irrevocable and not subject to counterclaim,
set-off or other defense or any other qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including, without limitation, any of the following
circumstances:

 

(i)            any lack of validity or enforceability of this Agreement or any
of the other Credit Documents;

 

(ii)           the existence of any claim, set-off, defense or other right that
the Borrower may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Letter of Credit
Issuer, any Lender or other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrower and the
beneficiary named in any such Letter of Credit);

 

(iii)          any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

 

(iv)          the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

 

(v)           the occurrence of any Default or Event of Default;

 

provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Revolving Credit Commitment Percentage of any unreimbursed amount arising from
any wrongful payment made by the Letter of Credit Issuer under a Letter of
Credit as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of the Letter of Credit Issuer.

 

3.4           Agreement to Repay Letter of Credit Drawings.  (a)  The Borrower
hereby agrees to reimburse the Letter of Credit Issuer, by making payment to the
Administrative Agent in Dollars in immediately available funds at the
Administrative Agent’s Office, for any payment or disbursement made by the
Letter of Credit Issuer under any Letter of Credit (each such amount so paid
until reimbursed, an “Unpaid Drawing”) immediately after, and in any event on
the date of, such payment, with interest on the amount so paid or disbursed by
the Letter of Credit Issuer, to the extent not reimbursed prior to 5:00 P.M.
(New York time) on the date of such payment or disbursement, from and including
the date paid or disbursed to but excluding

 

44

--------------------------------------------------------------------------------


 

the date the Letter of Credit Issuer is reimbursed therefor, at a rate per annum
that shall at all times be the Applicable ABR Margin plus the ABR as in effect
from time to time, provided that, notwithstanding anything contained in this
Agreement to the contrary, (i) unless the Borrower shall have notified the
Administrative Agent and the Letter of Credit Issuer prior to 10:00 A.M. on the
date of such drawing that the Borrower intends to reimburse the Letter of Credit
Issuer for the amount of such drawing with funds other than the proceeds of
Loans, the Borrower shall be deemed to have given a Notice of Borrowing to the
Administrative Agent requesting that the Lenders make Revolving Credit Loans
(which shall initially be ABR Loans) on the date on which such drawing is
honored in an amount equal to the amount of such drawing and (ii) each Lender
shall, on such date, make Revolving Credit Loans in an amount equal to such
Lender’s pro rata portion of such Borrowing in accordance with the provisions of
Section 2.4.

 

(b)           The Borrower’s obligations under this Section 3.4 to reimburse the
Letter of Credit Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that the Borrower or any other Person may have or have had against the Letter of
Credit Issuer, the Administrative Agent or any Lender (including in its capacity
as an L/C Participant), including, without limitation, any defense based upon
the failure of any drawing under a Letter of Credit (each a “Drawing”) to
conform to the terms of the Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of such Drawing, provided that
the Borrower shall not be obligated to reimburse the Letter of Credit Issuer for
any wrongful payment made by the Letter of Credit Issuer under the Letter of
Credit issued by it as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of the Letter of Credit Issuer.

 

(c)           Each payment by the Letter of Credit Issuer under any Letter of
Credit shall constitute a request by the Borrower for an ABR Revolving Credit
Loan in the amount of the Unpaid Drawing in respect of such Letter of Credit. 
The Letter of Credit Issuer shall notify the Borrower and the Administrative
Agent, by 10:00 A.M. (New York time) on any Business Day on which the Letter of
Credit Issuer intends to honor a drawing under a Letter of Credit, of (i) the
Letter of Credit Issuer’s intention to honor such drawing and (ii) the amount of
such drawing.  Unless otherwise instructed by the Borrower by 10:30 A.M. (New
York time) on such Business Day, the Administrative Agent shall promptly notify
each Lender of such drawing and the amount of its Revolving Credit Loan to be
made in respect thereof, and each Lender shall be irrevocably obligated to make
an ABR Revolving Credit Loan to the Borrower in the amount of its Revolving
Credit Commitment Percentage of the applicable Unpaid Drawing by 12:00 noon (New
York time) on such Business Day by making the amount of such Revolving Credit
Loan available to the Administrative Agent at the Administrative Agent’s
Office.  Such Revolving Credit Loans shall be made without regard to the Minimum
Borrowing Amount.  The Administrative Agent shall use the proceeds of such
Revolving Credit Loans solely for purpose of reimbursing the Letter of Credit
Issuer for the related Unpaid Drawing.

 

3.5           Increased Costs.  If after the date hereof, the adoption of any
applicable law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or actual compliance by the Letter of Credit Issuer or any L/C
Participant with any request or directive made or adopted after the date

 

45

--------------------------------------------------------------------------------


 

hereof (whether or not having the force of law), by any such authority, central
bank or comparable agency shall either (a) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against letters of
credit issued by the Letter of Credit Issuer, or any L/C Participant’s L/C
Participation therein, or (b) impose on the Letter of Credit Issuer or any L/C
Participant any other conditions affecting its obligations under this Agreement
in respect of Letters of Credit or L/C Participations therein or any Letter of
Credit or such L/C Participant’s L/C Participation therein; and the result of
any of the foregoing is to increase the cost to the Letter of Credit Issuer or
such L/C Participant of issuing, maintaining or participating in any Letter of
Credit, or to reduce the amount of any sum received or receivable by the Letter
of Credit Issuer or such L/C Participant hereunder (other than any such increase
or reduction attributable to taxes) in respect of Letters of Credit or L/C
Participations therein, then, promptly after receipt of written demand to the
Borrower by the Letter of Credit Issuer or such L/C Participant, as the case may
be (a copy of which notice shall be sent by the Letter of Credit Issuer or such
L/C Participant to the Administrative Agent), the Borrower shall pay to the
Letter of Credit Issuer or such L/C Participant such additional amount or
amounts as will compensate the Letter of Credit Issuer or such L/C Participant
for such increased cost or reduction, it being understood and agreed, however,
that the Letter of Credit Issuer or a L/C Participant shall not be entitled to
such compensation as a result of such Person’s compliance with, or pursuant to
any request or directive to comply with, any such law, rule or regulation as in
effect on the date hereof.  A certificate submitted to the Borrower by the
Letter of Credit Issuer or a L/C Participant, as the case may be (a copy of
which certificate shall be sent by the Letter of Credit Issuer or such
L/C Participant to the Administrative Agent), setting forth in reasonable detail
the basis for the determination of such additional amount or amounts necessary
to compensate the Letter of Credit Issuer or such L/C Participant as aforesaid
shall be conclusive and binding on the Borrower absent clearly demonstrable
error.

 

3.6           Successor Letter of Credit Issuer.  The Letter of Credit Issuer
may resign as Letter of Credit Issuer upon 60 days’ prior written notice to the
Administrative Agent, the Lenders and the Borrower.  If the Letter of Credit
Issuer shall resign as Letter of Credit Issuer under this Agreement, then the
Borrower shall appoint from among the Lenders with Revolving Credit Commitments
a successor issuer of Letters of Credit, whereupon such successor issuer shall
succeed to the rights, powers and duties of the Letter of Credit Issuer, and the
term “Letter of Credit Issuer” shall mean such successor issuer effective upon
such appointment.  At the time such resignation shall become effective, the
Borrower shall pay to the resigning Letter of Credit Issuer all accrued and
unpaid fees pursuant to Sections 4.1(c) and (d).  The acceptance of any
appointment as the Letter of Credit Issuer hereunder by a successor Lender shall
be evidenced by an agreement entered into by such successor, in a form
satisfactory to the Borrower and the Administrative Agent and, from and after
the effective date of such agreement, such successor Lender shall have all the
rights and obligations of the previous Letter of Credit Issuer under this
Agreement and the other Credit Documents.  After the resignation of the Letter
of Credit Issuer hereunder, the resigning Letter of Credit Issuer shall remain a
party hereto and shall continue to have all the rights and obligations of a
Letter of Credit Issuer under this Agreement and the other Loan Documents with
respect to Letters of Credit issued by it prior to such resignation, but shall
not be required to issue additional Letters of Credit.  After any retiring
Letter of Credit Issuer’s resignation as Letter of Credit Issuer, the provisions
of this Agreement relating to the Letter of Credit Issuer shall inure to its
benefit as to any actions taken or omitted to be taken by it (a)

 

46

--------------------------------------------------------------------------------


 

while it was Letter of Credit Issuer under this Agreement or (b) at any time
with respect to Letters of Credit issued by such Letter of Credit Issuer.

 

SECTION 4.           Fees; Commitments.

 

4.1           Fees.  (a)  The Borrower agrees to pay to the Administrative
Agent, for the account of each Lender having a Revolving Credit Commitment (pro
rata according to the respective Revolving Credit Commitments of all such
Lenders), a commitment fee for each day from and including the Closing Date to
but excluding the Final Date.  Such commitment fee shall be payable in arrears
(i) on March 31, 2004 (for the period ended on such day), (ii) on the last
Business day of each March, June, September and December (for the three-month
period (or portion thereof) ended on the such day for which no payment has been
received pursuant to clause (i) above) and (iii) on the Final Date (for the
period ended on such date for which no payment has been received pursuant to
clause (ii) above), and shall be computed for each day during such period at a
rate per annum equal to the Commitment Fee Rate in effect on such day on the
Available Commitments in effect on such day. Notwithstanding the foregoing, the
Borrower shall not be obligated to pay any amounts to any Defaulting Lender
pursuant to this Section 4.1.

 

(b)           The Borrower agrees to pay to the Administrative Agent for the
account of the Lenders pro rata on the basis of their respective Letter of
Credit Exposure, a fee in respect of each Letter of Credit (the “Letter of
Credit Fee”), for the period from and including the date of issuance of such
Letter of Credit to but not including the termination date of such Letter of
Credit computed at the per annum rate for each day equal to the Applicable
Eurodollar Margin for Revolving Credit Loans on the average daily Stated Amount
of such Letter of Credit.  Such Letter of Credit Fees shall be due and payable
quarterly in arrears on the last Business day of each March, June, September and
December and on the date upon which the Total Revolving Credit Commitment
terminates and the Letter of Credit Outstandings shall have been reduced to
zero.

 

(c)           The Borrower agrees to pay to the Letter of Credit Issuer a fee in
respect of each Letter of Credit issued by it (the “Fronting Fee”), for the
period from and including the date of issuance of such Letter of Credit to but
not including the termination date of such Letter of Credit, computed at the
rate for each day equal to 0.125% per annum on the average daily Stated Amount
of such Letter of Credit.  Such Fronting Fees shall be due and payable quarterly
in arrears on the last Business day of each March, June, September and December
and on the date upon which the Total Revolving Credit Commitment terminates and
the Letter of Credit Outstandings shall have been reduced to zero.

 

(d)           The Borrower agrees to pay directly to the Letter of Credit Issuer
upon each issuance of, drawing under, and/or amendment of, a Letter of Credit
issued by it such amount as the Letter of Credit Issuer and the Borrower shall
have agreed upon for issuances of, drawings under or amendments of, letters of
credit issued by it.

 

(e)           The Borrower agrees to pay to the Administrative Agent, on the
Closing Date, the fees in the amounts and on the dates previously agreed to in
writing by the Borrower and the Administrative Agent.  The Administrative Agent
agrees to pay to each Lender, for its

 

47

--------------------------------------------------------------------------------


 

own account on the Closing Date, the fees in the amounts and on the dates
previously agreed to in writing by the Administrative Agent and such Lender.

 

4.2           Voluntary Reduction of Revolving Credit Commitments.  Upon at
least one Business Day’s prior written notice (or telephonic notice promptly
confirmed in writing) to the Administrative Agent at the Administrative Agent’s
Office (following the receipt of such notice the Administrative Agent shall
promptly notify each Lender of such receipt), the Borrower shall have the right,
without premium or penalty, on any day, permanently to terminate or reduce the
Revolving Credit Commitments in whole or in part, provided that (a) any such
reduction shall apply proportionately and permanently to reduce the Revolving
Credit Commitment of each of the Lenders, (b) any partial reduction pursuant to
this Section 4.2 shall be in the amount of at least $5,000,000 and (c) after
giving effect to such termination or reduction and to any prepayments of the
Loans made on the date thereof in accordance with this Agreement, the sum of
(i) the aggregate outstanding principal amount of the Revolving Credit Loans and
(ii) the Letter of Credit Outstandings shall not exceed the Total Revolving
Credit Commitment.

 

4.3           Mandatory Termination of Commitments.  (a)  The Total Term Loan
Commitment shall terminate at 5:00 P.M. (New York time) on the Closing Date.

 

(b)           The Total Revolving Credit Commitment shall terminate at 5:00 P.M.
(New York time) on the Revolving Credit Maturity Date.

 

SECTION 5.           Payments.

 

5.1           Voluntary Prepayments.  The Borrower shall have the right to
prepay Term Loans and Revolving Credit Loans, without premium or penalty, in
whole or in part from time to time on the following terms and conditions: (a)
the Borrower shall give the Administrative Agent at the Administrative Agent’s
Office written notice (or telephonic notice promptly confirmed in writing) of
its intent to make such prepayment, the amount of such prepayment, whether such
prepayment shall be applied to A Term Loans, B Term Loans or Revolving Credit
Loans, and (in the case of Eurodollar Term Loans and Eurodollar Revolving Credit
Loans) the specific Borrowing(s) pursuant to which made, which notice shall be
given by the Borrower no later than 12:00 Noon (New York time) (i) at least one
Business Day prior to the date of such prepayment in the case of Term Loans and
Revolving Credit Loans maintained as ABR Loans and (ii) at least three Business
Days prior to the date of such prepayment in the case of Term Loans and
Revolving Loans maintained as Eurodollar Loans, and shall promptly be
transmitted by the Administrative Agent to each of the Lenders; (b) each partial
prepayment of any Borrowing of Term Loans or Revolving Credit Loans shall be in
a multiple of $100,000 and in an aggregate principal amount of at least
$1,000,000, provided that no partial prepayment of Eurodollar Term Loans or
Eurodollar Revolving Credit Loans made pursuant to a single Borrowing shall
reduce the outstanding Eurodollar Term Loans or Eurodollar Revolving Credit
Loans made pursuant to such Borrowing to an amount less than the Minimum
Borrowing Amount for Eurodollar Term Loans or Eurodollar Revolving Credit Loans;
and (c) any prepayment of Eurodollar Term Loans or Eurodollar Revolving Credit
Loans pursuant to this Section 5.1 on any day other than the last day of an
Interest Period applicable thereto shall be subject to compliance by the
Borrower with the applicable provisions of Section 2.11.  Each prepayment of
Term Loans of a Facility pursuant to this Section 5.1 shall be applied to reduce

 

48

--------------------------------------------------------------------------------


 

the Repayment Amounts of such Facility in such order as the Borrower may
determine.  At the Borrower’s election in connection with any prepayment
pursuant to this Section 5.1, such prepayment shall not be applied to any Term
Loan or Revolving Credit Loan of a Defaulting Lender.

 

5.2           Mandatory Prepayments.  (a)  Term Loan Prepayments.  On each
occasion that a Prepayment Event occurs, the Borrower shall, within five
Business Days after the occurrence of such Prepayment Event, offer to prepay, in
accordance with paragraph (c) below, the principal amount of Term Loans in an
amount equal to 100% of the Net Cash Proceeds from such Prepayment Event.

 

(b)           Aggregate Revolving Credit Outstandings.  If on any date the sum
of the outstanding principal amount of the Revolving Credit Loans and the
aggregate amount of Letter of Credit Outstandings (all the foregoing,
collectively, the “Aggregate Revolving Credit Outstandings”) exceeds the Total
Revolving Credit Commitment as then in effect, the Borrower shall forthwith
repay on such date the principal amount of Revolving Credit Loans in an amount
equal to such excess.  If, after giving effect to the prepayment of all
outstanding Revolving Credit Loans, the Aggregate Revolving Credit Outstandings
exceed the Total Revolving Credit Commitment then in effect, the Borrower shall
pay to the Administrative Agent an amount in cash equal to such excess and the
Administrative Agent shall hold such payment for the benefit of the Lenders as
security for the obligations of the Borrower hereunder (including, without
limitation, obligations in respect of Letter of Credit Outstandings) pursuant to
a cash collateral agreement to be entered into in form and substance
satisfactory to the Administrative Agent (which shall permit certain investments
in Permitted Investments satisfactory to the Administrative Agent, until the
proceeds are applied to the secured obligations).

 

(c)           Application to Term Loan Facilities and Repayment Amounts.  Each
prepayment of Term Loans required by Section 5.2(a) shall be applied pro rata to
the then unpaid A Term Loans and B Term Loans (based on the then outstanding
principal amount of the Term Loans pursuant to each such Facility), and shall be
applied to reduce the future Repayment Amounts of each such Facility on a pro
rata basis (based on the remaining amount of each such Repayment Amount at such
time).  With respect to each such prepayment, (i) the Borrower will, not later
than the date specified in Section 5.2(a) for offering to make such prepayment,
give the Administrative Agent telephonic notice (promptly confirmed in writing)
requesting that the Administrative Agent provide notice of such prepayment to
each Term Loan Lender which is to receive a portion of such prepayment, (ii)
each holder of B Term Loans will have the right to refuse any such prepayment of
such Term Loans by giving written notice of such refusal to the Administrative
Agent within 5 Business Days after such Lender’s receipt of notice from the
Administrative Agent of such prepayment (and the Borrower shall not prepay any
such Term Loans until the date that is specified in the immediately following
clause), (iii) the Borrower will make all such prepayments not so refused upon
the earlier of (x) the sixth Business Day following Lenders’ receipt of notice
from the Administrative Agent described in clause (ii) above and (y) such time
as the Administrative Agent has received notice from each B Term Loan Lender
that it consents to or refuses such prepayment and (iv) 50% of any prepayment so
refused shall be applied to the repayment of outstanding A Term Loans, if any,
(and to reduce the future A Repayment Amounts on a pro rata basis), and the
Borrower may retain the amount of such refused prepayments not so applied.

 

49

--------------------------------------------------------------------------------


 

(d)           Application to Term Loans.  With respect to each prepayment of
A Term Loans required by Section 5.2(a), the Borrower may designate the Types of
Loans that are to be prepaid and the specific Borrowing(s) pursuant to which
made, provided that (i) Eurodollar Term Loans of A Term Loans may be designated
for prepayment pursuant to this Section 5.2 only on the last day of an Interest
Period applicable thereto unless all Eurodollar Term Loans of such Facility with
Interest Periods ending on such date of required prepayment and all ABR Term
Loans of such Facility have been paid in full; and (ii) if any prepayment of
Eurodollar Term Loans made pursuant to a single Borrowing shall reduce the
outstanding Term Loans made pursuant to such Borrowing to an amount less than
the Minimum Borrowing Amount for Eurodollar Term Loans, such Borrowing shall
immediately be converted into ABR Loans.  In the absence of a designation by the
Borrower as described in the preceding sentence or in the case of each
prepayment of B Term Loans required under Section 5.2(a), the Administrative
Agent shall, subject to the above, make such designation in its reasonable
discretion with a view, but no obligation, to minimize breakage costs owing
under Section 2.11.

 

(e)           Application to Revolving Credit Loans.  With respect to each
prepayment of Revolving Credit Loans required by Section 5.2(b), the Borrower
may designate the Types of Loans that are to be prepaid and the specific
Borrowing(s) pursuant to which made, provided that (i) Eurodollar Revolving
Credit Loans may be designated for prepayment pursuant to this Section 5.2 only
on the last day of an Interest Period applicable thereto unless all Eurodollar
Revolving Credit Loans with Interest Periods ending on such date of required
prepayment and all ABR Loans have been paid in full; (ii) if any prepayment of
Eurodollar Revolving Credit Loans made pursuant to a single Borrowing shall
reduce the outstanding Revolving Credit Loans made pursuant to such Borrowing to
an amount less than the Minimum Borrowing Amount for Eurodollar Revolving Credit
Loans, such Borrowing shall immediately be converted into ABR Loans; (iii) each
prepayment of any Loans made pursuant to a Borrowing shall be applied pro rata
among such Loans; and (iv) notwithstanding the provisions of the preceding
clause (iii), no prepayment made pursuant to Section 5.2(b) of Revolving Credit
Loans shall be applied to the Revolving Credit Loans of any Defaulting Lender. 
In the absence of a designation by the Borrower as described in the preceding
sentence, the Administrative Agent shall, subject to the above, make such
designation in its reasonable discretion with a view, but no obligation, to
minimize breakage costs owing under Section 2.11.

 

(f)            Eurodollar Interest Periods.  In lieu of making any payment
pursuant to this Section 5.2 in respect of any A Term Loan that is a Eurodollar
Loan other than on the last day of the Interest Period therefor, so long as no
Default or Event of Default shall have occurred and be continuing, the Borrower
at its option may deposit with the Administrative Agent an amount equal to the
amount of the Eurodollar Loan to be prepaid and such Eurodollar Loan shall be
repaid on the last day of the Interest Period therefor in the required amount. 
Such deposit shall be held by the Administrative Agent in a corporate time
deposit account established on terms reasonably satisfactory to the
Administrative Agent, earning interest at the then-customary rate for accounts
of such type.  Such deposit shall constitute cash collateral for the
Obligations, provided that the Borrower may at any time direct that such deposit
be applied to make the applicable payment on such A Term Loan required pursuant
to this Section 5.2.

 

(g)           Minimum Amount. No prepayment shall be required pursuant to
Section 5.2(a) unless and until the amount at any time of Net Cash Proceeds from
Prepayment

 

50

--------------------------------------------------------------------------------


 

Events required to be applied at or prior to such time pursuant to such Section
and not yet applied at or prior to such time to prepay Term Loans pursuant to
such Section exceeds $5,000,000 in the aggregate.

 

(h)           Regulatory Approval.  Notwithstanding anything to the contrary
contained above in this Section 5.2, to the extent that (i) funds for any
prepayment otherwise required to be made pursuant to the terms of Section 5.2(a)
(as a result of an Asset Sale Prepayment Event) are only available to the
Borrower through dividend payments to the Borrower from one or more Regulated
Insurance Companies, (ii) such dividend payments cannot be made at such time
within the ordinary dividend-paying capacity of such Regulated Insurance Company
or Companies and, accordingly, require specific affirmative regulatory approval
for the payment of extraordinary dividends and (iii) after due written
application or request, such approval for the payment of extraordinary dividends
is not obtained by such Regulated Insurance Company, upon certification by the
Borrower to the Administrative Agent (which shall promptly deliver a copy of
such certification to the Lenders) to such effect (together with, in the case of
an application or request for regulatory approval, copies of all documents
submitted, and all written responses received, in connection therewith), the
Borrower shall not, to such extent, be required to make such prepayment for so
long as such dividend payments may not, for such reasons, be made.

 

5.3           Method and Place of Payment.  (a)  Except as otherwise
specifically provided herein, all payments under this Agreement shall be made,
without set-off, counterclaim or deduction of any kind, to the Administrative
Agent for the ratable account of the Lenders entitled thereto or the Letter of
Credit Issuer, as the case may be, not later than 12:00 Noon (New York time) on
the date when due and shall be made in immediately available funds and in lawful
money of the United States of America at the Administrative Agent’s Office, it
being understood that written or facsimile notice by the Borrower to the
Administrative Agent to make a payment from the funds in the Borrower’s account
at the Administrative Agent’s Office shall constitute the making of such payment
to the extent of such funds held in such account.  The Administrative Agent will
thereafter cause to be distributed on the same day (if payment was actually
received by the Administrative Agent prior to 2:00 P.M. (New York time) on such
day) like funds relating to the payment of principal or interest or Fees ratably
to the Lenders entitled thereto.

 

(b)           Any payments under this Agreement that are made later than
2:00 P.M. (New York time) shall be deemed, unless the Administrative Agent
otherwise elects, to have been made on the next succeeding Business Day. 
Whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, the due date thereof shall be moved to the
immediately preceding Business Day.

 

5.4           Net Payments.  (a)  All payments made by the Borrower under this
Agreement shall be made free and clear of, and without deduction or withholding
for or on account of, any current or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority, excluding (i) net income taxes and franchise taxes (imposed in lieu
of net income taxes) imposed on the Administrative Agent or any Lender and (ii)
any taxes imposed on the Administrative Agent or any Lender as a result of a
current or former connection between the Administrative Agent or such Lender and
the jurisdiction of the

 

51

--------------------------------------------------------------------------------


 

Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent or such Lender having executed, delivered or performed
its obligations or received payment under, or enforced, this Agreement).  If any
such non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) are required to be withheld from any amounts
payable to the Administrative Agent or any Lender hereunder, the amounts so
payable to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement; provided,
however, that the Borrower shall not be required to increase any such amounts
payable to any Lender that is not organized under the laws of the United States
of America or a state thereof or the District of Columbia if such Lender fails
to comply with the requirements of paragraph (b) of this Section 5.4.  Whenever
any Non-Excluded Taxes are payable by the Borrower, as promptly as possible
thereafter the Borrower shall send to the Administrative Agent for its own
account or for the account of such Lender, as the case may be, a certified copy
of an original official receipt received by the Borrower showing payment
thereof.  If the Borrower fails to pay any Non-Excluded Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, the Borrower shall
indemnify, and within ten (10) days of demand thereof, pay, the Administrative
Agent and the Lenders the full amount of any taxes, interest, costs or penalties
that may become payable by the Administrative Agent or any Lender as a result of
any such failure.  The agreements in this Section 5.4(a) shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

(b)           Each Lender that is not incorporated or organized under the laws
of the United States of America or a state thereof or the District of Columbia
shall:

 

(i)            deliver to the Borrower and the Administrative Agent two copies
of either United States Internal Revenue Service Form W-8BEN or Form W-8ECI or,
in the case of Non-U.S. Lender claiming exemption from U.S. Federal withholding
tax under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a Form W-8BEN, or any subsequent versions thereof or
successors thereto (and, if such Non-U.S. Lender delivers a Form W-8BEN, a
certificate representing that such Non-U.S. Lender is not a bank for purposes of
Section 881(c) of the Code, is not a 10-percent shareholder (within the meaning
of Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code)), properly completed and duly executed by such
Non-U.S. Lender claiming complete exemption from, or reduced rate of, U.S.
Federal withholding tax on payments by the Borrower under this Agreement;

 

(ii)           deliver to the Borrower and the Administrative Agent two further
copies of any such form or certification on or before the date that any such
form or certification expires or becomes obsolete and after the occurrence of
any event requiring a change in the most recent form previously delivered by it
to the Borrower; and

 

52

--------------------------------------------------------------------------------


 

(iii)          obtain such extensions of time for filing and complete such forms
or certifications as may reasonably be requested by the Borrower or the
Administrative Agent;

 

unless in any such case any change in treaty, law or regulation has occurred
prior to the date on which any such delivery would otherwise be required that
renders any such form inapplicable or would prevent such Lender from duly
completing and delivering any such form with respect to it and such Lender so
advises the Borrower and the Administrative Agent.  Each Person that shall
become a Participant pursuant to Section 13.6 or a Lender pursuant to Section
13.6 shall, upon the effectiveness of the related transfer, be required to
provide all the forms and statements required pursuant to this Section 5.4(b),
provided that in the case of a Participant such Participant shall furnish all
such required forms and statements to the Lender from which the related
participation shall have been purchased.

 

(c)           The Borrower shall not be required to indemnify any Non-U.S.
Lender, or to pay any additional amounts to any Non-U.S. Lender, in respect of
U.S. Federal withholding tax pursuant to paragraph (a) above to the extent that
(i) the obligation to withhold amounts with respect to U.S. Federal withholding
tax existed on the date such Non-U.S. Lender became a party to this Agreement
(or, in the case of a Non-U.S. Participant, on the date such Participant became
a Participant hereunder); provided, however, that this clause (i) shall not
apply to the extent that (x) the indemnity payments or additional amounts any
Lender (or Participant) would be entitled to receive (without regard to this
clause (i)) do not exceed the indemnity payment or additional amounts that the
person making the assignment, participation or transfer to such Lender (or
Participant) would have been entitled to receive in the absence of such
assignment, participation or transfer, or (y) such assignment, participation or
transfer had been requested by the Borrower, (ii) the obligation to pay such
additional amounts would not have arisen but for a failure by such Non-U.S.
Lender or Non-U.S. Participant to comply with the provisions of paragraph (b)
above or (iii) any of the representations or certifications made by a Non-U.S.
Lender or Non-U.S. Participant pursuant to paragraph (b) above are incorrect at
the time a payment hereunder is made, other than by reason of any change in
treaty, law or regulation having effect after the date such representations or
certifications were made.

 

(d)           If the Borrower determines in good faith that a reasonable basis
exists for contesting any taxes for which indemnification has been demanded
hereunder, the relevant Lender or the Administrative Agent, as applicable, shall
cooperate with the Borrower in challenging such taxes at the Borrower’s expense
if so requested by the Borrower.  If any Lender or the Administrative Agent, as
applicable, receives a refund of a tax for which a payment has been made by the
Borrower pursuant to this Agreement, which refund in the good faith judgment of
such Lender or Administrative Agent, as the case may be, is attributable to such
payment made by the Borrower, then the Lender or the Administrative Agent, as
the case may be, shall reimburse the Borrower for such amount as the Lender or
Administrative Agent, as the case may be, determines to be the proportion of the
refund as will leave it, after such reimbursement, in no better or worse
position than it would have been in if the payment had not been required.  A
Lender or Administrative Agent shall claim any refund that it determines is
available to it, unless it concludes in its reasonable discretion that it would
be adversely affected by making such a claim.  Neither the Lender nor the
Administrative Agent shall be obliged to disclose any

 

53

--------------------------------------------------------------------------------


 

information regarding its tax affairs or computations to the Borrower in
connection with this paragraph (d) or any other provision of this Section 5.4.

 

(e)           Each Lender represents and agrees that, on the date hereof and at
all times during the term of this Agreement, it is not and will not be a conduit
entity participating in a conduit financing arrangement (as defined in Section
7701(1) of the Code and the regulations thereunder) with respect to the
Borrowings hereunder unless the Borrower has consented to such arrangement prior
thereto.

 

5.5           Computations of Interest and Fees.  (a)  Interest on Eurodollar
Loans and, except as provided in the next succeeding sentence, ABR Loans shall
be calculated on the basis of a 360-day year for the actual days elapsed. 
Interest on ABR Loans in respect of which the rate of interest is calculated on
the basis of the Prime Rate and interest on overdue interest shall be calculated
on the basis of a 365- (or 366-, as the case may be) day year for the actual
days elapsed.

 

(b)           Fees and Letter of Credit Outstandings shall be calculated on the
basis of a 360-day year for the actual days elapsed.

 

SECTION 6.           Conditions Precedent to Initial Borrowing.

 

The initial Borrowing under this Agreement is subject to the satisfaction of the
following conditions precedent on or prior to the Closing Date:

 

6.1           Credit Documents.  The Administrative Agent shall have received
(a) this Agreement, executed and delivered by a duly authorized officer of the
Borrower and each Lender, (b) the Guaranty, executed and delivered by a duly
authorized officer of each Guarantor, (c) the Pledge Agreement, executed and
delivered by each pledgor party thereto and (d) all certificates, notes and
instruments representing securities pledged under the Pledge Agreement,
accompanied by instruments of transfer and undated stock powers, as applicable,
endorsed in blank.

 

6.2           Closing Certificate.  The Administrative Agent shall have received
a certificate of each Credit Party, dated the Closing Date, substantially in the
form of Exhibit H, with appropriate insertions, executed by the President or any
Vice President and the Secretary or any Assistant Secretary of such Credit
Party, and attaching the documents referred to in Sections 6.3 and 6.4.

 

6.3           Corporate Proceedings of Each Credit Party.  The Administrative
Agent shall have received a copy of the resolutions, in form and substance
satisfactory to the Administrative Agent, of the Board of Directors of each
Credit Party (or a duly authorized committee thereof) authorizing (a) the
execution, delivery and performance of the Credit Documents to which it is a
party and (b) in the case of the Borrower, the extensions of credit contemplated
hereunder.

 

6.4           Corporate Documents.  The Administrative Agent shall have received
true and complete copies of the certificate of incorporation and by-laws of each
Credit Party.

 

54

--------------------------------------------------------------------------------


 

6.5           No Material Adverse Change.  There shall have been no material
adverse change in the business, assets, operations, properties, financial
condition or prospects of the Borrower and its Subsidiaries (taken as a whole)
since December 31, 2002.

 

6.6           Fees.  The Administrative Agent and Joint Bookrunners and Joint
Lead Arrangers shall have received the fees referred to in Section 4.1(e) to be
received on the Closing Date.

 

6.7           Offering.  The Borrower shall have received at least $95,000,000
in Net Cash Proceeds from the Offering.  The Offering shall have been
consummated, or shall be consummated simultaneously with the making of the
initial Loans, in accordance with applicable law and the Registration
Statement.  The Registration Statement shall not have been amended since
February 12, 2004, in any material respect that is, in the reasonable judgment
of the Administrative Agent, adverse to the interests of the Lenders.

 

6.8           Refinancing.  The Administrative Agent shall have received
evidence and documentation (including payoff letters) satisfactory to the
Administrative Agent that the Refinancing will occur simultaneously with the
funding of the Term Loans on the Closing Date, in a manner and pursuant to
documentation satisfactory to the Administrative Agent in its reasonable
discretion.

 

6.9           Other Indebtedness.  After giving effect to the Transaction and
the other transactions contemplated hereby, the Borrower and its Subsidiaries
shall have outstanding no Indebtedness other than (a) the extensions of credit
under this Agreement and (b) Indebtedness permitted under Section 10.1, other
than under clauses (i), (j), (k) and (l) thereof.

 

6.10         Closing Date Balance Sheet.  The Lenders shall have received a pro
forma consolidated closing balance sheet of the Borrower giving effect to the
Transaction, the financing therefor and the other transactions contemplated
hereby and thereby, dated as of September 30, 2003.

 

6.11         Solvency Certificate.  The Lenders shall have received a
certificate from the Chief Financial Officer of the Borrower or other executive
officer of the Borrower with the responsibility for financial matters, in the
form of Exhibit I, as to the solvency of the Borrower and of the Borrower and
its Subsidiaries on a consolidated basis after giving effect to the Transaction,
the making of the initial Loans and the consummation of the other transactions
contemplated hereby.

 

6.12         Required Approvals.  All requisite material Governmental
Authorities and third parties shall have approved or consented to the
Transaction and the other transactions contemplated hereby to the extent
required, all applicable appeal periods shall have expired and there shall be no
governmental or judicial action, actual or threatened, that has or could have a
reasonable likelihood of restraining, preventing or imposing materially
burdensome conditions on the Transaction, the financing therefor or the other
transactions contemplated hereby or thereby.

 

6.13         Legal Opinions.  The Administrative Agent shall have received, with
a counterpart for each Lender, the executed legal opinions of (a) Simpson
Thacher & Bartlett,

 

55

--------------------------------------------------------------------------------


 

special New York counsel to the Borrower, substantially in the form of
Exhibit F-1, (b) Sonnenschein, Nath and Rosenthal LLP, California counsel to the
Borrower, substantially in the form of Exhibit F-2, (c) Sonnenschein, Nath and
Rosenthal LLP, Florida counsel to the Borrower, substantially in the form of
Exhibit F-3, (d) Alexis Oster, Esq., General Counsel to the Borrower
substantially in the form of Exhibit F-4 and (e) George O’Brien, Esq. counsel to
the Borrower, substantially in the form of Exhibit F-5, and the Borrower hereby
instructs such counsel to deliver such legal opinions.

 

SECTION 7.           Conditions Precedent to All Credit Events.  The agreement
of each Lender to make any Loan requested to be made by it on any date
(including, without limitation, its initial Loan) and the obligation of the
Letter of Credit Issuer to issue Letters of Credit on any date is subject to the
satisfaction of the following conditions precedent:

 

7.1           No Default; Representations and Warranties.  At the time of each
Credit Event and also after giving effect thereto (a) there shall exist no
Default or Event of Default and (b) all representations and warranties made by
any Credit Party contained herein or in the other Credit Documents shall be true
and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event (except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date).

 

7.2           Notice of Borrowing; Letter of Credit Request.  (a)  Prior to the
making of each Term Loan and each Revolving Credit Loan (other than any
Revolving Credit Loan made pursuant to Section 3.4(a)), the Administrative Agent
shall have received a Notice of Borrowing (whether in writing or by telephone)
meeting the requirements of Section 2.3.

 

(b)           Prior to the issuance of each Letter of Credit, the Administrative
Agent and the Letter of Credit Issuer shall have received a Letter of Credit
Request meeting the requirements of Section 3.2(a).

 

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified above (including, with respect to the
initial Borrowing, those under Section 6) exist as of that time.

 

SECTION 8.           Representations, Warranties and Agreements.  In order to
induce the Lenders to enter into this Agreement, to make the Loans and issue or
participate in Letters of Credit as provided for herein, the Borrower makes the
following representations and warranties to, and agreements with, the Lenders,
all of which shall survive the execution and delivery of this Agreement and the
making of the Loans and the issuance of the Letters of Credit:

 

8.1           Corporate Status.  The Borrower and each Material Subsidiary (a)
is a duly organized and validly existing corporation or other entity in good
standing under the laws of the jurisdiction of its organization and has the
corporate or other organizational power and authority to own its property and
assets and to transact the business in which it is engaged and (b) has duly
qualified and is authorized to do business and is in good standing in all
jurisdictions

 

56

--------------------------------------------------------------------------------


 

where it is required to be so qualified, except where the failure to be so
qualified could not reasonably be expected to result in a Material Adverse
Effect.

 

8.2           Corporate Power and Authority.  Each Credit Party has the
corporate power and authority to execute, deliver and carry out the terms and
provisions of the Credit Documents to which it is a party and has taken all
necessary corporate action to authorize the execution, delivery and performance
of the Credit Documents to which it is a party.  Each Credit Party has duly
executed and delivered each Credit Document to which it is a party and each such
Credit Document constitutes the legal, valid and binding obligation of such
Credit Party enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and subject to general principles of
equity.

 

8.3           No Violation.  Neither the execution, delivery and performance by
any Credit Party of the Credit Documents to which it is a party nor compliance
with the terms and provisions thereof nor the consummation of the Transaction
and the other transactions contemplated therein will (a) contravene any
applicable provision of any law, statute, rule, regulation, order, writ,
injunction or decree of any court or governmental instrumentality, (b)  result
in any breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
the Borrower or any of the Restricted Subsidiaries pursuant to, the terms of any
material indenture, loan agreement, lease agreement, mortgage, deed of trust or
other material agreement or instrument to which the Borrower or any of the
Restricted Subsidiaries is a party or by which it or any of its property or
assets is bound or (c) violate any provision of the certificate of incorporation
or By-Laws of the Borrower or any of the Restricted Subsidiaries.

 

8.4           Litigation.  There are no actions, suits or proceedings
(including, without limitation, Environmental Claims) pending or, to the
knowledge of the Borrower, threatened with respect to the Borrower or any of its
Subsidiaries that could reasonably be expected to result in a Material Adverse
Effect.

 

8.5           Margin Regulations.  Neither the making of any Loan hereunder nor
the use of the proceeds thereof will violate the provisions of Regulation T, U
or X of the Board.

 

8.6           Governmental Approvals.  No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize or is required
in connection with (a) the execution, delivery and performance of any Credit
Document or (b) the legality, validity, binding effect or enforceability of any
Credit Document, except any of the foregoing the failure to obtain or make could
not reasonably be expected to have a Material Adverse Effect.

 

8.7           Investment Company Act.  The Borrower is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

8.8           True and Complete Disclosure.  (a)  All factual information and
data (taken as a whole) heretofore or contemporaneously furnished by the
Borrower, any of its

 

57

--------------------------------------------------------------------------------


 

Subsidiaries or any of their respective authorized representatives in writing to
the Administrative Agent and/or any Lender on or before the Closing Date
(including, without limitation, all information contained in the Credit
Documents) for purposes of or in connection with this Agreement or any
transaction contemplated herein was true and complete in all material respects
on the date as of which such information or data is dated or certified and was
not incomplete by omitting to state any material fact necessary to make such
information and data (taken as a whole) not misleading at such time in light of
the circumstances under which such information or data was furnished, it being
understood and agreed that for purposes of this Section 8.8(a), such factual
information and data shall not include projections and pro forma financial
information.

 

(b)           The projections and pro forma financial information contained in
the information and data referred to in paragraph (a) above were based on good
faith estimates and assumptions believed by such Persons to be reasonable at the
time made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results.

 

8.9           Financial Condition; Financial Statements.  (a)  (i) The Combined
balance sheet of the Borrower and its Subsidiaries at December 31, 2002, and the
related Combined statements of operations, stockholders’ equity and cash flows
for the fiscal year ended as of such date, which statements have been audited by
Deloitte & Touche LLP, independent certified public accountants, who delivered
an unqualified opinion with respect thereto, and (ii) the unaudited Combined
balance sheet of the Borrower and its Subsidiaries at December 31, 2003, and the
related Combined statements of operations, stockholders’ equity and cash flows
for the fiscal quarter ended as of such date, in each case present fairly in all
material respects the Combined financial position of the Borrower and its
Subsidiaries at the respective dates of said statements and the results of
operations for the respective periods covered thereby.  All such financial
statements have been prepared in accordance with GAAP consistently applied
except to the extent provided in the notes to said financial statements and, in
the case of said financial statements referred to in clause (ii), subject to
normal year-end audit adjustments.

 

(b)           The Annual Statement of Coast and its Subsidiaries (including,
without limitation, BWCIC and BWIC) at December 31, 2002, which Annual Statement
has been audited by Deloitte & Touche LLP, independent certified public
accountants, who delivered an unqualified opinion with respect thereto, presents
fairly the financial position of Coast and its Subsidiaries (including, without
limitation, BWCIC and BWIC) at the date of said statement and the results for
the fiscal year covered thereby.  Such financial statement has been prepared in
accordance with SAP consistently applied except to the extent provided in the
notes to said financial statement.

 

(c)           The Annual Statement of SNIC and its Subsidiaries at December 31,
2002, which Annual Statement has been audited by Deloitte & Touche LLP,
independent certified public accountants, who delivered an unqualified opinion
with respect thereto, presents fairly the financial position of SNIC and its
Subsidiaries at the date of said statement and the results for the fiscal year
covered thereby.  Such financial statement has been prepared in accordance with
SAP consistently applied except to the extent provided in the notes to said
financial statement.

 

58

--------------------------------------------------------------------------------


 

(d)           There has been no Material Adverse Change since December 31, 2002,
other than solely as a result of changes in general economic conditions.

 

8.10         Tax Returns and Payments.  Each of the Borrower and its
Subsidiaries has filed all federal income tax returns and all other material tax
returns, domestic and foreign, required to be filed by it and has paid all
material taxes and assessments payable by it that have become due, other than
those not yet delinquent or contested in good faith.  The Borrower and each of
its Subsidiaries have paid, or have provided adequate reserves (in the good
faith judgment of the management of the Borrower) in accordance with GAAP for
the payment of, all material federal, state and foreign income taxes applicable
for all prior fiscal years and for the current fiscal year to the Closing Date.

 

8.11         Compliance with ERISA.  Each Plan is in compliance with ERISA, the
Code and any applicable Requirement of Law; no Reportable Event has occurred (or
is reasonably likely to occur) with respect to any Plan; no Plan is insolvent or
in reorganization (or is reasonably likely to be insolvent or in
reorganization), and no written notice of any such insolvency or reorganization
has been given to the Borrower, any Subsidiary or any ERISA Affiliate; no Plan
(other than a multiemployer plan) has an accumulated or waived funding
deficiency (or is reasonably likely to have such a deficiency); neither the
Borrower nor any Subsidiary nor any ERISA Affiliate has incurred (or is
reasonably likely to incur) any liability to or on account of a Plan pursuant to
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA
or Section 4971 or 4975 of the Code or has been notified in writing that it will
incur any liability under any of the foregoing Sections with respect to any
Plan; no proceedings have been instituted (or are reasonably likely to be
instituted) to terminate or to reorganize any Plan or to appoint a trustee to
administer any Plan, and no written notice of any such proceedings has been
given to the Borrower, any Subsidiary or any ERISA Affiliate; and no lien
imposed under the Code or ERISA on the assets of the Borrower or any Subsidiary
or any ERISA Affiliate exists (or is reasonably likely to exist) nor has the
Borrower, any Subsidiary or any ERISA Affiliate been notified in writing that
such a lien will be imposed on the assets of the Borrower, any Subsidiary or any
ERISA Affiliate on account of any Plan, except to the extent that a breach of
any of the foregoing representations, warranties or agreements in this Section
8.11 would not result, individually or in the aggregate, in an amount of
liability that would be reasonably likely to have a Material Adverse Effect.  No
Plan (other than a multiemployer plan) has an Unfunded Current Liability that
would, individually or when taken together with any other liabilities referenced
in this Section 8.11, be reasonably likely to have a Material Adverse Effect. 
With respect to Plans that are multiemployer plans (as defined in Section 3(37)
of ERISA), the representations and warranties in this Section 8.11, other than
any made with respect to (a) liability under Section 4201 or 4204 of ERISA or
(b) liability for termination or reorganization of such Plans under ERISA, are
made to the best knowledge of the Borrower.

 

8.12         Subsidiaries.  (a)  Schedule 8.12 lists each Subsidiary of the
Borrower (and the direct and indirect ownership interest of the Borrower
therein), in each case existing on the Closing Date.  Each Material Subsidiary
as of the Closing Date has been so designated on Schedule 8.12.

 

(b)           As of the Closing Date, there are no restrictions on any Regulated
Insurance Company which prohibit or otherwise restrict the ability of any
Regulated Insurance

 

59

--------------------------------------------------------------------------------


 

Company to (i) pay dividends or make other distributions or pay any Indebtedness
owed to the Borrower or any Subsidiary, (ii) make loans or advances to the
Borrower or any Subsidiary, (iii) transfer any of its properties or assets to
the Borrower or any Subsidiary or (iv) guarantee the Obligations, other than
prohibitions or restrictions existing under or by reason of (A) this Agreement
or the other Credit Documents, (B) Requirements of Law, (C) customary
non-assignment provisions entered into in the ordinary course of business and
consistent with past practices and (D) purchase money obligations for property
acquired in the ordinary course of business, so long as such obligations are
permitted under this Agreement.

 

8.13         Intellectual Property, etc.  The Borrower and each of the
Restricted Subsidiaries have obtained all patents, trademarks, servicemarks,
trade names, copyrights, licenses and other rights, free from burdensome
restrictions, that are necessary for the operation of their respective
businesses as currently conducted and as proposed to be conducted, except where
the failure to obtain any such rights could not reasonably be expected to have a
Material Adverse Effect.

 

8.14         Environmental Laws.  (a)  Other than instances of noncompliance
that could not reasonably be expected to have a Material Adverse Effect: (i) the
Borrower and each of its Subsidiaries are in compliance with all Environmental
Laws in all jurisdictions in which the Borrower and each of its Subsidiaries are
currently doing business (including, without limitation, having obtained all
material permits required under Environmental Laws) and (ii) the Borrower will
comply and cause each of its Subsidiaries to comply with all such Environmental
Laws (including, without limitation, all permits required under Environmental
Laws).

 

(b)           Neither the Borrower nor any of its Subsidiaries has treated,
stored, transported or disposed of Hazardous Materials at or from any currently
or formerly owned Real Estate (as defined in Section 9.1(f)) or facility
relating to its business in a manner that could reasonably be expected to have a
Material Adverse Effect.

 

8.15         Properties.  The Borrower and each of the Restricted Subsidiaries
have good title to or leasehold interest in all properties that are necessary
for the operation of their respective businesses as currently conducted and as
proposed to be conducted, free and clear of all Liens (other than any Liens
permitted by this Agreement) and except where the failure to have such good
title could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 9.           Affirmative Covenants.  The Borrower hereby covenants and
agrees that on the Closing Date and thereafter, for so long as this Agreement is
in effect and until the Commitments and each Letter of Credit have terminated
and the Loans and Unpaid Drawings, together with interest, Fees and all other
Obligations incurred hereunder, are paid in full:

 

9.1           Information Covenants.  The Borrower will furnish to the
Administrative Agent for distribution to the Lenders:

 

(a)           Annual Financial Statements.  (i) As soon as available and in any
event within 90 days (or, if the Borrower obtains an extension from the SEC to
any 90-day filing requirement for filing its Form 10-K with the SEC by filing a
Form 12b-25, 120 days) after the

 

60

--------------------------------------------------------------------------------


 

close of each fiscal year of the Borrower, (1) the consolidated (and
consolidating in the case of the Borrower, Coast and SNIC at a minimum) balance
sheet of (x) the Borrower and the Restricted Subsidiaries and (y) the Borrower
and its Subsidiaries, in each case as at the end of such fiscal year and the
related consolidated (and consolidating in the case of the Borrower, Coast and
SNIC at a minimum) statement of operations, stockholders’ equity and cash flows
for such fiscal year, setting forth comparative consolidated (and consolidating
in the case of the Borrower, Coast and SNIC at a minimum) figures for the
preceding fiscal year, and certified (in the case of the foregoing consolidated
statements) by independent certified public accountants of recognized national
standing whose opinion shall not be qualified as to the scope of audit or as to
the status of the Borrower or any of the Material Subsidiaries as a going
concern, together in any event with a certificate of such accounting firm
stating that in the course of its regular audit of the business of the Borrower
and the Material Subsidiaries, which audit was conducted in accordance with
generally accepted auditing standards, such accounting firm has obtained no
knowledge of any Default or Event of Default relating to Sections 10.8, 10.9,
10.10 and 10.11 that has occurred and is continuing or, if in the opinion of
such accounting firm such a Default or Event of Default has occurred and is
continuing, a statement as to the nature thereof and (2) management’s discussion
and analysis of the most important operational and financial developments during
such fiscal year.  To the extent that the financial statements required to be
delivered to the Lenders pursuant to this Section 9.1(a) are filed
electronically with the SEC through its Electronic Data Gathering, Analysis and
Retrieval System (“EDGAR”), such financial statements shall be deemed to be
delivered to the Lenders for purposes of this Section 9.1(a).

 

(ii)           As soon as available and in any event within 60 days (or, in the
case of any audited statements and risk-based capital reports required to be
delivered pursuant to this clause (ii), 180 days) after the close of each fiscal
year of each Regulated Insurance Company, the Annual Statement of such Regulated
Insurance Company (prepared in accordance with SAP) for such fiscal year and as
filed with the Insurance Department of the state in which such Regulated
Insurance Company is domiciled (together with any certifications or statements
of such Regulated Insurance Company relating to such Annual Statement and any
audited statements and risk-based capital reports, in each case which are
required by such Insurance Department).

 

(b)           Quarterly Financial Statements.  (i)  As soon as available and in
any event within 60 days after the close of each of the first three quarterly
accounting periods in each fiscal year of the Borrower, the consolidated (and
consolidating in the case of the Borrower, Coast and SNIC at a minimum) balance
sheet of (x) the Borrower and the Restricted Subsidiaries and (y) the Borrower
and its Subsidiaries, in each case as at the end of such quarterly period and
the related consolidated (and consolidating in the case of the Borrower, Coast
and SNIC at a minimum) statement of operations and stockholders’ equity for such
quarterly accounting period and for the elapsed portion of the fiscal year ended
with the last day of such quarterly period, and the related consolidated (and
consolidating in the case of the Borrower, Coast and SNIC at a minimum)
statement of cash flows for the elapsed portion of the fiscal year ended with
the last day of such quarterly period, and setting forth comparative
consolidated (and consolidating in the case of the Borrower, Coast and SNIC at a
minimum) figures for the related periods in the prior fiscal year or, in the
case of such consolidated (and consolidating in the case of the Borrower, Coast
and SNIC at a minimum) balance sheet, for the last day of the prior fiscal year,
all of

 

61

--------------------------------------------------------------------------------


 

which shall be certified by an Authorized Officer of the Borrower, subject to
changes resulting from audit and normal year-end audit adjustments.  To the
extent that the financial statements required to be delivered to the Lenders
pursuant to this Section 9.1(b) are filed electronically with the SEC through
EDGAR, such financial statements shall be deemed to be delivered to the Lenders
for purposes of this Section 9.1(b)

 

(ii)           As soon as available and in any event within 60 days after the
close of each of the first three quarterly accounting periods in each fiscal
year of each Regulated Insurance Company, quarterly financial statements of such
Regulated Insurance Company (prepared in accordance with SAP) for such quarterly
accounting period as filed with the Insurance Department of the state in which
such Regulated Insurance Company is domiciled (together with any certifications
or statements of such Regulated Insurance Company relating to such quarterly
financial statements which are required by such Insurance Department).

 

(c)           Budgets.  Within 60 days after the commencement of each fiscal
year of the Borrower, budgets of the Borrower in reasonable detail (including a
customary balance sheet, income statement and cash flow statement) for the
fiscal year as customarily prepared by management of the Borrower for its
internal use, setting forth the principal assumptions upon which such budgets
are based.

 

(d)           Officer’s Certificates.  At the time of the delivery of the
financial statements provided for in Sections 9.1(a) and (b), a certificate of
an Authorized Officer of the Borrower to the effect that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof, which certificate shall set forth (i) the
calculations, in reasonable detail, required to establish whether the Borrower
and its Subsidiaries were in compliance with the provisions of Sections 10.8,
10.9, 10.10, 10.11 and 10.12 as at the end of such fiscal year or period, as the
case may be, (ii) a specification of any change in the identity of the
Restricted Subsidiaries or Unrestricted Subsidiaries as at the end of such
fiscal year or period, as the case may be, from the Restricted Subsidiaries or
Unrestricted Subsidiaries, respectively, provided to the Lenders on the Closing
Date or the most recent fiscal year or period, as the case may be, (iii) the
then applicable Status and (iv) the amount of any Pro Forma Adjustment not
previously set forth in a Pro Forma Adjustment Certificate or any change in the
amount of a Pro Forma Adjustment set forth in any Pro Forma Adjustment
Certificate previously provided and, in either case, in reasonable detail, the
calculations and basis therefor; and at the time of the delivery of the
financial statements provided for in Section 9.1(a), a certificate of an
Authorized Officer of the Borrower setting forth in reasonable detail the
Available Amount as at the end of the fiscal year to which such financial
statements relate.

 

(e)           Notice of Default or Litigation.  Promptly after an Authorized
Officer of the Borrower or any of its Subsidiaries obtains knowledge thereof,
notice of (i) the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action the Borrower proposes to take with respect thereto, and
(ii) any litigation or governmental proceeding pending against the Borrower or
any of its Subsidiaries that could reasonably be expected to result in a
Material Adverse Effect.

 

62

--------------------------------------------------------------------------------


 

(f)            Environmental Matters.  The Borrower will promptly advise the
Lenders in writing after obtaining knowledge of any one or more of the following
environmental matters, unless such environmental matters would not, individually
or when aggregated with all other such matters, be reasonably expected to result
in a Material Adverse Effect:

 

(i)            Any pending or threatened Environmental Claim against the
Borrower or any of its Subsidiaries or any Real Estate (as defined below);

 

(ii)           Any condition or occurrence on any Real Estate that (x) results
in noncompliance by the Borrower or any of its Subsidiaries with any applicable
Environmental Law or (y) could reasonably be anticipated to form the basis of an
Environmental Claim against the Borrower or any of its Subsidiaries or any Real
Estate;

 

(iii)          Any condition or occurrence on any Real Estate that could
reasonably be anticipated to cause such Real Estate to be subject to any
restrictions on the ownership, occupancy, use or transferability of such Real
Estate under any Environmental Law; and

 

(iv)          The taking of any removal or remedial action in response to the
actual or alleged presence of any Hazardous Material on any Real Estate.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s response thereto.  The term “Real Estate” shall mean land, buildings
and improvements owned or leased by the Borrower or any of its Subsidiaries, but
excluding all operating fixtures and equipment, whether or not incorporated into
improvements.

 

(g)           Pro Forma Adjustment Certificate.  Not later than the consummation
of the acquisition of any Acquired Entity or Business by the Borrower or any
Restricted Subsidiary for which there shall be a Pro Forma Adjustment, a
certificate of an Authorized Officer of the Borrower setting forth the amount of
such Pro Forma Adjustment and, in reasonable detail, the calculations and basis
therefor.

 

(h)           Reserve Adequacy Report.  As promptly as reasonably practicable
following the request of the Administrative Agent or the Required Lenders, a
report prepared by an independent actuarial consulting firm of recognized
professional standing reasonably satisfactory to the Administrative Agent and
the Required Lenders reviewing the adequacy of reserves of each Regulated
Insurance Company determined in accordance with SAP, which firm shall be
provided access to or copies of all reserve analyses and valuations relating to
the insurance business of each Regulated Insurance Company in the possession of
or available to the Borrower or its Subsidiaries; provided that no request may
be made pursuant to this clause (h) unless there shall have occurred and be
continuing an Event of Default under Section 11.1 or an Event of Default under
Section 11.3(a) (to the extent resulting from a breach of the requirements of
Section 10.8, 10.9, 10.10 or 10.11).

 

(i)            Other Regulatory Statements and Reports.  Promptly (i) after
receipt thereof, copies of all regular and periodic reports of examinations 
(including, without limitation, triennial examinations and annual risk adjusted
capital reports) of any Regulated Insurance Company, delivered to such Person by
any Applicable Insurance Regulatory Authority,

 

63

--------------------------------------------------------------------------------


 

insurance commission or similar regulatory authority, (ii) after receipt
thereof, written notice of any assertion by any Applicable Insurance Regulatory
Authority or any governmental agency or agencies substituted therefor, as to a
violation of any Requirement of Law by any Regulated Insurance Company which is
likely to have a Material Adverse Effect, (iii) after receipt thereof, a copy of
any notice of termination, cancellation or recapture of any Reinsurance
Agreement or Retrocession Agreement to which a Regulated Insurance Company is a
party to the extent such termination or cancellation is likely to have a
Material Adverse Effect and (iv) after receipt thereof, copies of any notice of
actual suspension, termination or revocation of any material license of any
Regulated Insurance Company by any Applicable Insurance Regulatory Authority,
including any request by an Applicable Insurance Regulatory Authority which
commits a Regulated Insurance Company to take or refrain from taking any action
or which otherwise affects the authority of such Regulated Insurance Company to
conduct its business.

 

(j)            Other Information.  Promptly upon filing thereof, copies of any
filings on Form 10-K, 10-Q or 8-K or registration statements with, and reports
to, the SEC by the Borrower or any of its Subsidiaries (other than amendments to
any registration statement (to the extent such registration statement, in the
form it becomes effective, is delivered to the Lenders), exhibits to any
registration statement and any registration statements on Form S-8) and copies
of all financial statements, proxy statements, notices and reports that the
Borrower or any of its Subsidiaries shall send to the holders of any publicly
issued debt or equity of the Borrower and/or any of its Subsidiaries in their
capacity as such holders (in each case to the extent not theretofore delivered
to the Lenders pursuant to this Agreement) and, with reasonable promptness, such
other information (financial or otherwise) as the Administrative Agent on its
own behalf or on behalf of any Lender may reasonably request in writing from
time to time.

 

9.2           Books, Records and Inspections.  The Borrower will, and will cause
each of the Specified Subsidiaries to, permit officers and designated
representatives of the Administrative Agent or the Required Lenders to visit and
inspect any of the properties or assets of the Borrower and any such Specified
Subsidiary in whomsoever’s possession to the extent that it is within the
Borrower’s or such Specified Subsidiary’s control to permit such inspection, and
to examine the books of account of the Borrower and any such Specified
Subsidiary and discuss the affairs, finances and accounts of the Borrower and of
any such Specified Subsidiary with, and be advised as to the same by, its and
their officers and independent accountants, all at such reasonable times and
intervals and to such reasonable extent as the Administrative Agent or the
Required Lenders may desire.

 

9.3           Maintenance of Insurance.  The Borrower will, and will cause each
of the Material Subsidiaries to, at all times maintain in full force and effect,
with insurance companies that the Borrower believes (in the good faith judgment
of the management of the Borrower) are financially sound and responsible at the
time the relevant coverage is placed or renewed, insurance in at least such
amounts and against at least such risks (and with such risk retentions) as are
usually insured against in the same general area by companies engaged in the
same or a similar business; and will furnish to the Lenders, upon written
request from the Administrative Agent, information presented in reasonable
detail as to the insurance so carried.

 

9.4           Payment of Taxes.  The Borrower will pay and discharge, and will
cause each of its Subsidiaries to pay and discharge, all material taxes,
assessments and governmental

 

64

--------------------------------------------------------------------------------


 

charges or levies imposed upon it or upon its income or profits, or upon any
properties belonging to it, prior to the date on which material penalties attach
thereto, and all lawful material claims that, if unpaid, could reasonably be
expected to become a material Lien upon any properties of the Borrower or any of
the Restricted Subsidiaries, provided that neither the Borrower nor any of its
Subsidiaries shall be required to pay any such tax, assessment, charge, levy or
claim that is being contested in good faith and by proper proceedings if it has
maintained adequate reserves (in the good faith judgment of the management of
the Borrower) with respect thereto in accordance with GAAP.

 

9.5           Consolidated Corporate Franchises.  The Borrower will do, and will
cause each Material Subsidiary to do, or cause to be done, all things necessary
to preserve and keep in full force and effect its existence, corporate rights
and authority, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect; provided, however,
that the Borrower and its Subsidiaries may consummate any transaction permitted
under Section 10.3 or 10.4.

 

9.6           Compliance with Statutes, etc.  The Borrower will, and will cause
each Subsidiary to, comply with all applicable laws, rules, regulations and
orders, except to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

9.7           ERISA.  Promptly after the Borrower or any Subsidiary or any ERISA
Affiliate knows or has reason to know of the occurrence of any of the following
events that, individually or in the aggregate (including in the aggregate such
events previously disclosed or exempt from disclosure hereunder, to the extent
the liability therefor remains outstanding), would be reasonably likely to have
a Material Adverse Effect, the Borrower will deliver to each of the Lenders a
certificate of an Authorized Officer or any other senior officer of the Borrower
setting forth details as to such occurrence and the action, if any, that the
Borrower, such Subsidiary or such ERISA Affiliate is required or proposes to
take, together with any notices (required, proposed or otherwise) given to or
filed with or by the Borrower, such Subsidiary, such ERISA Affiliate, the PBGC,
a Plan participant (other than notices relating to an individual participant’s
benefits) or the Plan administrator with respect thereto: that a Reportable
Event has occurred; that an accumulated funding deficiency has been incurred or
an application is to be made to the Secretary of the Treasury for a waiver or
modification of the minimum funding standard (including any required installment
payments) or an extension of any amortization period under Section 412 of the
Code with respect to a Plan; that a Plan having an Unfunded Current Liability
has been or is to be terminated, reorganized, partitioned or declared insolvent
under Title IV of ERISA (including the giving of written notice thereof); that a
Plan has an Unfunded Current Liability that has or will result in a lien under
ERISA or the Code; that proceedings will be or have been instituted to terminate
a Plan having an Unfunded Current Liability (including the giving of written
notice thereof); that a proceeding has been instituted against the Borrower, a
Subsidiary or an ERISA Affiliate pursuant to Section 515 of ERISA to collect a
delinquent contribution to a Plan; that the PBGC has notified the Borrower, any
Subsidiary or any ERISA Affiliate of its intention to appoint a trustee to
administer any Plan; that the Borrower, any Subsidiary or any ERISA Affiliate
has failed to make a required installment or other payment pursuant to Section
412 of the Code with respect to a Plan; or that the Borrower, any Subsidiary or
any ERISA Affiliate has incurred or will incur (or has been notified in writing
that it will incur) any liability (including any contingent or secondary
liability)

 

65

--------------------------------------------------------------------------------


 

to or on account of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062,
4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code.

 

9.8           Good Repair.  The Borrower will, and will cause each of the
Restricted Subsidiaries to, ensure that its properties and equipment used or
useful in its business in whomsoever’s possession they may be to the extent that
it is within the Borrower’s or such Restricted Subsidiary’s control to cause
same, are kept in good repair, working order and condition, normal wear and tear
excepted, and that from time to time there are made in such properties and
equipment all needful and proper repairs, renewals, replacements, extensions,
additions, betterments and improvements thereto, to the extent and in the manner
customary for companies in similar businesses and consistent with third party
leases, except in each case to the extent the failure to do so could not be
reasonably expected to have a Material Adverse Effect.

 

9.9           Transactions with Affiliates.  The Borrower will conduct, and
cause each of the Restricted Subsidiaries to conduct, all transactions with any
of its Affiliates (other than the Borrower or any Restricted Subsidiary) on
terms that are substantially as favorable to the Borrower or such Restricted
Subsidiary as it would obtain in a comparable arm’s-length transaction with a
Person that is not an Affiliate, provided that the foregoing restrictions shall
not apply to (a) the payment of customary annual fees to KKR and its Affiliates
for management, consulting and financial services rendered to the Borrower and
its Subsidiaries, and investment banking fees paid to KKR and its Affiliates for
services rendered to the Borrower and its Subsidiaries in connection with
divestitures, acquisitions, financings and other transactions, (b) customary
fees paid to members of the Board of Directors of the Borrower and its
Subsidiaries, (c) transactions permitted by Section 10.6 and (d) transactions
described on Schedule 9.9.

 

9.10         End of Fiscal Years; Fiscal Quarters.  The Borrower will, for
financial reporting purposes, cause (a) each of its, and each of its
Subsidiaries’, fiscal years to end on December 31 of each year and (b) each of
its, and each of its Subsidiaries’, fiscal quarters to end on dates consistent
with such fiscal year-end; provided, however, that the Borrower may, upon
written notice to the Administrative Agent, change the financial reporting
convention specified above to any other financial reporting convention
reasonably acceptable to the Administrative Agent, in which case the Borrower
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement that are necessary in order to reflect
such change in financial reporting.

 

9.11         Additional Guarantors.  The Borrower will cause (a) any direct or
indirect Domestic Subsidiary (other than any Unrestricted Subsidiary or any
Regulated Insurance Company) formed or otherwise purchased or acquired after the
date hereof and (b) any Subsidiary that is not a Domestic Subsidiary on the date
hereof but subsequently becomes a Domestic Subsidiary (other than any
Unrestricted Subsidiary or any Regulated Insurance Company), in each case to
execute a supplement to the Guaranty, in form and substance reasonably
satisfactory to the Administrative Agent, in order to become a Guarantor.

 

9.12         Pledges of Additional Stock and Evidence of Indebtedness.  The
Borrower will pledge, and, in the case of clause (c), will cause each direct
Domestic Subsidiary to pledge, to the Administrative Agent, for the benefit of
the Lenders, (a) all the capital stock of each direct

 

66

--------------------------------------------------------------------------------


 

Domestic Subsidiary (other than any Unrestricted Subsidiary), all of the
non-Voting Stock (if any) of each direct Foreign Subsidiary (other than any
Unrestricted Subsidiary), and 65% of all the Voting Stock of each direct Foreign
Subsidiary (other than any Unrestricted Subsidiary), in each case, formed or
otherwise purchased or acquired after the date hereof, in each case pursuant to
a supplement to the Pledge Agreement in form and substance reasonably
satisfactory to the Administrative Agent, (b) all the capital stock of any
direct Domestic Subsidiary (other than any Unrestricted Subsidiary), all of the
non-Voting Stock (if any) of each direct Foreign Subsidiary (other than any
Unrestricted Subsidiary), and 65% of all the Voting Stock of each direct Foreign
Subsidiary (other than any Unrestricted Subsidiary), in each case that is not a
direct Subsidiary on the date hereof but subsequently becomes a direct
Subsidiary, in each case pursuant to a supplement to the Pledge Agreement in
form and substance reasonably satisfactory to the Administrative Agent, and
(c) all evidences of Indebtedness in excess of $5,000,000, in the aggregate,
received by the Borrower or any of the direct Domestic Subsidiaries (other than
any Unrestricted Subsidiary) in connection with any disposition of assets
pursuant to Section 10.4(b), in each case pursuant to a supplement to the Pledge
Agreement in form and substance reasonably satisfactory to the Administrative
Agent.

 

9.13         Use of Proceeds.  The proceeds of the Term Loans will be used by
the Borrower solely (a) to consummate the Refinancing, (b) to pay the
Refinancing Expenses and (c) following the completion of (a) and (b) above, for
general corporate purposes.  Proceeds of Revolving Credit Loans may be used by
the Borrower solely for working capital requirements and other general corporate
purposes (including Permitted Acquisitions), and Letters of Credit will be used
by the Borrower for general corporate purposes.

 

9.14         Changes in Business.  The Borrower will, and will cause its
Material Subsidiaries to, taken as a whole, engage primarily in (a) the lines of
business carried on by the Borrower and its Restricted Subsidiaries on the
Closing Date, (b) any other insurance or insurance related business and/or (c)
businesses or activities incidental or related thereto.

 

9.15         Maintenance of License and Permits.  The Borrower will, and will
cause each of its Subsidiaries to, maintain all permits, licenses and consents
as may be required for the conduct of its business by any state, federal or
local government agency or instrumentality except where failure to maintain the
same could not reasonably be expected to have a Material Adverse Effect.

 

9.16         Rating of Facilities.  Within 45 days after the Closing Date, the
Borrower will obtain a senior secured credit rating with respect to the
Facilities from each of S&P and Moody’s, and will cause such a senior secured
credit rating with respect to the Facilities from each of S&P and Moody’s to be
available at all times thereafter until the last Maturity Date under this
Agreement.

 

9.17         Legal Opinions.  Within 45 days after the Closing Date (or such
later date as the Administrative Agent shall agree in its sole discretion), the
Borrower shall deliver to the Administrative Agent, addressed to the
Administrative Agent and the Lenders, executed legal opinions, dated as of the
Closing Date, of Texas counsel to Bristol West Insurance Services of Texas, Inc.
and Coast National General Agency, Inc. (each a “Texas Credit Party”, and
collectively, the “Texas Credit Parties”) to the effect that (a) each Texas
Credit Party is duly

 

67

--------------------------------------------------------------------------------


 

incorporated, validly existing and in good standing under its jurisdiction of
incorporation, with corporate power and authority to execute and deliver each of
the Credit Documents to which it is a party and to perform its obligations
thereunder, (b) each Texas Credit Party has duly authorized, executed and
delivered each of the Credit Documents to which it is a party and (c) the
execution and delivery by each Texas Credit Party of the Credit Documents to
which it is a party, and its performance thereunder, does not conflict with such
Texas Credit Party’s organizational documents.

 

SECTION 10.         Negative Covenants.  The Borrower hereby covenants and
agrees that on the Closing Date and thereafter, for so long as this Agreement is
in effect and until the Commitments and each Letter of Credit have terminated
and the Loans and Unpaid Drawings, together with interest, Fees and all other
Obligations incurred hereunder, are paid in full:

 

10.1         Limitation on Indebtedness.  The Borrower will not, and will not
permit any of the Restricted Subsidiaries to create, incur, assume or suffer to
exist any Indebtedness, except:

 

(a)           Indebtedness arising under the Credit Documents;

 

(b)           Indebtedness of (i) the Borrower to any Restricted Subsidiary of
the Borrower and (ii) any Restricted Subsidiary to the Borrower or any other
Restricted Subsidiary of the Borrower;

 

(c)           Indebtedness in respect of any bankers’ acceptance, letter of
credit, warehouse receipt or similar facilities entered into in the ordinary
course of business;

 

(d)           except as provided in clauses (i) and (j) below, Guaranty
Obligations incurred by (i) Restricted Subsidiaries in respect of Indebtedness
of the Borrower or other Restricted Subsidiaries that is permitted to be
incurred under this Agreement and (ii) the Borrower in respect of Indebtedness
of the Restricted Subsidiaries that is permitted to be incurred under this
Agreement;

 

(e)           Guaranty Obligations incurred in the ordinary course of business
in respect of obligations of suppliers, customers, lessors and licensees;

 

(f)            (i) Indebtedness (including Indebtedness arising under Capital
Leases) incurred within 270 days of the acquisition, construction or improvement
of fixed or capital assets to finance the acquisition, construction or
improvement of such fixed or capital assets or otherwise incurred in respect of
Capital Expenditures permitted by Section 10.12, (ii) Indebtedness arising under
Capital Leases, other than Capital Leases in effect on the date hereof and
Capital Leases entered into pursuant to subclauses (i) above, provided that the
aggregate amount of Indebtedness incurred pursuant to this subclause (ii) shall
not exceed $5,000,000 at any time outstanding, and (iii) any refinancing,
refunding, renewal or extension of any Indebtedness specified in subclause (i)
or (ii) above, provided that the principal amount thereof is not increased above
the principal amount thereof outstanding immediately prior to such refinancing,
refunding, renewal or extension;

 

68

--------------------------------------------------------------------------------


 

(g)           Indebtedness outstanding on the date hereof and listed on
Schedule 10.1 and any refinancing, refunding, renewal or extension thereof,
provided that (i) the principal amount thereof is not increased above the
principal amount thereof outstanding immediately prior to such refinancing,
refunding, renewal or extension, except to the extent otherwise permitted
hereunder, and (ii) the direct and contingent obligors with respect to such
Indebtedness are not changed;

 

(h)           Indebtedness in respect of Hedge Agreements;

 

(i)            (i) Indebtedness of a Person or Indebtedness attaching to assets
of a Person that, in either case, becomes a Restricted Subsidiary or
Indebtedness attaching to assets that are acquired by the Borrower or any
Restricted Subsidiary, in each case after the Closing Date as the result of a
Permitted Acquisition, provided that (w) such Indebtedness existed at the time
such Person became a Restricted Subsidiary or at the time such assets were
acquired and, in each case, was not created in anticipation thereof, (x) such
Indebtedness is not guaranteed in any respect by the Borrower or any Restricted
Subsidiary (other than any such Person that so becomes a Restricted Subsidiary),
(y)(A) the Borrower pledges the capital stock of such Person to the
Administrative Agent to the extent required under Section 9.12, (B) such Person
executes a supplement to the Guaranty to the extent required under Section 9.11
and (C) if any such Indebtedness is secured, (1) the Guaranty referred to in the
preceding subclause (B) is equally and ratably secured or (2) in the case of
assets acquired by the Borrower or any Restricted Subsidiary, the Borrower’s
obligations hereunder or such Restricted Subsidiary’s Guaranty, as the case may
be, are equally and ratably secured and (z) the aggregate amount of such
Indebtedness and all Indebtedness incurred under clause (j) below, when taken
together, does not exceed $40,000,000 in the aggregate at any time outstanding,
(ii) any refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (i) above, provided that, except to the extent otherwise
permitted hereunder, (x) the principal amount of any such Indebtedness is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension and (y) the direct and
contingent obligors with respect to such Indebtedness are not changed;

 

(j)            (i) Indebtedness of the Borrower or any Restricted Subsidiary
incurred to finance a Permitted Acquisition, provided that (x) such Indebtedness
is not guaranteed in any respect by any Restricted Subsidiary (other than any
Person acquired (the “acquired Person”) as a result of such Permitted
Acquisition or the Restricted Subsidiary so incurring such Indebtedness) or, in
the case of Indebtedness of any Restricted Subsidiary, by the Borrower,
(y)(A) the Borrower pledges the capital stock of such acquired Person to the
Administrative Agent to the extent required under Section 9.12, (B) such
acquired Person executes a supplement to the Guaranty to the extent required
under Section 9.11 and (C) if a guaranty by such acquired Person of any such
Indebtedness is secured by assets of such acquired Person, the Guaranty referred
to in the preceding subclause (B) is equally and ratably secured and (z) (A) the
aggregate amount of such Indebtedness and all Indebtedness assumed or permitted
to exist under clause (i) above, when taken together, does not exceed
$40,000,000 in the aggregate at any time outstanding, and (B) the aggregate
amount of such Indebtedness incurred by any Restricted Subsidiary and all
Indebtedness incurred under clause (k) below, when taken together, does not
exceed $15,000,000 in the aggregate at any time outstanding, and (ii) any
refinancing, refunding, renewal or extension of any Indebtedness specified in
subclause (i) above, provided that (x) the

 

69

--------------------------------------------------------------------------------


 

principal amount of any such Indebtedness is not increased above the principal
amount thereof outstanding immediately prior to such refinancing, refunding,
renewal or extension and (y) the direct and contingent obligors with respect to
such Indebtedness are not changed, except to the extent otherwise permitted
hereunder;

 

(k)           (i) additional Indebtedness of Borrower’s Restricted Subsidiaries;
provided that the aggregate amount of Indebtedness incurred pursuant to this
clause (k) and all Indebtedness incurred by any Restricted Subsidiary under
clause (j) above, when taken together, shall not exceed $15,000,000 in the
aggregate at any time outstanding and (ii) any refinancing, refunding, renewal
or extension of any Indebtedness specified in subclause (k)(i) above; and

 

(l)            additional Indebtedness of the Borrower that is (i) not otherwise
permitted to be incurred by clauses (a)-(k) above and (ii) not guaranteed by any
of the Borrower’s Restricted Subsidiaries; provided, that the amount of payments
scheduled to be made on or prior to the B Term Loan Maturity Date in connection
with such Indebtedness, together with the amount of optional or voluntary
prepayments, redemptions, repurchases, retirements or defeasances of
Indebtedness made in compliance with Section 10.7, shall not exceed $25,000,000
in the aggregate.

 

10.2         Limitation on Liens.  The Borrower will not, and will not permit
any of the Restricted Subsidiaries to, create, incur, assume or suffer to exist
any Lien upon any property or assets of any kind (real or personal, tangible or
intangible) of the Borrower or any Restricted Subsidiary, whether now owned or
hereafter acquired, except:

 

(a)           Liens arising under the Credit Documents;

 

(b)           Permitted Liens;

 

(c)           Liens securing Indebtedness permitted pursuant to Section 10.1(f),
provided that such Liens attach at all times only to the assets so financed;

 

(d)           Liens existing on the date hereof and listed on Schedule 10.2;

 

(e)           Liens existing on the assets of any Person that becomes a
Restricted Subsidiary, or existing on assets acquired, pursuant to a Permitted
Acquisition to the extent the Liens on such assets secure Indebtedness permitted
by Section 10.1(i), provided that such Liens attach at all times only to the
same assets that such Liens attached to, and secure only the same Indebtedness
that such Liens secured, immediately prior to such Permitted Acquisition;

 

(f)            the replacement, extension or renewal of any Lien permitted by
clauses (a) through (e) above upon or in the same assets theretofore subject to
such Lien or the replacement, extension or renewal (without increase in the
amount or change in any direct or contingent obligor) of the Indebtedness
secured thereby; and

 

(g)           additional Liens so long as the aggregate principal amount of the
obligations so secured does not exceed $10,000,000 at any time outstanding.

 

70

--------------------------------------------------------------------------------


 

10.3         Limitation on Fundamental Changes.  Except as expressly permitted
by Section 10.4 or 10.5, the Borrower will not, and will not permit any of the
Restricted Subsidiaries to, enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all its business units, assets or
other properties, except that:

 

(a)           any Subsidiary of the Borrower (other than any Restricted
Insurance Subsidiary, the Service Company, or any Material Subsidiary) or any
other Person may be merged or consolidated with or into the Borrower, provided
that (i) the Borrower shall be the continuing or surviving corporation or the
Person formed by or surviving any such merger or consolidation (if other than
the Borrower) shall be a corporation organized or existing under the laws of the
United States, any state thereof, the District of Columbia or any territory
thereof (the Borrower or such Person, as the case may be, being herein referred
to as the “Successor Borrower”), (ii) the Successor Borrower (if other than the
Borrower) shall expressly assume all the obligations of the Borrower under this
Agreement and the other Credit Documents pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (iii) no
Default or Event of Default would result from the consummation of such merger or
consolidation, (iv) the Successor Borrower shall be in compliance, on a pro
forma basis after giving effect to such merger or consolidation, with the
covenants set forth in Sections 10.8, 10.9, 10.10 and 10.11, as such covenants
are recomputed as at the last day of the most recently ended Test Period under
such Section as if such merger or consolidation had occurred on the first day of
such Test Period, (v) each Guarantor, unless it is the other party to such
merger or consolidation, shall have by a supplement to the Guaranty confirmed
that its Guaranty shall apply to the Successor Borrower’s obligations under this
Agreement and (vi) the Borrower shall have delivered to the Administrative Agent
an officer’s certificate and an opinion of counsel, each stating that such
merger or consolidation and such supplement to this Agreement or any Guaranty
comply with this Agreement, provided further that if the foregoing are
satisfied, the Successor Borrower (if other than the Borrower) will succeed to,
and be substituted for, the Borrower under this Agreement;

 

(b)           any Subsidiary of the Borrower or any other Person may be merged
or consolidated with or into any one or more Subsidiaries of the Borrower so
long as the stock of the surviving Subsidiary is pledged to the extent required
under Section 9.12, provided that (i) in the case of any merger or consolidation
involving one or more Restricted Subsidiaries, (A) a Restricted Subsidiary shall
be the continuing or surviving corporation or (B) the Borrower shall take all
steps necessary to cause the Person formed by or surviving any such merger or
consolidation (if other than a Restricted Subsidiary) to become a Restricted
Subsidiary, (ii) in the case of any merger or consolidation involving one or
more Guarantors, a Guarantor shall be the continuing or surviving corporation or
the Person formed by or surviving any such merger or consolidation (if other
than a Guarantor) shall execute a supplement to the Guaranty in form and
substance reasonably satisfactory to the Administrative Agent in order to become
a Guarantor, (iii) no Default or Event of Default would result from the
consummation of such merger or consolidation, (iv) the Borrower shall be in
compliance, on a pro forma basis after giving effect to such merger or
consolidation, with the covenants set forth in Sections 10.8, 10.9, 10.10 and
10.11, as such covenants are recomputed as at the last day of the most recently
ended Test Period under such Section as if such merger or consolidation had
occurred on the first day of such Test

 

71

--------------------------------------------------------------------------------


 

Period, and (v) the Borrower shall have delivered to the Administrative Agent an
Officers’ Certificate stating that such merger or consolidation and such
supplement to any Guaranty comply with this Agreement;

 

(c)           any Restricted Subsidiary that is not a Guarantor may sell, lease,
transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Borrower, a Guarantor or any other Restricted
Subsidiary of the Borrower; and

 

(d)           any Guarantor may sell, lease, transfer or otherwise dispose of
any or all of its assets (upon voluntary liquidation or otherwise) to the
Borrower, any Guarantor, any wholly-owned Regulated Insurance Company or any
other Regulated Insurance Company (to the extent that the equity interests of
such Regulated Insurance Company which are owned directly or indirectly by the
Borrower are pledged to the Administrative Agent for the benefit of the
Lenders).

 

10.4         Limitation on Sale of Assets.  The Borrower will not, and will not
permit any of the Restricted Subsidiaries to, (i) convey, sell, lease, assign,
transfer or otherwise dispose of any of its property, business or assets
(including, without limitation, receivables and leasehold interests), whether
now owned or hereafter acquired (other than any such sale, transfer, assignment
or other disposition resulting from any casualty or condemnation, of any assets
of the Borrower or the Restricted Subsidiaries) or (ii) sell any shares owned by
it of any Restricted Subsidiary’s capital stock to any Person other than the
Borrower or a Guarantor, except that:

 

(a)           the Borrower and the Restricted Subsidiaries may sell, transfer or
otherwise dispose of used or surplus equipment, vehicles and other assets in the
ordinary course of business;

 

(b)           the Borrower and the Restricted Subsidiaries may sell, transfer or
otherwise dispose of other assets for fair value, provided that (i) the
aggregate amount of such sales, transfers and disposals by the Borrower and the
Restricted Subsidiaries taken as a whole pursuant to this clause (b) shall not
exceed in the aggregate $50,000,000 during the term of this Agreement, (ii) any
consideration received by the Borrower or any Guarantor in connection with such
sales, transfers and other dispositions of assets pursuant to this clause (b)
that is in the form of Indebtedness shall be pledged to the Administrative Agent
pursuant to Section 9.12, (iii) with respect to any such sale, transfer or
disposition (or series of related sales, transfers or dispositions) in an
aggregate amount in excess of $5,000,000, the Borrower shall be in compliance,
on a pro forma basis after giving effect to such sale, transfer or disposition,
with the covenants set forth in Sections 10.8, 10.9, 10.10 and 10.11, as such
covenants are recomputed as at the last day of the most recently ended Test
Period under such Sections as if such sale, transfer or disposition had occurred
on the first day of such Test Period, and (iv) after giving effect to any such
sale, transfer or disposition, no Default or Event of Default shall have
occurred and be continuing;

 

(c)           the Borrower and the Restricted Subsidiaries may make sales of
assets to the Borrower or to any Restricted Subsidiary, provided that any such
sales to Foreign Subsidiaries must be for fair value;

 

72

--------------------------------------------------------------------------------


 

(d)           any Restricted Subsidiary may effect any transaction permitted by
Section 10.3, 10.5 or 10.6;

 

(e)           in addition to selling or transferring accounts receivable
pursuant to the other provisions hereof, the Borrower and the Restricted
Subsidiaries may sell or discount without recourse accounts receivable arising
in the ordinary course of business in connection with the compromise or
collection thereof; and

 

(f)            any Regulated Insurance Company may (x) enter into any Insurance
Contract, Reinsurance Agreement or Retrocession Agreement in the ordinary course
of business in accordance with its normal underwriting, indemnity and retention
policies, provided that any counterparty to any such Reinsurance Agreement or
Retrocession Agreement shall have an A.M. Best financial strength rating of A-
(or equivalent rating level if A.M. Best changes its ratings methodology or
designations) or better, unless such counterparty’s obligations under such
Reinsurance Agreement or Retrocession Agreement are collateralized by
irrevocable letters of credit and/or a trust or similar arrangement containing
cash and/or marketable securities with an average quality rating of A (or its
equivalent) or better of which the applicable Regulated Insurance Company is the
beneficiary, and (y) dispose of any assets in its investment portfolio.

 

10.5         Limitation on Investments.  The Borrower will not, and will not
permit any of the Restricted Subsidiaries to, make any advance, loan, extensions
of credit or capital contribution to, or purchase any stock, bonds, notes,
debentures or other securities of or any assets of, or make any other investment
in, any Person, except:

 

(a)           extensions of trade credit and asset purchases in the ordinary
course of business;

 

(b)           (i) Permitted Investments by the Borrower and Restricted
Subsidiaries (other than Regulated Insurance Companies) and (ii) investments by
Regulated Insurance Companies to the extent permitted under applicable
Requirements of Law;

 

(c)           loans and advances to officers, directors and employees of the
Borrower or any of its Restricted Subsidiaries (i) to finance the purchase of
capital stock of the Borrower from the Borrower and (ii) for additional purposes
not contemplated by subclause (i) above in an aggregate principal amount at any
time outstanding with respect to this clause (ii) not exceeding $3,000,000;

 

(d)           investments existing on the date hereof and any extensions,
renewals or reinvestments thereof, so long as the aggregate amount of all
investments pursuant to this clause (d) is not increased at any time above the
amount of such investments existing on the date hereof;

 

(e)           investments in Hedge Agreements permitted by Section 10.1(h);

 

(f)            investments received in connection with the bankruptcy or
reorganization of suppliers or customers and in settlement of delinquent
obligations of, and other disputes with, customers arising in the ordinary
course of business;

 

73

--------------------------------------------------------------------------------


 

(g)           investments to the extent that payment for such investments is
made with capital stock of the Borrower;

 

(h)           investments constituting non-cash proceeds of sales, transfers and
other dispositions of assets to the extent permitted by Section 10.4;

 

(i)            investments in any Guarantor, in any wholly-owned Regulated
Insurance Company or in any other Regulated Insurance Company (to the extent
that the equity interests of such Regulated Insurance Company which are owned
directly or indirectly by the Borrower are pledged to the Administrative Agent
for the benefit of the Lenders);

 

(j)            investments constituting Permitted Acquisitions;

 

(k)           loans and advances permitted under Section 10.1(b); and

 

(l)            additional investments (including investments in Minority
Investments and Unrestricted Subsidiaries) in an aggregate amount at the time of
such investment not in excess of the sum of (i) $25,000,000 (minus the portion,
if any, of such $25,000,000 previously applied to make investments pursuant to
this clause (l) and not returned by means of redemption, capital distribution or
other return of capital to the Borrower at or prior to such time) and (ii) the
Available Amount at such time; provided, that (i) the aggregate amount invested
in Unrestricted Subsidiaries pursuant to this clause (l) with the portion (if
any) of the Available Amount added thereto pursuant to clause (a)(iii) and/or
(a)(iv) of the definition thereof as a result of a preferred capital
contribution or a preferred equity issuance shall not exceed $20,000,000 and
(ii) the aggregate amount invested pursuant to this clause (l) with the
Available Amount (when added to the amount of the Available Amount used to make
Capital Expenditures pursuant to Section 10.12) shall not exceed $50,000,000.

 

10.6         Limitation on Dividends.  The Borrower will not declare or pay any
dividends (other than dividends payable solely in its capital stock or rights,
warrants or options to purchase its capital stock) or return any capital to its
stockholders or make any other distribution, payment or delivery of property or
cash to its stockholders as such, or redeem, retire, purchase or otherwise
acquire, directly or indirectly, for consideration, any shares of any class of
its capital stock or the capital stock of any direct or indirect parent of the
Borrower now or hereafter outstanding (or any warrants for or options or stock
appreciation rights in respect of any of such shares), or set aside any funds
for any of the foregoing purposes, or permit any of the Restricted Subsidiaries
to purchase or otherwise acquire for consideration (other than in connection
with an investment permitted by Section 10.5) any shares of any class of the
capital stock of the Borrower, now or hereafter outstanding (or any options or
warrants or stock appreciation rights issued by such Person with respect to its
capital stock) (all of the foregoing “Dividends”), provided that, so long as no
Default or Event of Default exists or would exist after giving effect thereto,
(a) the Borrower may pay regularly scheduled dividends on Permitted Preferred
Stock, (b) the Borrower may redeem in whole or in part any capital stock of the
Borrower for another class of capital stock or rights to acquire capital stock
of the Borrower or with proceeds from substantially concurrent equity
contributions or issuances of new shares of capital stock, provided that such
other class of capital stock contains terms and provisions at least as
advantageous to the Lenders as those contained in the capital stock redeemed
thereby, (c) the

 

74

--------------------------------------------------------------------------------


 

Borrower may repurchase shares of its capital stock (and/or options or warrants
in respect thereof) held by its officers, directors and employees so long as
such repurchase is pursuant to, and in accordance with the terms of, management
and/or employee stock plans, stock subscription agreements or shareholder
agreements, (d) the Borrower may make investments permitted by Section 10.5 and
(e) the Borrower may repurchase or redeem shares of its capital stock, or
declare and pay dividends on its capital stock, to the extent not otherwise
permitted by clauses (a)-(d) of this proviso so long as the Available Commitment
is greater than or equal to $10,000,000.

 

10.7         Limitations on Debt Payments and Amendments.  The Borrower will
not, and will not permit its Restricted Subsidiaries to, make or cause or permit
to be made any optional or voluntary prepayment, redemption, repurchase,
retirement or defeasance (legal or economic) of, or take any action having a
similar effect to any of the foregoing with respect to, (in each case in full or
in part) any Indebtedness permitted to be incurred pursuant to Section 10.1(l)
that would otherwise become due and payable after the B Term Loan Maturity Date,
provided that any optional or voluntary prepayments, redemptions, repurchases,
retirements or defeasances otherwise prohibited by this Section 10.7 may be made
in an amount, together with the amount of scheduled payments to be made pursuant
to the proviso in Section 10.1(l), not to exceed $25,000,000 in the aggregate.

 

10.8         Consolidated Total Debt to Consolidated Total Capitalization
Ratio.  The Borrower will not permit the Consolidated Total Debt to Consolidated
Total Capitalization Ratio as of the last day of any fiscal quarter to be
greater than 0.35:1.00 at any time prior to the last Maturity Date under this
Agreement.

 

10.9         Cash Flow to Consolidated Interest Expense Ratio.  The Borrower
will not permit the Cash Flow to Consolidated Interest Expense Ratio for any
Test Period ending on the last day of a calendar quarter ending prior to the
last Maturity Date under this Agreement to be less than 3.00:1.00.

 

10.10       Cash Flow to Consolidated Fixed Charges Ratio.  The Borrower will
not permit the Cash Flow to Consolidated Fixed Charges Ratio for any Test Period
ending on the last day of a calendar quarter ending prior to the last Maturity
Date under this Agreement to be less than 1.25:1.00.

 

10.11       Minimum Risk-Based Capital Ratio.  The Borrower will not permit the
Risk-Based Capital Ratio for any Regulated Insurance Company determined on an
individual basis calculated as of the last day of any fiscal year to be less
than 250%, provided that if any such Person fails to maintain such Risk-Based
Capital Ratio as of the last day of any fiscal year the Borrower shall
nevertheless be deemed to be in compliance with this Section 10.11, and no
Default or Event of Default shall exist, so long as (i) the Combined Risk-Based
Capital Ratio for all Regulated Insurance Companies as of the last day of such
fiscal year is at least 275% and (ii) the Risk-Based Capital Ratio of each
Regulated Insurance Company determined on an individual basis as of the last day
of such fiscal year is at least 210%.

 

10.12       Capital Expenditures.  The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, make any Capital Expenditures (other than
Permitted Acquisitions

 

75

--------------------------------------------------------------------------------


 

that constitute Capital Expenditures) in any fiscal year, in excess of an amount
equal to $10,000,000 plus the Available Amount at the time of the making of any
such Capital Expenditures, provided that, for each fiscal year after 2004, an
amount equal to the excess of $10,000,000 over the amount of Capital
Expenditures made in the immediately preceding fiscal year may be carried
forward and utilized in such fiscal year.  In no event shall the aggregate
amount used to make Capital Expenditures with the Available Amount pursuant to
this Section 10.12 (when added to the amount of the Available Amount used to
make investments pursuant to Section 10.5(l)) exceed $50,000,000.

 

SECTION 11.         Events of Default.  Upon the occurrence of any of the
following specified events (each an “Event of Default”):

 

11.1         Payments.  The Borrower shall (a) default in the payment when due
of any principal of the Loans or (b) default, and such default shall continue
for five or more days, in the payment when due of any interest on the Loans or
any Fees or any Unpaid Drawings or of any other amounts owing hereunder or under
any other Credit Document; or

 

11.2         Representations, etc.  Any representation, warranty or statement
made or deemed made by any Credit Party herein or in the Guaranty, the Pledge
Agreement or any certificate delivered or required to be delivered pursuant
hereto or thereto shall prove to be untrue in any material respect on the date
as of which made or deemed made; or

 

11.3         Covenants.  Any Credit Party shall (a) default in the due
performance or observance by it of any term, covenant or agreement contained in
Section 9.1(e) or Section 10 or (b) default in the due performance or observance
by it of any term, covenant or agreement (other than those referred to in
Section 11.1 or 11.2 or clause (a) of this Section 11.3) contained in this
Agreement, the Guaranty or the Pledge Agreement and such default shall continue
unremedied for a period of at least 30 days after receipt of written notice by
the Borrower from the Administrative Agent or the Required Lenders; or

 

11.4         Default Under Other Agreements.  (a) The Borrower or any of its
Restricted Subsidiaries shall (i) default in any payment with respect to any
Indebtedness (other than the Obligations) in excess of $7,000,000 in the
aggregate, for the Borrower and such Subsidiaries, beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created or (ii) default in the observance or performance of any agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or (except in the case of
Indebtedness consisting of any Hedge Agreement) any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, any such Indebtedness to
become due prior to its stated maturity; or (b) without limiting the provisions
of clause (a) above, any such Indebtedness (other than Indebtedness consisting
of any Hedge Agreement) shall be declared to be due and payable, or required to
be prepaid other than by a regularly scheduled required prepayment or as a
mandatory prepayment, prior to the stated maturity thereof; or

 

76

--------------------------------------------------------------------------------


 

11.5         Bankruptcy, etc.  The Borrower or any Specified Subsidiary shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy,” as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”); or an involuntary case is commenced against the
Borrower or any Specified Subsidiary and the petition is not controverted within
10 days after commencement of the case; or an involuntary case is commenced
against the Borrower or any Specified Subsidiary and the petition is not
dismissed within 60 days after commencement of the case; or a custodian (as
defined in the Bankruptcy Code) is appointed for, or takes charge of, all or
substantially all of the property of the Borrower or any Specified Subsidiary;
or the Borrower or any Specified Subsidiary commences (including by way of
applying for or consenting to the appointment of, or taking of possession by, a
rehabilitation, receiver, custodian, trustee, conservator or liquidation
(collectively, a “conservator”) of itself or all or any substantial portion of
its property) any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency, liquidation,
rehabilitation, conservatorship or similar law of any jurisdiction whether now
or hereafter in effect relating to the Borrower or any Specified Subsidiary; or
there is commenced against the Borrower or any Specified Subsidiary any such
proceeding that remains undismissed for a period of 60 days; or the Borrower or
any Specified Subsidiary is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding is entered; or the
Borrower or any Specified Subsidiary suffers any appointment of any conservator
or the like for it or any substantial part of its property, which appointment
shall continue undischarged or unstayed for a period of 60 days; or the Borrower
or any Specified Subsidiary makes a general assignment for the benefit of
creditors; or any corporate action is taken by the Borrower or any Specified
Subsidiary for the purpose of effecting any of the foregoing; or

 

11.6         ERISA.  (a) Any Plan shall fail to satisfy the minimum funding
standard required for any plan year or part thereof or a waiver of such standard
or extension of any amortization period is sought or granted under Section 412
of the Code; any Plan is or shall have been terminated or is the subject of
termination proceedings under ERISA (including the giving of written notice
thereof); an event shall have occurred or a condition shall exist in either case
entitling the PBGC to terminate any Plan or to appoint a trustee to administer
any Plan (including the giving of written notice thereof); any Plan shall have
an accumulated funding deficiency (whether or not waived); the Borrower or any
Subsidiary or any ERISA Affiliate has incurred or is likely to incur a liability
to or on account of a Plan under Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code (including
the giving of written notice thereof); (b) there could result from any event or
events set forth in clause (a) of this Section 11.6 the imposition of a lien,
the granting of a security interest, or a liability, or the reasonable
likelihood of incurring a lien, security interest or liability; and (c) such
lien, security interest or liability will or would be reasonably likely to have
a Material Adverse Effect; or

 

11.7         Guaranty.  The Guaranty or any material provision thereof shall
cease to be in full force or effect or any Guarantor thereunder or any Credit
Party shall deny or disaffirm in writing such Guarantor’s obligations under the
Guaranty; or

 

11.8         Pledge Agreement.  The Pledge Agreement or any material provision
thereof shall cease to be in full force or effect (other than pursuant to the
terms hereof or thereof

 

77

--------------------------------------------------------------------------------


 

or as a result of acts or omissions of the Administrative Agent or any Lender)
or any Pledgor thereunder or any Credit Party shall deny or disaffirm in writing
such Pledgor’s obligations under the Pledge Agreement; or

 

11.9         Judgments.  One or more judgments or decrees shall be entered
against the Borrower or any of the Restricted Subsidiaries involving a liability
of $7,000,000 or more in the aggregate for all such judgments and decrees for
the Borrower and the Restricted Subsidiaries (to the extent not paid or fully
covered by insurance or reinsurance provided by a carrier not disputing
coverage) and any such judgments or decrees shall not have been satisfied,
vacated, discharged or stayed or bonded pending appeal within 60 days from the
entry thereof; or

 

11.10       Change of Control.  A Change of Control shall occur;

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Lenders, by written notice to the Borrower, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower,
except as otherwise specifically provided for in this Agreement (provided that,
if an Event of Default specified in Section 11.5 shall occur with respect to the
Borrower, the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (i), (ii) and (iv) below shall
occur automatically without the giving of any such notice):  (i) declare the
Total Revolving Credit Commitment terminated, whereupon the Revolving Credit
Commitments, if any, of each Lender shall forthwith terminate immediately and
any Fees theretofore accrued shall forthwith become due and payable without any
other notice of any kind; (ii) declare the principal of and any accrued interest
in respect of all Loans and all Obligations owing hereunder and thereunder to
be, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; (iii) terminate any Letter of Credit that may be
terminated in accordance with its terms; and/or (iv) direct the Borrower to pay
(and the Borrower agrees that upon receipt of such notice, or upon the
occurrence of an Event of Default specified in Section 11.5 with respect to the
Borrower, it will pay) to the Administrative Agent at the Administrative Agent’s
Office such additional amounts of cash, to be held as security for the
Borrower’s reimbursement obligations for Drawings that may subsequently occur
thereunder, equal to the aggregate Stated Amount of all Letters of Credit issued
and then outstanding.

 

SECTION 12.         The Administrative Agent.

 

12.1         Appointment.  Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Credit Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Credit Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities,

 

78

--------------------------------------------------------------------------------


 

duties, obligations or liabilities shall be read into this Agreement or any
other Credit Document or otherwise exist against the Administrative Agent.  The
Syndication Agent and the Documentation Agent shall not have any obligations,
duties or responsibilities under this Agreement.

 

12.2         Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement and the other Credit Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys in-fact selected by it with reasonable care.

 

12.3         Exculpatory Provisions.  Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or Affiliates
shall be (a) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement or any other Credit
Document (except for its or such Person’s own gross negligence or willful
misconduct) or (b) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by the Borrower or any
Guarantor or any officer thereof contained in this Agreement or any other Credit
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or any other Credit Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Credit Document or for any failure of the Borrower or any
Guarantor to perform its obligations hereunder or thereunder.  The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Credit
Document, or to inspect the properties, books or records of the Borrower.

 

12.4         Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrower), independent accountants and other
experts selected by the Administrative Agent.  The Administrative Agent may deem
and treat the Lender specified in the Register with respect to any amount owing
hereunder as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Credit
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. 
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Credit Documents in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans.

 

79

--------------------------------------------------------------------------------


 

12.5         Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders, provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders (except to the extent that
this Agreement requires that such action be taken only with the approval of the
Required Lenders or each of the Lenders, as applicable).

 

12.6         Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates has
made any representations or warranties to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Borrower or any Guarantor, shall be deemed to constitute any representation
or warranty by the Administrative Agent to any Lender.  Each Lender represents
to the Administrative Agent that it has, independently and without reliance upon
the Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower and any Guarantor and made its
own decision to make its Loans hereunder and enter into this Agreement.  Each
Lender also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Credit Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Borrower and any
Guarantor.  Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
the Borrower or any Guarantor that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

 

12.7         Indemnification.  The Lenders agree to indemnify the Administrative
Agent in its capacity as such (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective portions of the Total Credit Exposure in effect on the date on
which indemnification is sought (or, if indemnification is sought after the date
upon which the Commitments shall have terminated and the Loans shall have been
paid in full, ratably in accordance with their respective portions of the Total
Credit Exposure in effect immediately prior to such date), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (including, without limitation, at any

 

80

--------------------------------------------------------------------------------


 

time following the payment of the Loans) be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Credit Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing, provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct.  The agreements in this Section 12.7 shall
survive the payment of the Loans and all other amounts payable hereunder.

 

12.8         Administrative Agent in Its Individual Capacity.  The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Borrower and any Guarantor
as though the Administrative Agent were not the Administrative Agent hereunder
and under the other Credit Documents.  With respect to the Loans made by it, the
Administrative Agent shall have the same rights and powers under this Agreement
and the other Credit Documents as any Lender and may exercise the same as though
it were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.

 

12.9         Successor Agent.  The Administrative Agent may resign as
Administrative Agent upon 20 days’ prior written notice to the Lenders and the
Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Credit Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be approved by the Borrower (which approval shall not be
unreasonably withheld), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 12 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Credit Documents.

 

SECTION 13.         Miscellaneous.

 

13.1         Amendments and Waivers.  Neither this Agreement nor any other
Credit Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 13.1. The
Required Lenders may, or, with the written consent of the Required Lenders, the
Administrative Agent may, from time to time, (a) enter into with the relevant
Credit Party or Credit Parties written amendments, supplements or modifications
hereto and to the other Credit Documents for the purpose of adding any
provisions to this Agreement or the other Credit Documents or changing in any
manner the rights of the Lenders or of the Borrower hereunder or thereunder or
(b) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Credit Documents or any Default
or Event of Default and its consequences; provided, however, that no such waiver
and no

 

81

--------------------------------------------------------------------------------


 

such amendment, supplement or modification shall directly (i) forgive any
portion of any Loan or extend the final scheduled maturity date of any Loan
(including, without limitation, the Revolving Credit Maturity Date, the A Term
Loan Maturity Date and the B Term Loan Maturity Date notwithstanding anything
contained in clauses (vi) and (vii) below) or reduce the stated rate, or forgive
any portion, or extend the date for the payment, of any interest or fee payable
hereunder (other than as a result of waiving the applicability of any
post-default increase in interest rates) or extend the final expiration date of
any Lender’s Commitment or extend the final expiration date of any Letter of
Credit beyond the L/C Maturity Date or increase the aggregate amount of the
Commitments of any Lender, in each case without the written consent of each
Lender directly and adversely affected thereby, or (ii) amend, modify or waive
any provision of this Section 13.1 or reduce the percentages specified in the
definitions of the terms “Required Lenders”, “Required Revolving Credit
Lenders”, “Required A Term Loan Lenders”, “Required B Term Loan Lenders”,
“Required B Term Loan Supermajority Lenders”, and “Required A Term/Revolving
Credit Lenders”, or consent to the assignment or transfer by the Borrower of its
rights and obligations under any Credit Document to which it is a party (except
as permitted pursuant to Section 10.3), in each case without the written consent
of each Lender directly and adversely affected thereby, or (iii) amend, modify
or waive any provision of Section 12 without the written consent of the
then-current Administrative Agent, or (iv) amend, modify or waive any provision
of Section 3 without the written consent of the Letter of Credit Issuer, or
(v) change any Revolving Credit Commitment to any Term Loan Commitment without
the prior written consent of each Lender directly and adversely affected
thereby, or (vi) decrease any A Repayment Amount or extend any scheduled A
Repayment Date, in each case without the written consent of the Required A Term
Loan Lenders, or (vii) decrease any B Repayment Amount or extend any scheduled B
Repayment Date, in each case without the written consent of the Required B Term
Loan Lenders, or (viii) except to the extent permitted under the applicable
Credit Document, release all or substantially all the Collateral under the
Pledge Agreement or release all or substantially all of the Guarantors under the
Guaranty, in each case without the written consent of (I) the Required A
Term/Revolving Credit Lenders and (II) the Required B Term Loan Supermajority
Lenders and provided further, that at any time that no Default or Event of
Default has occurred and is continuing, the Revolving Credit Commitment of any
Lender may be increased to finance a Permitted Acquisition, with the consent of
such Lender, the Borrower and the Administrative Agent (which consent, in the
case of the Administrative Agent, shall not be unreasonably withheld) and
without the consent of the Required Lenders, so long as (i) the Increased
Commitment Amount (as defined below) at such time, when added to the amount of
Indebtedness incurred pursuant to Sections 10.1(i) and (j) and outstanding at
such time, does not exceed the limits set forth therein, (ii) the Borrower shall
pledge the Capital Stock of any person acquired pursuant thereto to the
Administrative Agent for the benefit of the Lenders to the extent required under
Section 9.12 and (iii) to the extent determined by the Administrative Agent to
be necessary to ensure pro rata borrowings commencing with the initial borrowing
after giving effect to such increase, the Borrower shall prepay any Eurodollar
Loans outstanding immediately prior to such initial borrowing; as used herein,
the “Increased Commitment Amount” means, at any time, aggregate amount of all
increases pursuant to this proviso made at or prior to such time less the
aggregate amount of all voluntary reductions of the Revolving Credit Commitments
made prior to such time.  Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the affected Lenders and shall be
binding upon the Borrower, such Lenders, the Administrative Agent and all future
holders of the affected Loans.  In the case of

 

82

--------------------------------------------------------------------------------


 

any waiver, the Borrower, the Lenders and the Administrative Agent shall be
restored to their former positions and rights hereunder and under the other
Credit Documents, and any Default or Event of Default waived shall be deemed to
be cured and not continuing, it being understood that no such waiver shall
extend to any subsequent or other Default or Event of Default or impair any
right consequent thereon.

 

13.2         Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile transmission), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three days after
being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received; provided that any notice, request or demand to or upon
the Administrative Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2
and 5.1 shall not be effective until received.  For the purposes hereof, the
address of each party hereto shall be as set forth under such party’s name on
Schedule 13.2 or (i) as to the Company and the Administrative Agent, such other
address as shall be designated by such Person in a written notice delivered to
the other parties hereto and (ii) as to each other party, such other address as
shall be designated by such party in a written notice delivered to the
Administrative Agent.  Electronic mail may be used to distribute routine
communications, such as financial statements and other information; provided,
however, that no signature with respect to any notice, request, agreement,
waiver, amendment or other document or any notice that is intended to have
binding effect may be sent by electronic mail.

 

13.3         No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Credit Documents
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

13.4         Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Credit Documents and in any
document, certificate or statement delivered pursuant hereto or in connection
herewith shall survive the execution and delivery of this Agreement and the
making of the Loans hereunder.

 

13.5         Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Credit Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including, without limitation, the
reasonable fees, disbursements and other charges of counsel to the
Administrative Agent, (b) to pay or reimburse each Lender and the Administrative
Agent for all its reasonable and documented costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Credit Documents and any such other documents, including,
without limitation, the reasonable fees, disbursements and other charges of
counsel to each Lender and of counsel to the Administrative Agent, (c) to pay,
indemnify, and hold

 

83

--------------------------------------------------------------------------------


 

harmless each Lender and the Administrative Agent from, any and all recording
and filing fees and any and all liabilities with respect to, or resulting from
any delay in paying, stamp, excise and other similar taxes, if any, that may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Credit Documents
and any such other documents, and (d) to pay, indemnify, and hold harmless each
Lender and the Administrative Agent and their respective directors, officers,
employees, trustees and agents from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever, including, without
limitation, reasonable and documented fees, disbursements and other charges of
counsel, with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Credit Documents and any such other
documents, including, without limitation, any of the foregoing relating to the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of the Borrower, any of its Subsidiaries or any of
the Properties (all the foregoing in this clause (d), collectively, the
“indemnified liabilities”), provided that the Borrower shall have no obligation
hereunder to the Administrative Agent or any Lender nor any of their respective
directors, officers, employees, trustees and agents with respect to indemnified
liabilities arising from (i) the gross negligence or willful misconduct of the
party to be indemnified or (ii) disputes among the Administrative Agent, the
Lenders and/or their transferees.  The agreements in this Section 13.5 shall
survive repayment of the Loans and all other amounts payable hereunder.

 

13.6         Successors and Assigns; Participations and Assignments. 
(a)  (i) This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Lenders, the Administrative Agent and their respective successors
and assigns, except that the Borrower may not assign or transfer any of its
rights or obligations under this Agreement without the prior written consent of
each Lender.  No sale, assignment or transfer or participation of any Letter of
Credit or any participation therein may be made separately from a sale,
assignment, transfer or participation of a corresponding interest in the
Revolving Loan Commitment and the Revolving Loans of the Lender effecting such
sale, assignment, transfer or participation.

 

(ii)           Any Lender may, in the ordinary course of its business and in
accordance with applicable law, at any time sell to one or more Persons (other
than a natural Person) (“Participants”) participating interests in any Loan
owing to such Lender, any Commitment of such Lender or any other interest of
such Lender hereunder and under the other Credit Documents (including to loan
derivative counterparties in respect of swaps or similar arrangements having the
practical or economic effect thereof).  In the event of any such sale by a
Lender of a participating interest to a Participant, such Lender’s obligations
under this Agreement to the other parties to this Agreement shall remain
unchanged, such Lender shall remain solely responsible to the other parties
hereto for the performance thereof, such Lender shall remain the holder of any
such Loan for all purposes under this Agreement and the other Credit Documents,
and the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Credit Documents.  In no event
shall any Participant under any such participation have any right to approve any
amendment, modification or waiver of any provision of any

 

84

--------------------------------------------------------------------------------


 

Credit Document, or any consent to any departure by any Credit Party therefrom,
except to the extent that such amendment, waiver or consent would directly
forgive any principal of any Loan or reduce the stated rate, or forgive any
portion, or postpone the date for the payment, of any interest or fee payable
hereunder (other than as a result of waiving the applicability of any
post-default increase in interest rates), or increase the aggregate amount of
the Commitments of any Lender or postpone the date of the final scheduled
maturity of any Loan, in each case to the extent subject to such participation,
and any agreement or instrument pursuant to which such participation is sold or
transferred shall expressly provide for the provisions of this sentence.  The
Borrower agrees that if amounts outstanding under this Agreement are due or
unpaid, or shall have been declared or shall have become due and payable upon
the occurrence of an Event of Default, each Participant shall, to the maximum
extent permitted by applicable law, be deemed to have the right of setoff in
respect of its participating interest in amounts owing under this Agreement to
the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement, provided that, in purchasing
such participating interest, such Participant shall be deemed to have agreed to
share with the Lenders the proceeds thereof as provided in Section 13.8 as fully
as if it were a Lender hereunder.  The Borrower also agrees that each
Participant shall be entitled to the benefits of Sections 2.10 and 2.11 with
respect to its participation in the Commitments and the Loans outstanding from
time to time as if it were a Lender, provided that no Participant shall be
entitled to receive any greater amount pursuant to any such Section than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such Participant
had no such transfer occurred.

 

(iii)          Any Lender may, in the ordinary course of its business and in
accordance with applicable law, at any time and from time to time assign to any
Eligible Assignee that is a Lender or any Affiliate or any Approved Fund thereof
(with the consent of the Borrower if any increased costs would result therefrom)
or, with the consent of the Borrower and the Administrative Agent (which in each
case shall not be unreasonably withheld, it being understood that, without
limitation, the Borrower shall have the right to withhold its consent to any
assignment if, in order for such assignment to comply with applicable law, the
Borrower would be required to obtain the consent of, or make any filing or
registration with, any Governmental Authority), to an Eligible Assignee (other
than any Lender or Affiliate or Approved Fund thereof) that is regularly engaged
in making, purchasing or investing in loans or securities or financial
institution (an “Assignee”) all or any part of its rights and obligations under
this Agreement and the other Credit Documents pursuant to an Assignment and
Assumption Agreement, substantially in the form of Exhibit G (the “Assignment
and Assumption”), executed (either manually in the case of delivery per clause
(x) below, or electronically in the case of delivery per clause (y) below) by
such Assignee, such assigning Lender (and, in the case of an Assignee that is
not then a Lender, an Affiliate or an Approved Fund thereof, by the Borrower and
the Administrative Agent) and either (x) manually delivered to the
Administrative Agent for its acceptance and recording in the Register or (y)
electronically delivered to the Administrative Agent via an electronic
settlement system acceptable to the Administrative Agent (which initially shall
be Clear Par, LLC) (the “Electronic Settlement System”), provided that, (i)
except in the case of an assignment of all of a

 

85

--------------------------------------------------------------------------------


 

Lender’s interests under this Agreement and except for assignments to any Lender
or any Affiliate or Approved Fund thereof, unless otherwise agreed to by the
Borrower and the Administrative Agent, no such assignment to an Assignee (other
than any Lender, any Affiliate or any Approved Fund thereof) shall be in an
aggregate principal amount of less than $1,000,000, (ii) each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement with respect to the Loan or
Commitment so assigned and (iii) any assignment of Revolving Credit Loans or a
Revolving Credit Commitment hereunder shall require the prior written consent of
the Administrative Agent and the Letter of Credit Issuer.  Upon such execution,
delivery, acceptance and recording, from and after the effective date determined
pursuant to such Assignment and Assumption (and upon delivery of such other
information reasonably requested by the Administrative Agent including, without
limitation, such forms, certificates or other evidence, if any, with respect to
United States federal income tax withholding matters and with respect to such
information requested under the Patriot Act as such assignee may otherwise be
required to deliver pursuant to Section 5.4(b)) (x) the Assignee thereunder
shall be a party hereto and, to the extent provided in such Assignment and
Assumption, have the rights and obligations of a Lender hereunder with a
Commitment as set forth therein and (y) the assigning Lender thereunder shall,
to the extent provided in such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such assigning Lender shall cease to be a
party hereto); provided that notwithstanding anything contained in any of the
Credit Documents to the contrary, if such Lender is a Letter of Credit Issuer
such Lender shall continue to have all rights and obligations of a Letter of
Credit Issuer until the cancellation or expiration of any Letters of Credit
issued by it and the reimbursement of any amounts drawn thereunder.  The
assigning Lender shall, upon the effectiveness of such assignment or as promptly
thereafter as practicable, surrender any promissory notes it holds that
represent Loans to the Administrative Agent for cancellation, and thereupon new
promissory notes, if so requested by the Assignee, substantially in the form of
Exhibit D-1, D-2 or D-3, as the case may be, evidencing the A Term Loans, B Term
Loans and Revolving Credit Loans, respectively, owing to such Assignee.  
Notwithstanding any provision of this Agreement to the contrary, the consent of
the Borrower shall not be required for any assignment that occurs at any time
when any of the events described in Section 11.5 shall have occurred and be
continuing with respect to the Borrower.

 

(b)           Nothing herein shall prohibit any Lender from pledging or
assigning all or any portion of its Loans to any Federal Reserve Bank in
accordance with applicable law provided, that (i) no Lender shall be relieved of
any of its obligations hereunder as a result of any such assignment or pledge
and (ii) in no event shall any assignee or pledge be considered to be a “Lender”
or entitled to require the assigning Lender to take or omit to take any action
hereunder.  In order to facilitate such pledge or assignment, the Borrower
hereby agrees that, upon request of any Lender at any time and from time to time
after the Borrower has made its initial borrowing hereunder, the Borrower shall
provide to such Lender, at the Borrower’s own expense, a promissory note,
substantially in the form of Exhibit D-1, D-2 or D-3, as the case may be,
evidencing the A Term Loans, B Term Loans and Revolving Credit Loans,
respectively, owing to such Lender.

 

86

--------------------------------------------------------------------------------


 

(c)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (a
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof.  The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender.  Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender).  In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof or the
District of Columbia.  In addition, notwithstanding anything to the contrary
contained in this 13.6 any SPC may (i) with notice to, but without the prior
written consent of, the Borrower and the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to the Granting Lender or to any Eligible Assignees (consented to by the
Borrower and Administrative Agent) providing liquidity and/or credit support to
or for the account of such SPC to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC.  This section
may not be amended without the written consent of the SPC.

 

(d)           The Administrative Agent, on behalf of the Borrower, shall
maintain at the address of the Administrative Agent referred to in Section 13.2
a copy of each Assignment and Assumption delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitment of, and principal amount of the Loans owing to, each Lender from
time to time.  The entries in the Register shall be conclusive, in the absence
of manifest error, and the Borrower, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register as the owner of a
Loan or other obligation hereunder as the owner thereof for all purposes of this
Agreement and the other Credit Documents, notwithstanding any notice to the
contrary.  Any assignment of any Loan or other obligation hereunder shall be
effective only upon appropriate entries with respect thereto being made in the
Register.  The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

(e)           Upon its receipt of an Assignment and Assumption executed by an
assigning Lender and an Assignee (and, in the case of an Assignee that is not
then a Lender, an Affiliate or an Approved Fund thereof, by the Borrower and the
Administrative Agent) together with payment to the Administrative Agent of a
registration and processing fee of $3,500, the Administrative Agent shall
(i) promptly accept such Assignment and Assumption and (ii) on the effective
date determined pursuant thereto record the information contained therein in the

 

87

--------------------------------------------------------------------------------


 

Register and give notice of such acceptance and recordation to the Lenders and
the Borrower; provided however, that no such fee shall be payable if the
Assignment and Assumption is delivered via the Electronic Settlement System; and
provided further that, in the case of contemporaneous assignments by a Lender to
more than one fund managed by the same investment advisor (and, to the extent
such Lender is a fund, which funds are not managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor), only a
single $3,500 such fee shall be payable for all such contemporaneous
assignments.

 

(f)            Subject to Section 13.16, the Borrower authorizes each Lender to
disclose to any Participant or Assignee (each, a “Transferee”) and any
prospective Transferee any and all financial information in such Lender’s
possession concerning the Borrower and its Affiliates that has been delivered to
such Lender by or on behalf of the Borrower pursuant to this Agreement or which
has been delivered to such Lender by or on behalf of the Borrower in connection
with such Lender’s credit evaluation of the Borrower and its Affiliates prior to
becoming a party to this Agreement, provided that neither the Administrative
Agent nor any Lender shall provide to any Transferee or prospective Transferee
any of the Confidential Information unless such person shall have previously
executed a Confidentiality Agreement in the form of Exhibit J.

 

13.7         Replacements of Lenders under Certain Circumstances.  The Borrower
shall be permitted to replace any Lender that (a) requests reimbursement for
amounts owing pursuant to Section 2.10, 2.12, 3.5 or 5.4, (b) is affected in the
manner described in Section 2.10(a)(iii) and as a result thereof any of the
actions described in such Section is required to be taken or (c) becomes a
Defaulting Lender, with a replacement bank or other financial institution,
provided that (i) such replacement does not conflict with any Requirement of
Law, (ii) no Event of Default shall have occurred and be continuing at the time
of such replacement, (iii) the Borrower shall repay (or the replacement bank or
institution shall purchase, at par) all Loans and other amounts (other than any
disputed amounts), pursuant to Section 2.10, 2.11, 2.12, 3.5 or 5.4, as the case
may be) owing to such replaced Lender prior to the date of replacement, (iv) the
replacement bank or institution, if not already a Lender, and the terms and
conditions of such replacement, shall be reasonably satisfactory to the
Administrative Agent, (v) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 13.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein) and (vi) any such replacement shall not be deemed to be a waiver of
any rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.

 

13.8         Adjustments; Set-off.  (a)  If any Lender (a “Benefited Lender”)
shall at any time receive any payment of all or part of its Loans, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 11.5, or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Loans, or interest thereon, such Benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loans, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender,

 

88

--------------------------------------------------------------------------------


 

such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

 

(b)           After the occurrence and during the continuance of an Event of
Default, in addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower.  Each Lender agrees promptly to notify
the Borrower and the Administrative Agent after any such set-off and application
made by such Lender, provided that the failure to give such notice shall not
affect the validity of such set-off and application.

 

13.9         Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile transmission), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

 

13.10       Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

13.11       Integration.  This Agreement and the other Credit Documents
represent the agreement of the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Credit Documents.

 

13.12       GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

13.13       Submission to Jurisdiction; Waivers.  The Borrower hereby
irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Credit Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the

 

89

--------------------------------------------------------------------------------


 

courts of the State of New York, the courts of the United States of America for
the Southern District of New York and appellate courts from any thereof;

 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth on Schedule 13.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 13.13 any special, exemplary, punitive or consequential damages.

 

13.14       Acknowledgments.  The Borrower hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Credit Documents;

 

(b)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Credit Documents, and the relationship
between Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(c)           no joint venture is created hereby or by the other Credit
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lenders or among the Borrower and the Lenders.

 

13.15       WAIVERS OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

13.16       Confidentiality.  The Administrative Agent and each Lender shall
hold all non-public information furnished by or on behalf of the Borrower in
connection with such Lender’s evaluation of whether to become a Lender hereunder
or obtained by such Lender or the Administrative Agent pursuant to the
requirements of this Agreement (“Confidential Information”), in accordance with
its customary procedure for handling confidential information of this nature and
(in the case of a Lender that is a bank) in accordance with safe and sound
banking practices and in any event may make disclosure as required or requested
by any

 

90

--------------------------------------------------------------------------------


 

governmental agency or representative thereof or pursuant to legal process or to
such Lender’s or the Administrative Agent’s attorneys, professional advisors or
independent auditors or Affiliates or Approved Funds, provided that unless
specifically prohibited by applicable law or court order, each Lender and the
Administrative Agent shall notify the Borrower of any request by any
governmental agency or representative thereof (other than any such request in
connection with an examination of the financial condition of such Lender by such
governmental agency) for disclosure of any such non-public information prior to
disclosure of such information, and provided further that in no event shall any
Lender or the Administrative Agent be obligated or required to return any
materials furnished by the Borrower or any Subsidiary of the Borrower.  Each
Lender and the Administrative Agent agrees that it will not provide to
prospective Transferees or to prospective direct or indirect contractual
counterparties in swap agreements to be entered into in connection with Loans
made hereunder any of the Confidential Information unless such Person shall have
previously executed a Confidentiality Agreement in the form of Exhibit J.   
Notwithstanding anything else contained herein, each party hereto authorizes
each other party hereto to disclose all information and materials regarding the
structure and tax aspects of the transactions contemplated herein to the extent
required by Internal Revenue Code Section 6011 and the Treasury Regulations
thereunder in order to avoid the transactions contemplated herein being treated
as a “Confidential Transaction” as defined by such Treasury Regulations.

 

*     *     *     *     *

 

91

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

 

BRISTOL WEST HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 /s/ JEFFREY J. DAILEY

 

 

 

Name:

JEFFREY J. DAILEY

 

 

 

Title:

PRESIDENT

 

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE FIRST BOSTON,

 

 

acting through its Cayman Islands branch,
as Administrative Agent, Joint Lead Arranger and Lender

 

 

 

 

 

 

 

 

 

By:

 /s/ JAY CHALL

 

 

 

Name:

JAY CHALL

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

 

 

 

By:

 /s/ JENNIFER A. PIEZA

 

 

 

Name:

JENNIFER A. PIEZA

 

 

 

Title:

Associate

 

 

--------------------------------------------------------------------------------


 

 

ING CAPITAL LLC, as Syndication Agent,
Joint Lead Arranger and Lender

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Mark R. Newsome

 

 

 

Name:

Mark R. Newsome

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

UBS SECURITIES LLC,
as Co-Documentation Agent

 

 

 

 

 

 

 

 

 

 

By:

 /s/ David A. Judge

 

 

 

Name:

David A. Judge

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Oliver O. Trumbo II

 

 

 

Name:

Oliver O. Trumbo II

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

UBS LOAN FINANCE LLC,
as Lender

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Wilfred V. Saint

 

 

 

Name:

Wilfred V. Saint

 

 

 

Title:

Associate Director
Banking Products Services US

 

 

 

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Thomas R. Salzano

 

 

 

Name:

Thomas R. Salzano

 

 

 

Title:

Director
Banking Products Services, US

 

 

--------------------------------------------------------------------------------


 

 

BEAR STEARNS CORPORATE LENDING
INC., as Co-Documentation Agent and Lender

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Keith C. Barnish

 

 

 

Name:

Keith C. Barnish

 

 

 

Title:

Executive Vice President

 

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------
